Exhibit 10.2


EXECUTION VERSION


THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED




SIXTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT
SIXTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT (this “Sixth Amendment”),
dated as of March 18, 2020, among (i) PRIORITY HOLDINGS, LLC, a Delaware limited
liability company, as Borrower, (ii) the other Credit Parties party hereto, each
as a Guarantor, (iii) each of the Lenders party hereto and (iv) GOLDMAN SACHS
SPECIALTY LENDING GROUP, L.P., as administrative agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”). All
capitalized terms used herein (including in this preamble) and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.
PRELIMINARY STATEMENTS
WHEREAS, Borrower, the other Credit Parties party thereto from time to time, the
Administrative Agent and the Lenders party thereto from time to time have
entered into that certain Credit and Guaranty Agreement, dated as of January 3,
2017 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time to, but not including, the date hereof, the “Credit
Agreement”);
WHEREAS, the Requisite Lenders consented to temporarily waive certain Events of
Default under the Credit Agreement pursuant to that certain Second Amended and
Restated Limited Waiver, dated as of March 13, 2020 (the “Existing Waiver”); and
WHEREAS, pursuant to Section 10.05 of the Credit Agreement, the parties hereto
have agreed, subject to the satisfaction of the conditions precedent to
effectiveness set forth in Section 5 hereof, to amend certain terms of the
Credit Agreement as hereinafter provided;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:
Rules of Construction. The rules of construction specified in Section 1.03 of
the Credit Agreement shall apply to this Sixth Amendment, including the terms
defined in the preamble and recitals hereto.
Amendments to Credit Agreement. In accordance with Section 10.05 of the Credit
Agreement, effective as of the Sixth Amendment Effective Date (as defined
below), the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the changed pages
of the Credit Agreement attached as Exhibit A hereto.
Reference to and Effect on the Credit Agreement. On and after the Sixth
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or text of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Sixth Amendment. On and after the effectiveness of this Sixth Amendment,
this Sixth Amendment shall for all purposes constitute a “Credit Document” under
and as defined in the Credit Agreement and the other Credit Documents.




--------------------------------------------------------------------------------




SECTION 1.
Representations & Warranties; ACKNOWLEDGMENTS. In order to induce each Requisite
Lender and the Administrative Agent to enter into this Sixth Amendment, each
Credit Party hereby:

(a)
represents and warrants to each Lender and the Administrative Agent on and as of
the Sixth Amendment Effective Date, that:

i.
each Credit Party party hereto has all requisite power and authority to execute,
deliver and perform its obligations under this Sixth Amendment and the Credit
Agreement (as amended by the Sixth Amendment), in each case, to which it is a
party and to carry out the transactions contemplated thereby;

ii.
the execution, delivery and performance of this Sixth Amendment has been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto;

iii.
this Sixth Amendment has been duly executed and delivered by each Credit Party
that is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and

iv.
after giving effect to the Existing Waiver and this Sixth Amendment, each of the
representations and warranties set forth in the Credit Agreement and in the
other Credit Documents is true and correct in all material respects on and as of
the Sixth Amendment Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case, they were true and correct in all
material respects as of such earlier date; provided, however, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;

(b)
acknowledges and agrees for the benefit of each Lender and the Administrative
Agent on and as of the Sixth Amendment Effective Date, that:

v.
no right of offset, recoupment, defense, counterclaim, claim, cause of action or
objection exists in favor of such Credit Party against the Administrative Agent
or Lender arising out of or with respect to (x) the Obligations, this Sixth
Amendment, the Existing Waiver or the other Credit Documents, (y) any other
documents now or heretofore evidencing, securing or in any way relating to the
foregoing, or (z) the administration or funding of the Term Loan; and

vi.
(x) the Administrative Agent’s and the Lender’s agreement to make the amendments
contained herein does not and shall not create (nor shall any





--------------------------------------------------------------------------------




Credit Party rely upon the existence of or claim or assert that there exists)
any obligation of the Administrative Agent or any Lender to consider or agree to
any further waiver, consent or amendment with respect to any Credit Document,
and (y) in the event that the Administrative Agent or any Lender subsequently
agrees to consider any further waiver, consent or amendment with respect to any
Credit Document, neither this Sixth Amendment, the Existing Waiver nor any other
conduct of the Administrative Agent or any Lender shall be of any force and
effect on the Administrative Agent’s or any Lender’s consideration or decision
with respect thereto.
SECTION 2.Conditions Precedent This Sixth Amendment shall become effective as of
the first date (the “Sixth Amendment Effective Date”) when each of the
conditions set forth in this Section 5 shall have been satisfied (or waived in
writing by the Requisite Lenders and the Administrative Agent):The
Administrative Agent shall have received a duly authorized, executed and
delivered counterpart of the signature page to this Sixth Amendment (whether the
same or different counterparts) from each Credit Party named on the signature
pages hereto, the Administrative Agent and the Requisite Lenders.
i.The Administrative Agent shall have received a certificate of Borrower, dated
as of the Sixth Amendment Effective Date, executed by a Senior Officer of
Borrower certifying that the conditions set forth in this Section 5 have been
satisfied.
ii.The Administrative Agent shall have received a copy of (A) the fully-executed
amendment to the Senior Credit Agreement (the “Senior Credit Agreement
Amendment”), in form and substance reasonably satisfactory to the Administrative
Agent, and (B) the fully-executed Amendment No. 2 to Subordination Agreement
(the “Subordination Agreement Amendment”) among the Senior Agent, the
Administrative Agent and the Credit Parties signatory thereto, in form and
substance reasonably satisfactory to the Administrative Agent.
iii.The effectiveness of each of the Senior Credit Agreement Amendment and the
Subordination Agreement Amendment shall have occurred or shall occur
concurrently with the Sixth Amendment Effective Date.
iv.Both immediately before (after giving effect to the Existing Waiver) and
after giving effect to this Sixth Amendment, (a) no Default or Event of Default
shall have occurred or be continuing or result therefrom and (b) the
representations and warranties contained in Section 4 of this Sixth Amendment
shall be true and correct.
v.Borrower shall have paid a consent fee to the Administrative Agent, for the
ratable account of each Lender, in an amount equal to $380,567.38.
vi.The Administrative Agent shall have been paid or reimbursed for all
reasonable and documented out-of-pocket costs and expenses incurred by it, on or
prior to the date hereof and payable pursuant to Section 10.02 of the Credit
Agreement, including, without limitation, the reasonable and documented fees,
disbursements and other charges of Hunton Andrews Kurth LLP, as counsel to the
Administrative Agent, to the extent such fees, cost and expenses have been
invoiced prior to the date hereof.
SECTION 3.
Reaffirmation.





--------------------------------------------------------------------------------




a.To induce the Lenders party hereto and Administrative Agent to enter into this
Sixth Amendment, each of the Credit Parties hereby acknowledges and reaffirms
its obligations under each Credit Document to which it is a party, in each case,
as amended, restated, supplemented or otherwise modified prior to or as of the
date hereof. Borrower acknowledges and agrees that each of the Credit Documents
to which it is a party or otherwise bound shall continue in full force and
effect, that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Sixth Amendment.
b.In furtherance of the foregoing Section 6(a), each Credit Party, in its
capacity as a Guarantor under any Guaranty to which it is a party (in such
capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the
Guaranteed Obligations under the terms and conditions of such Guaranty and
agrees that such Guaranty remains in full force and effect to the extent set
forth in such Guaranty and after giving effect to this Sixth Amendment. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
Sixth Amendment and the Credit Agreement. Each Reaffirming Loan Guarantor hereby
(i) confirms that each Credit Document to which it is a party or is otherwise
bound will continue to guarantee to the fullest extent possible in accordance
with the Credit Documents, the payment and performance of the Guaranteed
Obligations, including, without limitation, the payment and performance of all
such applicable Guaranteed Obligations that are joint and several obligations of
each Guarantor now or hereafter existing; (ii) acknowledges and agrees that its
Guaranty and each of the Credit Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Sixth Amendment; and (iii)
acknowledges, agrees and warrants for the benefit of the Administrative Agent
and each Beneficiary that there are no rights of set-off or counterclaim, nor
any defenses of any kind, whether legal, equitable or otherwise, that would
enable such Reaffirming Loan Guarantor to avoid or delay timely performance of
its obligations under the Credit Documents.
c.Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Sixth Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Credit Document to
consent to this Sixth Amendment and (ii) nothing in the Credit Agreement, this
Sixth Amendment or any other Credit Document shall be deemed to require the
consent of such Guarantor to any future amendment, consent or waiver of the
terms of the Credit Agreement.
SECTION 4.
Miscellaneous Provisions.

a.Ratification. This Sixth Amendment is limited to the matters specified herein
and shall not constitute a modification, acceptance or waiver of any other
provision of the Credit Agreement or any other Credit Document. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Credit Agreement or any other Credit Document or
instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.
b.Governing Law; Submission to Jurisdiction, Service of Process, Waiver of Jury
Trial, Etc. This Sixth Amendment and the rights and obligations of the parties
hereunder, including, but not limited to, the validity, interpretation,
construction, breach, enforcement or termination hereof and whether arising in
contract or tort or otherwise, shall be governed by, and construed in accordance
with, the law of the State of New York. Sections 10.15 and 10.16 of the Credit
Agreement are incorporated by reference herein as if such Sections appeared
herein, mutatis mutandis.




--------------------------------------------------------------------------------




c.Severability. Section 10.11 of the Credit Agreement is incorporated by
reference herein as if such Section appeared herein, mutatis mutandis.
d.Counterparts; Headings. This Sixth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Sixth Amendment shall be effective as delivery of an original
executed counterpart of this Sixth Amendment. The Administrative Agent may also
require that signatures delivered by telecopier, .pdf or other electronic
imaging means be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
this Sixth Amendment or signature delivered by telecopier, .pdf or other
electronic imaging means. Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Sixth
Amendment.
e.Costs and Expenses. Borrower hereby agrees to pay and reimburse the
Administrative Agent and the Lead Arranger for their respective reasonable and
documented out-of-pocket expenses in connection with the negotiation,
preparation, syndication and execution and delivery of this Sixth Amendment,
including without limitation, the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent and the Lead Arranger, all in
accordance with Section 10.02 of the Credit Agreement.
[Remainder of page intentionally blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this Sixth
Amendment as of the date first above written.
PRIORITY HOLDINGS, LLC, as Borrower
By:     /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






PIPELINE CYNERGY HOLDINGS, LLC, as a Guarantor


By: /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, as a Guarantor


By: /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






PRIORITY PAYMENT SYSTEM HOLDINGS, as a Guarantor


By: /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
 


PRIORITY PAYMENT SYSTEMS LLC, as a Guarantor


By:    /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO




--------------------------------------------------------------------------------






FINCOR SYSTEMS, LLC, as a Guarantor


By:    /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






PIPELINE CYNERGY INC., as a Guarantor


By:    /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






CYNERGY HOLDINGS, LLC, as a Guarantor


By:     /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






CYNERGY DATA, LLC, as a Guarantor


By:    /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






PRIORITY PAYMENT EXPRESS SYSTEMS LLC, as a Guarantor


By:    /s/Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






ROSCO ALPHA DELTA, LLC, as a Guarantor


By:    /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: Managing Member




--------------------------------------------------------------------------------






PRIORITY REAL ESTATE TECHNOLOGY, LLC, as a Guarantor


By:    /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: Managing Member






PRIORITY INTEGRATED PARTNER HOLDINGS, LLC, as a Guarantor


By:    /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO






PRIORITY PAYRIGHT HEALTH SOLUTIONS, LLC, as a Guarantor


By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO














--------------------------------------------------------------------------------








 
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., as the Administrative Agent and
sole Lender
 




 
By: /s/ Justin Betzen
   Name: Justin Betzen
   Title: Managing Director

















































--------------------------------------------------------------------------------




EXHIBIT A
(see attached)










--------------------------------------------------------------------------------


EXECUTION VERSION


THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED


EXHIBIT A
to
SIXTH AMENDMENT








CREDIT AND GUARANTY AGREEMENT
Dated January 3, 2017
among
PRIORITY HOLDINGS, LLC,
as Borrower,
THE OTHER CREDIT PARTIES PARTY
HERETO FROM TIME TO TIME,
THE LENDERS PARTY
HERETO FROM TIME TO TIME,
and
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.,
as Administrative Agent and Lead Arranger



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Section 1.
Definitions and Interpretation 1

1.01
Definitions 1

1.02
Accounting Terms 4547

1.03
Interpretation, Etc 4647

1.04
Rounding 4648

1.05
References to Organizational Documents, Agreements, Laws, Etc 4648

1.06
Time of Day 4748

1.07
Timing of Payment of Performance 4748

1.08
Pro Forma Calculations 4748

1.09
Currency Generally 4951

1.10
Letter of Credit Amounts 5051

Section 2.
Loans 5051

2.01
Term Loan 5051

2.02
Borrowing Mechanics for Term Loans 5051

2.03
[Intentionally Reserved] 5052

2.04
[Intentionally Reserved] 5052

2.05
Pro Rata Shares; Availability of Funds 5052

2.06
Evidence of Debt; Register; Lenders’ Books and Records; Notes 5152

2.07
Interest on Loans 5253

2.08
[Intentionally Reserved] 5254

2.09
Default Interest 5254

2.10
Fees 5355

2.11
Repayment of Loans 5356

2.12
Voluntary Prepayments 5456

2.13
Mandatory Prepayments 5456

2.14
Application of Prepayments 5558

2.15
General Provisions Regarding Payments 5658

2.16
Ratable Sharing 5759

2.17
[Intentionally Reserved] 5760

2.18
Increased Costs; Capital Adequacy 5860

2.19
Taxes; Withholding, Etc 5962

2.20
Obligation to Mitigate 6264

2.21
[Intentionally Reserved] 6365

2.22
Removal or Replacement of a Lender 6365

Section 3.
Conditions Precedent 6466

3.01
Conditions to Credit Extension 6466

3.02
Notices 6870





--------------------------------------------------------------------------------





Section 4.
Representations and Warranties 6870

4.01
Organization; Requisite Power and Authority; Qualification 6871

4.02
Capital Stock and Ownership 6971

4.03
Due Authorization 6971

4.04
No Conflict 6971

4.05
Governmental Consents 6972

4.06
Binding Obligation 7072

4.07
Financial Statements 7072

4.08
Projections 7073

4.09
No Material Adverse Change 7073

4.10
[Intentionally Reserved] 7173

4.11
Adverse Proceedings, Etc 7173

4.12
Payment of Taxes 7173

4.13
Properties 7173

4.14
Environmental Matters 7274

4.15
Use of Proceeds 7275

4.16
[Intentionally Reserved] 7275

4.17
Governmental Regulation 7375

4.18
Margin Stock 7375

4.19
Employee Matters 7375

4.20
Employee Benefit Plans 7375

4.21
Solvency 7476

4.22
Compliance with Statutes, Etc 7476

4.23
Disclosure 7476

4.24
PATRIOT Act; FCPA 7577

4.25
Patents, Trademarks, Copyrights, Licenses, Etc 7577

4.26
Sanctions; Anti-Corruption; and Anti-Terrorism Law 7577

Section 5.
Affirmative Covenants 7678

5.01
Financial Statements and Other Reports 7678

5.02
Existence 7982

5.03
Payment of Taxes and Claims 7982

5.04
Maintenance of Properties 8083

5.05
Insurance 8083

5.06
Inspections 8083

5.07
Lender Calls 8183

5.08
Compliance with Laws 8184

5.09
[Intentionally Reserved] 8184

5.10
Additional Guarantors 8184

5.11
[Intentionally Reserved] 8184

5.12
Corporate Ratings 8184

5.13
Further Assurances 8184

5.14
Senior Indebtedness 8285

5.15
Post‑Closing Matters 8285

5.16
Books and Records 8285





--------------------------------------------------------------------------------





5.17
Underwriting Guidelines 8285

5.18
Approved Bank Card System 8285

5.19
Use of Proceeds 8386

Section 6.
Negative Covenants 8386

6.01
Indebtedness 8386

6.02
Liens 8789

6.03
[Intentionally Reserved] 9092

6.04
No Further Negative Pledges 9092

6.05
Restricted Payments; Restricted Debt Payments 9093

6.06
Restrictions on Subsidiary Distributions 9295

6.07
Investments 9396

6.08
Financial Covenant 9699

6.09
Fundamental Changes; Disposition of Assets 98101

6.10
Senior Indebtedness Use of Proceeds 100103

6.11
Sales and Lease‑Backs 100104

6.12
Transactions with Shareholders and Affiliates 100104

6.13
Conduct of Business 101105

6.14
[Intentionally Reserved] 101105

6.15
Permitted Activities of Domestic Holding Companies 101105

6.16
Amendments or Waivers of Junior Financing 101105

6.17
Fiscal Year 101105

6.18
Deposit Accounts 101105

6.19
Amendments to Organizational Agreements and Certain Affiliate Contracts 102106

6.20
Anti-Corruption Laws; Anti-Terrorism Laws; Sanctions, Etc 102106

Section 7.
Guaranty 102107

7.01
Guaranty of the Obligations 102107

7.02
Contribution by Guarantors 103107

7.03
Payment by Guarantors 103108

7.04
Liability of Guarantors Absolute 104108

7.05
Waivers by Guarantors 106111

7.06
Guarantors’ Rights of Subrogation, Etc 107111

7.07
Subordination of Other Obligations 108112

7.08
Continuing Guaranty 108112

7.09
Authority of Guarantors or Borrower 108112

7.10
Financial Condition of Borrower 108112

7.11
Bankruptcy, Etc 109113

7.12
Release of a Guarantor 109113

7.13
Remedies 110114

7.14
Instrument for the Payment of Money 110114

7.15
General Limitation on Guaranty Obligations 110114





--------------------------------------------------------------------------------





Section 8.
Events of Default 110115

8.01
Events of Default 111115

8.02
Application of Funds 114118

Section 9.
Agents 115119

9.01
Appointment of Agents 115119

9.02
Powers and Duties 115119

9.03
General Immunity 116120

9.04
Agents Entitled to Act as Lender 118122

9.05
Lenders’ Representations, Warranties and Acknowledgment 118122

9.06
Right to Indemnity 119123

9.07
Successor Agents 120124

9.08
Guaranty 120124

9.09
Administrative Agent May File Proofs of Claim 121125

9.10
Delegation of Duties 121125

9.11
Arranger Has No Liability 122126

Section 10.
Miscellaneous 122126

10.01
Notices 122126

10.02
Expenses 125129

10.03
Indemnity 126130

10.04
Set‑Off 127131

10.05
Amendments and Waivers 127132

10.06
Successors and Assigns; Participations 130134

10.07
[Intentionally Reserved] 138142

10.08
Survival of Representations, Warranties and Agreements 138142

10.09
No Waiver; Remedies Cumulative 138142

10.10
Marshalling; Payments Set Aside 138142

10.11
Severability 139143

10.12
Obligations Several; Actions in Concert 139143

10.13
Headings 139143

10.14
APPLICABLE LAW 139143

10.15
CONSENT TO JURISDICTION, SERVICE OF PROCESS, ETC 140144

10.16
WAIVER OF JURY TRIAL 140145

10.17
Confidentiality 141145

10.18
Usury Savings Clause 142147

10.19
Counterparts 143147

10.20
Effectiveness; Integration 143147

10.21
PATRIOT Act 143148

10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 144148

10.23
No Advisory or Fiduciary Responsibility 144148







--------------------------------------------------------------------------------





APPENDICES:    A    Initial Commitments and Applicable Percentages
B    Notice Addresses
SCHEDULES:    4.01    Jurisdictions of Organization and Qualification
4.02    Capital Stock and Ownership
4.13    Real Estate Assets
5.15    Certain Post-Closing Matters
6.01    Certain Indebtedness
6.02    Certain Liens
6.07    Certain Investments
6.12    Certain Transactions with Affiliates
EXHIBITS:    A    Funding Notice
B    Term Loan Note
C    Compliance Certificate
D    [Reserved]
E    Assignment Agreement
F    Certificate Regarding Non-Bank Status
G-1    Closing Date Certificate
G-2    Solvency Certificate
H    Counterpart Agreement
I    Permitted ISO Loan Agreement
J    Affiliated Lender Assignment Agreement










--------------------------------------------------------------------------------






CREDIT AND GUARANTY AGREEMENT
This CREDIT AND GUARANTY AGREEMENT, dated as of January 3, 2017, is entered into
by and among PRIORITY HOLDINGS, LLC (“Borrower”), the other Credit Parties party
hereto from time to time as Guarantors, the Lenders party hereto from time to
time and GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (“GSSLG”), as
administrative agent (in such capacity, “Administrative Agent”), and Lead
Arranger.
RECITALS
WHEREAS, contemporaneously with the execution and delivery of this Agreement on
the Closing Date, (x) Borrower shall redeem (the “Recapitalization”) from PCH
Priority Holdings, LLC (the “Seller”), an affiliate of Comvest Partners,
approximately 88% of the equity interests in Borrower beneficially owned,
directly or indirectly, by Seller pursuant to the terms of the Purchase
Agreement and (y) certain Subsidiaries of Borrower shall enter into the Senior
Credit Agreement (as defined herein) and incur loans thereunder in an aggregate
principal amount equal to $200,000,000 on the Closing Date;
WHEREAS, the proceeds of the Term Loan, together with the proceeds of the loans
under the Senior Credit Agreement incurred on the Closing Date, will be used by
Borrower and its Subsidiaries on the Closing Date to (i) consummate the
Recapitalization, and (ii) (x) repay in full all indebtedness outstanding under
that certain Amended and Restated Credit and Guaranty Agreement, dated as of May
21, 2014 (as amended, restated, supplemented and otherwise modified prior to the
date hereof, including all annexes and schedules thereto, the “Existing Credit
Agreement”), among, inter alios, Borrower, the other Credit Parties party
thereto, the lenders party thereto, and Goldman Sachs Bank USA, as
administrative agent, and (y) terminate and release all commitments, security
interests and guarantees in connection therewith (such actions under this clause
(ii), the “Refinancing”) and (iii) pay transaction fees (including upfront fees
and original issue discounts) and expenses related to the foregoing (such fees
and expenses, the “Transaction Expenses”);
WHEREAS, each Guarantor has agreed to guaranty the Obligations of Borrower
hereunder.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1.Definitions and Interpretation
1.01    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“ACH” means the electronic transfer of funds through an automated clearing house
system.
“Administrative Agent” has the meaning set forth in the preamble hereto and
includes each other Person appointed as the successor pursuant to Section 9.




--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in such
form as may be supplied by Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of, or against, any Credit Party or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of a Senior Officer of any Credit Party or any of its
Subsidiaries, threatened in writing against any Credit Party or any of its
Subsidiaries or any property of any Credit Party or any of its Subsidiaries.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under Common Control with, that
Person.
“Affiliated Lender” means, at any time, any Lender that is a Permitted Holder
(other than pursuant to clause (ii) thereof), the Seller or an Affiliate of the
Seller or a Permitted Holder (other than pursuant to clause (ii) thereof) at
such time (other than the Credit Parties or any of their respective
Subsidiaries).
“Agent” means each of Administrative Agent and the Lead Arranger.
“Aggregate Amounts Due” has the meaning set forth in Section 2.16.
“Aggregate Payments” has the meaning set forth in Section 7.02.
“Agreement” means this Credit and Guaranty Agreement, dated as of January 3,
2017, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Laws” means, collectively, all laws, rules, and regulations of
any jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption (including, the FCPA).
“Anti-Terrorism Laws” has the meaning set forth in Section 4.26.
“Applicable ECF Percentage” means, for any Fiscal Year, (a) 50% if the First
Lien Net Leverage Ratio as of the last day of such Fiscal Year is greater than
3.00:1.00, (b) 25% if the First Lien Net Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 3.00:1.00 but greater than 2.50:1.00
and (c) 0% if the First Lien Net Leverage Ratio as of the last day of such
Fiscal Year is equal to or less than 2.50:1.00.
“Applicable Margin” means a percentage per annum equal to: (a) from and after
the Sixth Amendment Effective Date, until delivery of the financial statements
and the related Compliance Certificate for the Fiscal Quarter ended March 31,
2021 pursuant to Section 5.01(b) and Section 5.01(d), 7.50% per annum, and (b)
thereafter, the percentages per annum set forth in the table below, based upon
the Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by Administrative Agent pursuant to Section 5.01(d):




--------------------------------------------------------------------------------





Pricing Level
Total Net Leverage Ratio
Applicable Margin
1
Greater than or equal to 5.50: 1.00
7.50%
2
Less than 5.50:1.00, but greater than or equal to 5.00:1.00
7.00%
3
Less than 5.00: 1.00, but greater than or equal to 4.50:1.00
6.50%
4
Less than 4.50: 1.00
6.00%

“Applicable Margin” means, on any date of determination, the highest “Applicable
Margin” (however denominated and assuming the highest level of any pricing grid)
applicable to (i) the senior term loans incurred under the Senior Credit
Agreement on the date hereof (the “Initial Term Loans”), or (ii) any tranche of
term loans that refinances or replaces such Initial Term Loans (the “Refinancing
Term Loans”); provided that, if: (a) either (I) the interest rate floor in
respect of the LIBOR Rate (determined in accordance with the definition set
forth in the Senior Credit Agreement) (the “Floor”) applicable to the Initial
Term Loans is increased to a level above the Floor in effect on the date hereof,
or (II) the Refinancing Term Loans are subject to a Floor (whether by initial
implementation or amendment) that is greater than the Floor in effect on the
date hereof, and (b) such increased or new Floor is greater than the LIBOR Rate
(determined in accordance with the definition set forth in the Senior Credit
Agreement as in effect on the date hereof) for a three-month interest period
(the “Base LIBOR Rate”), in each case measured on the date such Floor is
increased, implemented or created, then the Applicable Margin shall be deemed to
be increased by the amount by which such increased or new Floor exceeds the Base
LIBOR Rate; provided further that such deemed increase in the Applicable Margin
shall only be effective to the extent that such increased or new Floor results
in the “Yield” (as defined in the Senior Credit Agreement as in effect on the
date hereof, but for this purpose excluding the effect of any original issue
discount and upfront fees) for such Initial Term Loans or Refinancing Term Loans
exceeding the “Yield” for the Initial Term Loans as in effect on the date
hereof. As of the Closing Date, the Applicable Margin is 6.00%.
Any increase or decrease in the Applicable Margin resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.01(d); provided that the Applicable Margin set forth in “Pricing Level
1” shall apply if (I) a Compliance Certificate is not delivered within the time
frame set forth in Section 5.01(d), commencing with the first Business Day
immediately following such date and continuing until the first Business Day
immediately following the delivery of such Compliance Certificate (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply), (II) Borrower does




--------------------------------------------------------------------------------





not maintain a Corporate Rating of at least B- (stable outlook) and B3 (stable
outlook) from S&P and Moody’s, respectively, commencing with the first Business
Day immediately following such date and continuing until the first Business Day
immediately following the date such ratings condition is satisfied or (III) an
Event of Default shall have occurred and be continuing commencing with the first
Business Day immediately following such date and shall continue to apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).
In the event that the certified calculation of the Total Net Leverage Ratio
previously delivered pursuant to the preceding paragraph was inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then, (i) Borrower shall as soon as
practicable deliver to Administrative Agent the correct certified calculation of
the Total Net Leverage Ratio for such Applicable Period, (ii) the Applicable
Margin shall be determined as if Pricing Level 1 were applicable for such
Applicable Period, (iii) Borrower shall, within ten (10) Business Days of
written demand thereof by Administrative Agent, pay to Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
Administrative Agent in accordance with this Agreement (provided, for the
avoidance of doubt, “payments” under this clause (iii) will be paid in kind and
become a portion of the PIK Amounts), and (iv) notwithstanding Section 8.01(a)
to the contrary, no Default or Event of Default shall be deemed to have occurred
due to failure to pay additional interest pursuant to this paragraph upon
payment of any such additional interest in accordance with this paragraph.
“Applicable Period” has the meaning set forth in the definition of “Applicable
Margin”.
“Approved Bank Card Systems” means Visa, MasterCard, American Express and
Discover.
“Approved Processor Agreement” means a Processor Agreement which is subject to a
Processor Consent Agreement (as defined in the Senior Credit Agreement) or,
after Final Payment of the Senior Indebtedness, such additional Processor
Agreements as approved by Administrative Agent (which shall not be unreasonably
withheld, conditioned or delayed).
“Asset Sale” means a sale, lease or sub‑lease (as lessor or sub-lessor), sale
and leaseback transaction, assignment, conveyance, transfer, exclusive license
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of any Credit
Party’s or any of its Restricted Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Capital Stock
of any Credit Party, other than, solely in the case of Sections 2.13(a) and
6.09, (i) inventory (or other assets) sold, licensed (on a non‑exclusive basis)
or leased in the ordinary course of business, (ii) equipment or other assets
sold, replaced, abandoned, leased or otherwise disposed of that are obsolete,
worn‑out or are no longer used or useful in the business of the Credit Parties
or any of their Subsidiaries, (iii) dispositions, by means of trade‑in,




--------------------------------------------------------------------------------





of equipment used in the ordinary course of business, so long as such equipment
is replaced, substantially concurrently, by like‑kind equipment, (iv) the use,
transfer or other disposition of Cash and Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or any other Credit Document, (v)
licensing, on a non‑exclusive basis, of patents, trademarks, copyrights and
other intellectual property rights in the ordinary course of business, and (vi)
the creation of a Permitted Lien under Section 6.02. For purposes of
clarification, “Asset Sale” shall include (x) the sale or other disposition of
any contracts, (y) any sale or other disposition of Merchant Agreements and/or
Merchant Accounts (or any rights thereto (including any rights to any residual
payment stream with respect thereto)) by any Credit Party or (z) any sale or
other disposition of Permitted ISO Loans (or any rights thereto (including any
rights to any payment stream with respect thereto)) or Permitted Joint Venture
Investments by any Credit Party.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.
“Authorized Officer” means, as applied to any Person (other than a natural
person), any individual holding the position of chairman of the board (if an
officer), chief executive officer, president, vice president (or the equivalent
thereof), chief financial officer, treasurer, secretary or other officer
expressly authorized by a resolution or written consent (delivered to
Administrative Agent) to represent such Person in such capacity and such
Authorized Officer shall conclusively presume to have acted on behalf of such
Person.
“Available Amount” means, on any date of determination (the “Reference Date”),
the sum of (without duplication):
(a)    Cumulative Retained Consolidated Excess Cash Flow Amount at such time;
plus
(b)    an amount determined on a cumulative basis equal to the net proceeds from
any, and any Cash contributed in respect of, Permitted Stock Issuances after the
Closing Date (other than (i) any Specified Equity Contributions, (ii)
Disqualified Capital Stock, (iii) any Permitted Stock Issuances pursuant to the
definitions of “Consolidated Capital Expenditures” and “Permitted Joint Venture
Investment”, Section 6.07(m) and Section 6.07(s) or (iv) any amount previously
applied for a purpose other than a Permitted Available Amount Usage); plus
(c)    an amount equal to the Declined Proceeds; minus
(d)    the aggregate amount of (1) Investments made using the Available Amount
as set forth in Section 6.07(n), (2) without duplication, Restricted Debt
Payments made using the Available Amount as set forth in Section 6.05(b)(iv) and
in Section 6.05(b)(iv) of the Senior Credit Agreement, (3) Restricted Payments
made using the Available Amount as set forth in Section 6.05(a)(xii) of the
Senior Credit Agreement, and (4) Permitted Dividends made using the Available
Amount, in each case, during the period from and including the Business Day
immediately following the Closing




--------------------------------------------------------------------------------





Date through and including the Reference Date (each item referred to in the
immediately foregoing sub‑clauses (1), (2), and (3), a “Permitted Available
Amount Usage”).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101 et
seq.).
“Bank Secrecy Act” has the meaning set forth in Section 4.26.
“Beneficiary” means each Agent and Lender.
“Bona Fide Debt Fund” means any bona fide debt fund or investment vehicle of any
Person described in clause (i) of the definition of “Disqualified Institution”
that is primarily engaged in, or advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course of its business.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrowing ISO” has the meaning set forth in “Permitted ISO Loans”.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Texas or
is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close, and (ii)
with respect to all notices, determinations, fundings and payments in connection
with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the term “Business Day”
means any day which is a Business Day described in clause (i) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for federal income tax purposes); provided, that any leases that were not
capital leases when entered into but are re‑characterized as capital leases due
to a change in GAAP after the Closing Date shall for all purposes of this
Agreement not be treated as “Capital Leases.”
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent




--------------------------------------------------------------------------------





ownership interests in a Person (other than a corporation), including
partnership interests and membership interests (however designated, whether
voting or non‑voting), and any and all warrants, rights or options to purchase
or other arrangements or rights to acquire any of the foregoing, but excluding
any Indebtedness convertible into or exchangeable for any of the foregoing.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account, in each case, determined in accordance with GAAP.
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States government, in each case, maturing within one (1)
year after such date; (ii) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof, in each case, maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A‑1 from S&P or at least P‑1 from Moody’s (or, if at any time either S&P or
Moody’s are not rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency); (iii) commercial paper
maturing no more than one (1) year from the date of creation thereof and having,
at the time of the acquisition thereof, a rating of at least A‑1 from S&P or at
least P‑1 from Moody’s (or, if at any time either S&P or Moody’s are not rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency); (iv) certificates of deposit or bankers’ acceptances
maturing within one (1) year after such date and issued or accepted by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulator), and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has, at the time of the acquisition thereof, the
highest rating obtainable from either S&P or Moody’s (or, if at any time either
S&P or Moody’s are not rating such funds, an equivalent rating from another
nationally recognized statistical rating agency); and (vi) fully collateralized
repurchase obligations with a term of not more than ninety (90) days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (iv) above.
“Certificate Regarding Non‑Bank Status” means a certificate substantially in the
form of the applicable Exhibit F.
“CFC” means a controlled foreign corporation as defined in Section 957(a) of the
Internal Revenue Code.
“Change of Control” means, at any time, (a) the Permitted Holders shall cease to
own (directly or indirectly), or to have the power to vote or direct the voting
of, directly or indirectly, Capital Stock of Borrower representing more than 35%
of the voting power of the total outstanding Capital Stock of Borrower;




--------------------------------------------------------------------------------





(b)    any Person or “group” (within the meaning of Rules 13(d) and 14(d) under
the Exchange Act), other than one (1) or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause (b), such Person or group shall be
deemed to have “beneficial ownership” of all securities that such Person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Capital Stock of
Borrower representing more than the total Capital Stock of Borrower then held by
the Permitted Holders (collectively);
(c)    except as permitted under Section 6.09, Borrower shall cease to
beneficially own, directly or indirectly, 100% on a fully diluted basis of the
economic and voting interests in the Capital Stock of each “Borrower” (as
defined in the Senior Credit Agreement); or
(d)    a “change of control” (or similar event) shall occur in any Senior Credit
Document or any document governing any Subordinated Indebtedness, in each case,
with an aggregate outstanding principal amount in excess of $17,250,000.
“Closing Date” means January 3, 2017.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G‑1.
“Closing Fee” has the meaning set forth in Section 2.10(b).
“Commitment” means the commitment of any Lender to make a Term Loan hereunder
and “Commitments” means such commitments of all Lenders in the aggregate. The
aggregate amount of the Commitments as of the Closing Date is $80,000,000. The
amount of each Lender’s Commitment is set forth on Appendix A.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
BorrowerPRTH and its Restricted Subsidiaries (or, when reference is made to
another Person, for such other Person and its Subsidiaries) on a consolidated
basis equal to (i) the sum, without duplication, of the amounts for such period
of (a) Consolidated Net Income, plus, except with respect to clauses (n) and (r)
below, to the extent reducing (and not added back to or excluded from)
Consolidated Net Income, the sum of, without duplication:
(b) Consolidated Interest Expense,
plus (c) provisions for taxes based on income (including Permitted Tax
Payments),
plus (d) total depreciation expense,




--------------------------------------------------------------------------------





plus (e) total amortization expense,
plus (f) other non-Cash items (including non-Cash charges, costs, expenses and
losses) reducing Consolidated Net Income (excluding any such non-Cash item to
the extent that it represents an accrual or reserve for potential Cash items in
any future period or amortization of a prepaid Cash item that was paid in a
prior period),
plus (g) any net loss from discontinued operations and any net after-tax loss on
disposal of discontinued operations,
plus (h) other accruals, payments and expenses (including legal fees, costs and
expenses), or any amortization thereof, related to the transactions contemplated
by this Agreement (including all Transaction Expenses), any Permitted
Acquisitions, Assets Sales, Investments, Restricted Payments, issuances of
Indebtedness or Capital Stock permitted under the Credit Documents or repayment
of debt, refinancing transactions or any amendments or other modifications of
any Indebtedness, in each case, to the extent such amounts are actually paid in
Cash during such period (including, for the avoidance of doubt, any such
transaction consummated on the Closing Date and any such transaction proposed or
undertaken but not completed),
plus (i) any reasonably documented restructuring and integration costs
reasonably attributable to the Purchase Agreement, any Permitted Acquisition,
any Investment or any Asset Sale permitted hereunder that are (i) related to the
closure, integration and/or consolidation of information technology or
facilities, employee termination or severance, or moving or relocating assets,
(ii) related to the discontinuance of any portion of operations acquired in a
Permitted Acquisition to the extent such discontinuance is initiated within six
(6) months of, and the costs thereof incurred no later than the first
anniversary of, the consummation of such Permitted Acquisition, or (iii)
otherwise approved by Administrative Agent in its sole discretion, in each case,
to the extent such amounts are actually paid in Cash during such period
(including, for the avoidance of doubt, any such transaction consummated on the
Closing Date and any such transaction proposed or undertaken but not completed);
provided that any adjustments or addbacks under this clause (i) together with
any adjustment or addback pursuant to clauseclauses (k), (m) and (r)(y) below in
any period of four consecutive Fiscal QuartersTest Period, shall not exceed
1510.0% of Consolidated Adjusted EBITDA (determined before giving effect to such
adjustments and addbacks pursuant to this clause (i) and clauses (k), (m) and
(r)(y)),
plus (j)(i) non-Cash charges relating to employee benefit or other management
compensation plans of any direct or indirect parent of Borrower (solely to the
extent such non-Cash charges relate to plans of any direct or indirect parent of
Borrower for the benefit of members of the board of directors of Borrower (in
their capacity as such) or employees of Credit Parties and their Restricted
Subsidiaries), any other Credit Party or any of its Restricted Subsidiaries or
(ii) any non-Cash compensation charge and other non-Cash expenses or charges
arising from any grant, issuance or repricing of stock appreciation or similar
rights, stock, stock options, restricted stock or other equity based awards of
any direct or indirect parent of Borrower (to the extent such non-Cash charges
relate to plans of any direct or indirect parent of Borrower for the benefit of
members of the board of directors of Borrower (in their capacity as such) or
employees of Credit Parties and their Restricted Subsidiaries), any other Credit
Party or any of its Restricted Subsidiaries, in each case, excluding




--------------------------------------------------------------------------------





any non-Cash charge to the extent that it represents an accrual of or reserve
for Cash expenses in any future period or amortization of a prepaid Cash expense
incurred in a prior period,
plus (k) any non-recurring or unusual costs, expenses or charges actually paid
in Cash during such period; provided that any adjustments or addbacks under this
clause (k) together with any adjustment or addback pursuant to clauseclauses (i)
above in any period of four consecutive Fiscal Quartersand (m) and (r)(y) below,
in any Test Period, shall not exceed 1510.0% of Consolidated Adjusted EBITDA
(determined before giving effect to such adjustments and addbacks pursuant to
this clause (k) and clauses (i), (m) and (r)(y)),
plus (l) [intentionally reserved],
plus (m) legal fees and expenses (excluding any judgments) actually paid in Cash
during such period in connection with litigation involving the Credit Parties
and their Restricted Subsidiaries,; provided, that any adjustments or addbacks
under this clause (m), together with any adjustment or addback pursuant to
clauses (i) and (k) above and (r)(y) below, in any Test Period, shall not exceed
10.0% of Consolidated Adjusted EBITDA (determined before giving effect to such
adjustments and addbacks pursuant to this clause (m) and clauses (i), (k) and
(r)(y)),
plus (n) to the extent not already included in the Consolidated Net Income of
BorrowerPRTH and its Restricted Subsidiaries, any claim for business
interruption insurance for a loss occurring during such period to the extent (x)
the proceeds of such insurance are actually received during such period or (y)
the applicable insurance carrier has not denied coverage of such claim in
writing and such loss is in fact reimbursed within 365 days of the date of such
loss (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days),
plus (o) Cash expenses of BorrowerPRTH and/or its Restricted Subsidiaries
incurred during such period to the extent reimbursed in Cash by any Person
(other than BorrowerPRTH and/or any of its Restricted Subsidiaries or any
owners, directly or indirectly, of Capital Stock therein) during such period
pursuant to indemnification or other reimbursement provisions in favor of
BorrowerPRTH and/or any of its Restricted Subsidiaries in connection with any
Investment under Section 6.07, any Permitted Acquisition or any Asset Sale
permitted hereunder,
plus (p) [intentionally reserved],
plus (q) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly-owned Restricted
Subsidiary, minus the amount of dividends or distributions that are paid in Cash
by such non-wholly-owned Restricted Subsidiary to such third party,
plus (r) (x) the amount of cost savings, operating expense reductions, other
operating improvements and initiatives and synergies related to the Transactions
that are reasonably identifiable, factually supportable and reasonably
anticipated by Borrower in good faith to be realized within twelve (12) months
of the Closing Date (which will be added to Consolidated




--------------------------------------------------------------------------------





Adjusted EBITDA as so projected until fully realized and calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions, other
operating improvements and initiatives and synergies had been realized on the
first day of such period) and (y) the amount of cost savings, operating expense
reductions, other operating improvements and initiatives and synergies resulting
from or related to Permitted Acquisitions (including, for the avoidance of
doubt, acquisitions occurring prior to the Closing Date), Asset Sales,
divestitures, restructurings, cost savings initiatives and other similar
initiatives and actions that are projected by Borrower in good faith to be
reasonably anticipated to be realized within twelve (12) months of the date of
the consummation of such transaction or implementation of such restructuring or
initiative (which will be added to Consolidated Adjusted EBITDA as so projected
until fully realized and calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies had been realized on the first day of such period), in
the case of the preceding clauses (x) and (y), net of the amount of actual
benefits realized during such period from such actions; provided that (A) any
adjustments or addbacks under this clause (r)(y) in any period of four
consecutive Fiscal Quarters, together with any adjustment or addback pursuant to
clauses (i), (k) and (m) above, in any Test Period, shall not exceed 2010.0% of
Consolidated Adjusted EBITDA (determined before giving effect to such
adjustments and addbacks pursuant to this clause (r) and clauses (i), (k) and
(m)), (B) no amounts shall be added to the extent duplicative of any amounts
that are otherwise added back in computing Consolidated Adjusted EBITDA (or any
other components thereof), whether through a pro forma adjustment or otherwise,
with respect to such period and (C) such adjustments shall be specified in
detail in the relevant Compliance Certificate, financial statement or other
document provided to Administrative Agent or any Lender in connection herewith,
plus (s) Cash receipts (or any netting arrangements resulting in reduced Cash
expenditures) not representing Consolidated Adjusted EBITDA or Consolidated Net
Income in any period to the extent non-Cash gains relating to such income were
deducted in the calculation of Consolidated Adjusted EBITDA pursuant to clause
(ii)(a) below for any previous period and not added back,
plus (t) non-Cash charges relating to straight rent in accordance with GAAP,
plus (u) earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with Permitted
Acquisitions and Investments, to the extent actually paid and expensed,
plus (v) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any Asset Sale permitted under this Agreement, to the extent
actually reimbursed, or, so long as the applicable insurance carrier has not
denied coverage of such expenses, charges or losses and that and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days),
minus (ii) the sum, without duplication of the amounts for such period and to
the extent included in arriving at such Consolidated Net Income, of




--------------------------------------------------------------------------------





(a) other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash items that reduced Consolidated Adjusted
EBITDA in any prior period), plus
(b) the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly-owned Restricted Subsidiary, plus
(c) any net gain from discontinued operations and any net after-tax gain on
disposal of discontinued operations, plus
(d) capitalized customer acquisition costs (excluding Permitted Acquisitions and
Permitted Joint Venture Investments), plus
(e) federal, state, local and foreign income tax credits and reimbursements
received by BorrowerPRTH or any of its Restricted Subsidiaries during such
period, plus
(f) all gains (whether Cash or non-Cash) resulting from the early termination or
extinguishment of Indebtedness, plus
(g) the excess of actual Cash rent paid over rent expense during such period due
to the use of straight line rent for GAAP purposes.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Adjusted EBITDA under this Agreement for any period
that includes any of the Fiscal Quarters ended December 31, 2015, March 31,
20162019, June 30, 2016 or2019, September 30, 20162019 or December 31, 2019,
Consolidated Adjusted EBITDA for such Fiscal Quarters shall be deemed to be $
$10,464,584, $11,675,705, $12,462,266 and $13,463,88218,388,693.08,
$17,712,756.70, $18,045,503.16 and $17,939,673.98, respectively, in each case,
as may be subject to addbacks and adjustments (without duplication) pursuant to
clause (i)(r)(y) and Section 1.08(c) for the applicable Test Period. For the
avoidance of doubt, Consolidated Adjusted EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.08.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of BorrowerPRTH and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of Cash
flows of BorrowerPRTH and its Restricted Subsidiaries; provided that
“Consolidated Capital Expenditures” shall not include (i) any expenditures made
with net Asset Sale proceeds to the extent reinvested in accordance with
Section 2.13(a) of the Senior Credit Agreement (or, to the extent not required
to be reinvested in accordance with Section 2.13(a) of the Senior Credit
Agreement, to the extent used to acquire, replace, repair or restore properties
or assets used or useful in the business of the Credit Parties) or insurance or
condemnation proceeds to the extent reinvested in accordance with
Section 2.13(b) of the Senior Credit Agreement, (ii) the purchase price of
assets purchased in any Permitted Acquisition, (iii) any expenditures made to
the extent that they are financed with the proceeds of the Permitted Stock
Issuances, (iv) any




--------------------------------------------------------------------------------





expenditures made to the extent that they are made by Borrower or any of its
Restricted Subsidiaries to effect leasehold improvements to any property leased
by such Person as lessee, to the extent that such expenses have been actually
reimbursed in Cash by the landlord that is not a Credit Party or an Affiliate of
a Credit Party, (v) any expenditures to the extent that they are actually paid
for by a third party (excluding any Credit Party or any Affiliate of a Credit
Party) and for which no Credit Party has provided or is required to provide or
incur, directly or indirectly, any consideration or monetary obligation to such
third party or any other Person (whether before, during or after such period),
(vi) property, plant and equipment taken in settlement of accounts in the
ordinary course of business, and (vii) the purchase price of equipment purchased
during such period to the extent the consideration paid therefor consists solely
of any combination of (a) used or surplus equipment traded in at the time of
such purchase, and (b) the proceeds of a concurrent sale of used or surplus
equipment, in the case of clauses (a) and (b), to the extent such trade‑in or
sale is permitted by this Agreement.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, but excluding (i) any Consolidated Interest
Expense paid in kind, (ii) the amortization of deferred financing costs and
(iii) any realized or unrealized gains or losses attributable to Interest Rate
Agreements.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of BorrowerPRTH and its Restricted Subsidiaries on a consolidated basis
that may properly be classified on a consolidated balance sheet of BorrowerPRTH
and its Restricted Subsidiaries as current assets in conformity with GAAP at
such date of determination, excluding Cash and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of BorrowerPRTH and its Restricted Subsidiaries on a
consolidated basis that may properly be classified on a consolidated balance
sheet of BorrowerPRTH and its Restricted Subsidiaries as current liabilities in
conformity with GAAP at such date of determination (including, for the avoidance
of doubt, settlement obligations), excluding the current portion of long term
debt.
“Consolidated Excess Cash Flow” means, for any Consolidated Excess Cash Flow
Period, an amount (if positive) determined for BorrowerPRTH and its Restricted
Subsidiaries on a consolidated basis equal to:
(a)    the sum, without duplication, of
(i)    Consolidated Adjusted EBITDA for such Consolidated Excess Cash Flow
Period (without giving effect to clause (i)(r) thereof); plus
(ii)    any extraordinary Cash gain excluded from the calculation of
Consolidated Net Income and/or Consolidated Adjusted EBITDA pursuant to the
respective definitions during such Consolidated Excess Cash Flow Period; plus
(iii)    any Cash income or Cash gain attributable to any Asset Sale outside of
the ordinary course of business that is permitted under Section 6.09 during such




--------------------------------------------------------------------------------





Consolidated Excess Cash Flow Period to the extent not otherwise included in
Consolidate Adjusted EBITDA; plus
(iv)    without duplication of any amount described in clauses (a)(ii) and (iii)
above, any Cash gain or income excluded in calculating Consolidated Net Income
pursuant to the definition thereof; plus
(v)    the decrease, if any, in Consolidated Working Capital from the first day
to the last day of such Consolidated Excess Cash Flow Period, but excluding any
such decrease in Consolidated Working Capital arising from the acquisition or
disposition of any Person by BorrowerPRTH or any or its Restricted Subsidiaries;
plus
(vi)    to the extent that the amount of Cash (other than Cash proceeds from
long-term Indebtedness (other than revolving Indebtedness) and Cumulative
Retained Consolidated Excess Cash Flow Amount) utilized to make any Investment
or Permitted Acquisition that was deducted from Excess Cash Flow in a prior
period pursuant to clause (b)(ix) below during such period of four consecutive
Fiscal Quarters is less than the Contract Consideration, the amount of such
shortfall; plus
(vii)    Cash payments received during such period on account of any amounts
deducted in a previous period pursuant to clause (b)(xi) below; minus
(b)    the sum, without duplication, of:
(i)    the amount of any other Cash charge, loss or expenditure added back in
the calculation of Consolidated Adjusted EBITDA pursuant to the definition
thereof or excluded from the calculation of Consolidated Net Income in
accordance with the definition thereof, in each case, during such Consolidated
Excess Cash Flow Period and to the extent not financed with long-term
Indebtedness (other than revolving Indebtedness); plus
(ii)    to the extent not financed through the incurrence of long-term
Indebtedness (other than revolving Indebtedness) and such payments were not made
utilizing the Available Amount, the aggregate amount of all principal payments
of Indebtedness (in the case of any payments of loans under any revolving credit
facility, solely to the extent accompanied by a permanent reduction of the
commitments thereunder in a like amount) of BorrowerPRTH or its Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capital Leases, (B) the amount of any scheduled repayment made pursuant to
Section 2.11(a) of the Senior Credit Agreement and (C) any mandatory prepayment
actually made pursuant to Section 2.13(a) or (b) of the Senior Credit Agreement,
in each case, to the extent required due to an Asset Sale, casualty event or
condemnation that resulted in an increase to Consolidated Net Income and not in
excess of such increase but excluding (X) all other prepayments, purchases and
buybacks of Term Loans under the Senior Credit Agreement by Borrower or any
Restricted Subsidiary (but excluding any repayments pursuant to clause (B)
above), (Y) all prepayments of revolving loans




--------------------------------------------------------------------------------





under the Senior Credit Agreement and (Z) all other prepayments, purchases and
buybacks of any Junior Financing by PRTH, Borrower or any Restricted Subsidiary
and all other purchases and buybacks of Term Loans by Borrower or any Restricted
Subsidiary pursuant to Section 10.06(c)(iv); plus
(iii)    Taxes (including any Permitted Tax Payments) paid or payable by
BorrowerPRTH and/or any Restricted Subsidiary in Cash with respect to such
Consolidated Excess Cash Flow Period; plus
(iv)    costs, fees and expenses (including premium, make-whole and penalty
payments) incurred in connection with the issuance or prepayment of any
Indebtedness (including any refinancing, except to the extent such costs, fees
and expenses are financed) to the extent permitted under this Agreement and paid
in Cash; plus
(v)    costs, fees and expenses incurred in connection with the issuance of
equity (including all classes of stock, options to purchase stock and stock
appreciation rights to management of a Credit Party), Investments, Asset Sales
or divestitures, in each case, to the extent permitted hereunder and paid in
Cash (except to the extent such costs, fees and expenses are financed with the
proceeds of such equity issuance or long-term Indebtedness (other than revolving
Indebtedness)); plus
(vi)    the increases, if any, in Consolidated Working Capital from the first
day to the last day of such Consolidated Excess Cash Flow Period, but excluding
any such increase in Consolidated Working Capital arising from acquisitions or
dispositions of any Person by BorrowerPRTH or any of its Restricted
Subsidiaries; plus
(vii)    Consolidated Capital Expenditures and acquisitions of intellectual
property made in Cash during such Consolidated Excess Cash Flow Period to the
extent such expenditures were not deducted in calculating Consolidated Adjusted
EBITDA for such period and such expenditures were not financed with long-term
indebtedness (other than revolving Indebtedness) and were not made utilizing
Available Amount; plus
(viii)     Consolidated Cash Interest Expense paid during such period to the
extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness); plus
(ix)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration (the “Contract Consideration”) (x) required
to be paid in Cash by BorrowerPRTH and theits Restricted Subsidiaries pursuant
to binding contracts or executed letters of intent or (y) in an amount not to
exceed $5,000,000 in any Fiscal Year that has been budgeted and identified to be
consummated by Borrower or its Restricted Subsidiaries, in each case, during
such period and relating to Permitted Acquisitions and Investments (other than
Investments made pursuant to Section 6.07(a), (b), (c), (d), (e), (i), (k), (m),
(n), (p)




--------------------------------------------------------------------------------





and (q)) to be consummated or made prior to the ECF Cutoff Date; provided, such
Permitted Acquisition and Investments shall not be financed with long-term
Indebtedness (other than revolving Indebtedness) or utilizing the Available
Amount; provided, further, that Borrower shall have delivered a certificate to
Administrative Agent not later than the end of the Consolidated Excess Cash Flow
Period for which such Consolidated Excess Cash Flow is being calculated, signed
by Borrower, describing the proposed Permitted Acquisition or Investment
intended to be consummated on or before the ECF Cutoff Date and the dollar
amount to be excluded under this clause (b) and certifying that such Investment
and/or Permitted Acquisition was committed and/or budgeted and identified to be
consummated, in each case, prior to the ECF Cutoff Date; plus
(x)    without duplication of amounts deducted pursuant to clause (b)(ix) above
in prior Fiscal Years, the amount of Investments and Permitted Acquisitions made
in Cash during such period pursuant to Section 6.07 (other than Section 6.07(a),
(b), (c), (d), (i), (k), (m), (n) and (o)) to the extent such Investments and
Permitted Acquisitions were not financed with the proceeds of long-term
Indebtedness (other than revolving Indebtedness) and were not made utilizing the
Available Amount; plus
(xi)    reimbursable or insured expenses incurred during such Fiscal Year to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Adjusted EBITDA.
“Consolidated Excess Cash Flow Period” means each Fiscal Year commencing with
the Fiscal Year ending December 31, 2017.
“Consolidated First Lien Total Debt” means, as of any date of determination, an
amount equal to the Consolidated Total Debt of Borrower and its Restricted
Subsidiaries as of such date that, in each case, is then secured or purported to
be secured by Liens on property or assets of Borrower or any of its Restricted
Subsidiaries (including any secured Indebtedness incurred or assumed pursuant
Section 6.01(u) or 6.01(x) but otherwise excluding Indebtedness secured by a
Lien ranking junior to or subordinated to the Liens securing the Senior
Indebtedness).
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest, including PIK Amounts) of Borrower and its Restricted
Subsidiaries on a consolidated basis for such period, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements.
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
BorrowerPRTH and its Restricted Subsidiaries (or, when reference is made to
another Person, for such other Person and its Subsidiaries) on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus (ii) the sum of, without duplication, (a) the income
(or loss) of any Person (other than a Restricted Subsidiary) (x) in which any
other Person (other than a Credit Party) has a joint interest (including any
Permitted Joint Venture) or (y)




--------------------------------------------------------------------------------





that is an Unrestricted Subsidiary, except to the extent of the amount of any
dividends or other distributions actually paid in Cash or Cash Equivalents (or
to the extent subsequently converted into Cash or Cash Equivalents) to Borrower
or any ofPRTH and its Restricted Subsidiaries by such Person during such period,
plus (b) the income (or loss) of any Person accrued prior to the date it becomes
a Restricted Subsidiary of BorrowerPRTH or is merged into or consolidated with
BorrowerPRTH or any of its Restricted Subsidiaries or that Person’s assets are
acquired by BorrowerPRTH or any of its Restricted Subsidiaries (except to the
extent required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis in accordance with Section 1.08), plus (c) the income of any
Restricted Subsidiary of BorrowerPRTH that is an Excluded Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that income is not at the time permitted by
operation of the terms of its Organizational Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, plus (d) any gains or losses, together with any
related provision for taxes on such gain (or loss), realized in connection with
any Asset Sales or other disposition or abandonment and any reserves relating
thereto, in each case, not in the ordinary course of business, plus (e) any net
unrealized gain (loss) (after any offset) resulting during such period from
obligations under any Interest Rate Agreement or other derivative instruments as
determined in accordance with GAAP and the application of Statement of Financial
Accounting Standards No. 133, plus (f) to the extent not included in clauses (a)
through (e) above, any net extraordinary gains or net extraordinary losses for
such period, plus (g) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income.
There shall be excluded from Consolidated Net Income for any period, the
purchase accounting effects of adjustments in component amounts required or
permitted by GAAP (including the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue and debt line items thereof) and related authoritative pronouncements
(including the effects of such adjustments pushed down to Borrower and the
Restricted Subsidiaries), as a result of the Transactions, any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or after the Closing Date, or the amortization or write-off of any amounts
thereof. For the avoidance of doubt, Consolidated Net Income shall be
calculated, including pro forma adjustments, in accordance with Section 1.08.
“Consolidated Total Assets” means, as of any date, the total property and assets
of Borrower and its Restricted Subsidiaries, determined in accordance with GAAP,
as set forth on the most recent consolidated balance sheet of Borrower delivered
pursuant to Section 5.01(b) or (c), as applicable (on a Pro Forma Basis after
giving effect to any Permitted Acquisitions or any Investments or dispositions
permitted hereunder or by the other Credit Documents) or, for the period prior
to the time any such balance sheet has been delivered pursuant to Section 5.01,
the pro forma balance sheet delivered pursuant to Section 3.01.
“Consolidated Total Debt” means, as at any date of determination, (i) the
aggregate principal amount of all Indebtedness of Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP minus (ii) the aggregate amount of Unrestricted Cash of Borrower




--------------------------------------------------------------------------------





and it Restricted Subsidiaries maintained in, until the Senior Indebtedness is
Finally Paid, a Controlled Account (as defined in the Senior Credit Agreement)
or, otherwise, a Deposit Account of Borrower or one of its Restricted
Subsidiaries and included on such balance sheet as of such date in an amount not
to exceed $25,000,000.
“Consolidated Working Capital” means, as at any date of determination on a
consolidated basis, Consolidated Current Assets at such date of determination
minus Consolidated Current Liabilities at such date of determination.
“Continuing Lender” has the meaning set forth in Section 2.10(c).
“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contributing Guarantors” has the meaning set forth in Section 7.02.
“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under Common Control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.
“Corporate Rating” means, as of any date of determination, the public corporate
rating or public corporate family rating as determined by either S&P or Moody’s,
respectively, of Borrower, as applicable; provided that, if either S&P or
Moody’s shall change the basis on which ratings are established by it, each
reference to the Corporate Rating announced by S&P or Moody’s shall refer to the
then equivalent rating by S&P or Moody’s, as the case may be.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
“Credit Date” means the date of a Credit Extension, which date must be a
Business Day.
“Credit Document”1 means, collectively, (i) this Agreement, (ii) the Notes, if
any, (iii) the TCP Subordination Agreement, (iv) the Fee Letter, (v) any other
document or instrument designated by Borrower and Administrative Agent as a
“Credit Document”, (vi) the Senior Subordination Agreement, (vii) any
Subordination Agreement and (viii) any other amendment or joinder to this
Agreement and all other instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent or any Lender in connection herewith.
For purposes of clarification, the Warrant is not a Credit Document.
“Credit Extension” means the making of a Term Loan.
“Credit Party” means Borrower and each Guarantor.




--------------------------------------------------------------------------------





“Cumulative Retained Consolidated Excess Cash Flow Amount” means, on any date of
determination, an amount, not less than zero in the aggregate, determined on a
cumulative basis equal to the aggregate cumulative sum for all Consolidated
Excess Cash Flow Periods ending after the Closing Date and prior to such date of
(i)(a) the Retained Percentage for each Consolidated Excess Cash Flow Period
multiplied by (b) the Consolidated Excess Cash Flow for such Consolidated Excess
Cash Flow Period, less (ii) any Cumulative Retained Consolidated Excess Cash
Flow Amounts previously used for payment of a Permitted Dividend.
“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” means, without duplication, “Declined Proceeds” under the
Senior Credit Agreement and as defined in Section 2.13(c).
“Default” means a condition or event that constitutes an Event of Default or
that, after notice or lapse of time or both, would constitute an Event of
Default.
“Default Rate” means the applicable rate of interest payable pursuant to
Section 2.09.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Direct Competitor” means any Person primarily engaged in the business of
acquiring merchant accounts relating to credit and/or debit card transaction
processing and related services pursuant to an Approved Bank Card System. For
purposes of clarification (i) any finance company, fund or other similar entity
which merely has an economic interest in any such Person shall not be a Direct
Competitor and (ii) any Person who derives less than 10% of its revenue from the
business of acquiring such merchant accounts shall not be a Direct Competitor.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or any other Capital Stock into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for a
Permitted Stock Issuance), pursuant to a sinking fund obligation or otherwise
(except as a result of a customarily defined change of control or asset sale and
only so long as any rights of the holders thereof after such change of control
or asset sale shall be subject to the prior repayment in full of the Obligations
(other than unasserted contingent indemnification or reimbursement obligations
not yet due) that are accrued and payable, (b) provides for scheduled payments
of dividends in Cash, (c) is redeemable at the option of the holder thereof
(other than solely for a Permitted Stock Issuance), in whole or in part, (d) is
secured by any assets of Borrower or its Subsidiaries or (e) is or becomes
convertible into or exchangeable for Indebtedness or any other Disqualified
Capital Stock, in whole or in part, in each case, on or prior to the date that
is ninety‑one (91) days after the Maturity Date at the time of issuance.




--------------------------------------------------------------------------------





“Disqualified Institutions” means those Persons that are (i) Direct Competitors
(other than Bona Fide Debt Funds) of Borrower’s Subsidiaries that are separately
identified by name in writing by Borrower to the Lead Arranger prior to the
Closing Date (or to Administrative Agent after the Closing Date from time to
time), (ii) those banks, financial institutions and other Persons separately
identified by name by Borrower to the Lead Arranger in writing via electronic
mail on December 27, 2016, or (iii) in the case of clauses (i) or (ii), any of
their Affiliates (other than Bona Fide Debt Funds) that are identified in
writing by Borrower to Administrative Agent or that are clearly identifiable as
Affiliates solely on the basis of such Affiliate’s legal name; provided that (i)
any such additional Disqualified Institutions shall not apply retroactively to
disqualify any parties that have previously acquired an assignment of or
participation interest in the Term Loans and (ii) no Person shall be a
Disqualified Institution hereunder that is not also a “disqualified institution”
or similar designation under the Senior Credit Documents.
“Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Holding Company” means any Domestic Subsidiary, substantially all of
the assets of which consist of the Capital Stock or Capital Stock and
Indebtedness of one or more Foreign Subsidiaries that are CFCs, and that is in
compliance with Section 6.15.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.
“DQ List” has the meaning set forth in Section 10.06(c)(iii).
“Dutch Auction” means a modified Dutch auction or other buy-back process with a
third party financial institution as auction agent to repurchase Term Loans on a
non-pro rata basis; provided that (A) such Dutch Auction shall be offered to all
Lenders on a pro rata basis and (B) such Dutch Auction is conducted pursuant to
the procedures mutually established by Administrative Agent and Borrower which
are consistent with Section 10.06.
“ECF Cutoff Date” means, with respect to any Consolidated Excess Cash Flow
Period, December 31 of the next succeeding Consolidated Excess Cash Flow Period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”




--------------------------------------------------------------------------------





“Eligible Assignee” means (a) any Lender, any Affiliate (other than a natural
person) of any Lender and any Related Fund (any two or more Related Funds being
treated as a single Eligible Assignee for all purposes hereof), (b) any
commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans as one of its businesses,
(c) any Affiliated Lender to the extent permitted by Section 10.06(i), and (d)
Borrower to the extent permitted by Section 10.06(c)(iv), and (e) any other
Person approved by Borrower (such approval not to be unreasonably withheld or
delayed) and Administrative Agent; provided, that (i) no consent of Borrower
shall be required during the continuance of an Event of Default, (ii) to the
extent the consent of Borrower is required for any assignment, such consent
shall be deemed to have been given if Borrower has not responded within ten (10)
Business Days of a written request for such consent, (iii) “Eligible Assignee”
shall not include at any time any natural person, any Disqualified Institution
or any of Borrower or any of its Subsidiaries (other than as permitted pursuant
to clause (d) above), and (iv) the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required in the case of all
assignments other than assignments made pursuant to foregoing clause (a).
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, any Credit Party, any of its Subsidiaries
or any of their respective ERISA Affiliates.
“Environmental Claim” means any investigation, written notice, written notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
written order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of any of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Credit Party or any of its Subsidiaries or any Real Estate Asset.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, including any
regulations promulgated thereunder.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue




--------------------------------------------------------------------------------





Code of which that Person is a member; (ii) any trade or business (whether or
not incorporated) which is a member of a group of trades or businesses under
Common Control within the meaning of Section 414(c) of the Internal Revenue Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Internal Revenue Code
of which that Person, any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member. Any former ERISA
Affiliate of any Credit Party or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of any Credit Party or any such Subsidiary within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of such Credit Party or such Subsidiary and with respect to
liabilities arising after such period for which such Credit Party or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty‑day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to any Credit Party,
any of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Sections 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Sections 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan; (x)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a)




--------------------------------------------------------------------------------





of the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (xi) the imposition of a Lien pursuant to Section 430(k) of the
Internal Revenue Code or pursuant to Section 303(k) of ERISA with respect to any
Pension Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” means each of the conditions or events set forth in
Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of Borrower or any other Guarantor, (b) any Unrestricted Subsidiary,
(c) any not-for-profit Subsidiaries, (d) any Foreign Subsidiary, any Domestic
Holding Company or any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary or Domestic Holding Company, (e) any
Immaterial Subsidiary, (f) any captive insurance entity that is a Subsidiary,
(g) any Subsidiary that is prohibited by applicable law, rule or regulation or
by any Contractual Obligation existing on the Closing Date (or, if later, the
date such Subsidiary becomes a Restricted Subsidiary and not entered into in
contemplation of such Subsidiary becoming a Guarantor) from guaranteeing the
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guaranty (unless such consent,
approval, license or authorization has been received), (h) any Subsidiary where
Administrative Agent and Borrower reasonably agree that the cost of providing
such guaranty is excessive in relation to the value afforded thereby and (i) any
Subsidiary, the obtaining of a Guaranty with respect to which would result in
material adverse tax consequences as reasonably determined by Borrower in
consultation with Administrative Agent.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.19, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.19 and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Executive Order” has the meaning set forth in Section 4.26.
“Existing Credit Agreement” has the meaning in the recitals hereto.




--------------------------------------------------------------------------------





“Fair Share” has the meaning set forth in Section 7.02.
“Fair Share Contribution Amount” has the meaning set forth in Section 7.02.
“Family Group” means, as to any particular Person, (i) such Person’s descendants
(whether natural or adopted), (ii) any trust solely for the benefit of such
Person and/or such Person’s descendants and (iii) any partnerships or limited
liability companies where the only partners or members are such Person and/or
such Person’s descendants.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any intergovernmental
agreement entered into pursuant to the foregoing and applicable fiscal or
regulatory legislation, rules or official guidance implementing the foregoing.
“FCPA” has the meaning set forth in Section 4.24.
“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States (as determined in such manner as the Federal
Reserve Bank of New York shall set forth on its public website from time to
time), as so published for any day that is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for the day
for such transactions received by Administrative Agent from three (3) federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fee Letter” means the fee letter, dated as of the Closing Date, between
Borrower and Administrative Agent.
“Finally Paid” has the meaning set forth in the Senior Subordination Agreement.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year‑end adjustments and, with respect to unaudited financial
statements, the absence of footnotes.
“Financial Covenant” means the covenant set forth in Section 6.08(a).
“Financial Plan” has the meaning set forth in Section 5.01(i).
“First Amendment” means that First Amendment to the Credit and Guaranty
Agreement, dated as of November 14, 2017, among Borrower the other Credit
Parties party thereto, each Lender party thereto and Administrative Agent.




--------------------------------------------------------------------------------





“First Amendment Effective Date” has the meaning specified in the First
Amendment.
“First Lien Net Leverage Ratio” means, at any date of determination, the ratio
of (i) the aggregate amount of Consolidated First Lien Total Debt as of such
date, to (ii) Consolidated Adjusted EBITDA for the most recently ended Test
Period.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Borrower and its Restricted Subsidiaries
ending on December 31 of each calendar year.
“Foreign Official” means a Person acting in an official capacity for or on
behalf of any Governmental Authority.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“Funding Guarantors” has the meaning set forth in Section 7.02.
“Funding Notice” means a funding notice substantially in the form of Exhibit A.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government (including NAIC and any
supra‑national bodies such as the European Union or the European Central Bank),
any court or any central bank, in each case, whether associated with a state of
the United States, the United States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“GSSLG” as defined in the preamble hereto.
“Guaranteed Obligations” has the meaning set forth in Section 7.01.
“Guarantor” means each of Borrower’s Restricted Subsidiaries that executes a
counterpart to this Agreement on the Closing Date or becomes a Guarantor
pursuant to Section 5.10.
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.




--------------------------------------------------------------------------------





“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
does, may or could pose a hazard to, or cause an adverse effect on, the health
and safety of the owners, occupants or any Persons in the vicinity of any Real
Estate Asset or to the indoor or outdoor environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, import, export,
transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Materials, and
any corrective action or response action with respect to any of the foregoing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the Fiscal Years
ended December 31, 2013, 2014, and 2015, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and Cash flows
for such Fiscal Year, (ii) for the interim period from January 1, 2016 to the
Closing Date, internally prepared, unaudited financial statements of Borrower
and its Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and Cash flows for each quarterly
period completed at least 45 days prior to the Closing Date (in the case of
clauses (i) and (ii), certified by the chief financial officer of Borrower that
they fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their Cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year‑end adjustments and,
with respect to unaudited financial statements, the absence of footnotes).
“Immaterial Subsidiary” means any Restricted Subsidiary of Borrower that
Borrower designates in writing to Administrative Agent as an “Immaterial
Subsidiary”; provided, that, as of the date of the last financial statements
required to be delivered pursuant to Section 5.01(b) (other than the fourth
Fiscal Quarter) or Section 5.01(c), neither (a) the Consolidated Total Assets
attributable to such Restricted Subsidiary is in excess of 5.0% of Consolidated
Total Assets nor (b) the consolidated total revenues attributable to such
Restricted Subsidiary (after eliminating intercompany obligations) is in excess
of 5.0% of total revenues, in each case, of Borrower and its Restricted
Subsidiaries on a consolidated basis; provided, further, that (i) neither the
Consolidated Total Assets nor the consolidated total revenues of all Immaterial
Subsidiaries shall exceed 7.5% of Consolidated Total Assets or 7.5% of
consolidated total revenue, as the case may be, in each case, of Borrower and
its Restricted Subsidiaries on a consolidated basis; and (ii) in each case,
Borrower may designate and re-designate a Subsidiary as an Immaterial Subsidiary
at any time, so long as (other than with respect to the immediately succeeding
sentence) no Event of Default has occurred and is continuing, subject to (1)
such designation not being made in contemplation of a




--------------------------------------------------------------------------------





sale or other disposition of such Subsidiary within the immediately succeeding
twelve-month period and (2) the limitations and requirements set forth in this
definition. If the Consolidated Total Assets or consolidated total revenues of
all Restricted Subsidiaries so designated by Borrower as “Immaterial
Subsidiaries” shall at any time exceed the limits set forth in the preceding
sentence, then starting with the largest Restricted Subsidiary that would not
otherwise be an Excluded Subsidiary, a number of Restricted Subsidiaries that
are at such time designated as Immaterial Subsidiaries shall automatically be
deemed to no longer be Immaterial Subsidiaries, and such Restricted Subsidiaries
shall execute a Counterpart Agreement and shall be subject to the requirements
set forth in Sections 5.10, 5.11 and 5.13, until the threshold amounts in the
preceding sentence are no longer exceeded (as reasonably determined by
Borrower), with any Immaterial Subsidiaries at such time that are below such
threshold amounts still being designated as (and remaining as) Immaterial
Subsidiaries.
“Indebtedness” means, as applied to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all indebtedness for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and any current trade accounts payable incurred in the ordinary
course of business), which purchase price is (a) due more than six (6) months
from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument; (v) all indebtedness secured
by any Lien on any property or asset owned, held or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings) regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the maximum amount of all direct or contingent
obligations of such Person arising under letters of credit issued (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co‑making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Interest Rate




--------------------------------------------------------------------------------





Agreement, whether entered into for hedging or speculative purposes and (xi) all
obligations of such Person in respect of Disqualified Capital Stock. For
purposes of this definition, (A) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the aggregate amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of such
guaranty or other similar instrument, (B) the amount of any Indebtedness
described in clause (v) above for which recourse is limited to certain property
of such Person shall be the lesser of the amount of the obligation and the fair
market value of the property securing such obligation, (C) the principal amount
of the Indebtedness under any Interest Rate Agreement at any time shall be equal
to the Swap Termination Value and (D) the amount of any Indebtedness issued at a
discount to the initial principal amount shall be calculated based on the
initial stated principal amount thereof without giving effect to any such
discount.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to extent not included in clause
(a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 10.03.
“Indemnitee Agent Party” has the meaning set forth in Section 9.06.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding‑up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each case, undertaken under U.S. federal, state or foreign law,
including the Bankruptcy Code.
“Interest Payment Date” means (a) the last Business Day of each March, June,
September and December, commencing on the first such date to occur after the
Closing Date, and (b) the Maturity Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement, each of which is (i) for the purpose of hedging the
interest rate exposure associated with Borrower’s and their Subsidiaries’
operations, (ii) unsecured except to the extent expressly permitted by Section
6.02 and (iii) not for speculative purposes.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means (i) any direct or indirect purchase or other acquisition by
any Credit Party of, or of a beneficial interest in, any of the Securities of
any other Person; (ii) any direct or indirect redemption, retirement, purchase
or other acquisition for value, by any Credit Party from any Person, of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Credit Party to




--------------------------------------------------------------------------------





any other Person, including all indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales to that
other Person in the ordinary course of business. The amount of any Investment,
as of any date of determination, shall be (A) the original cost of such
Investment plus (B) the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write‑ups, write‑downs or write‑offs
with respect to such Investment as of such date, minus (C) the amount (except in
the case of any such amounts which increase the Available Amount pursuant to the
definition thereof), as of such date, of any portion of such Investment repaid
to the investor in Cash as a payment of principal or a return of capital, as the
case may be; provided that the aggregate amount of such payment of principal or
a return of capital shall not exceed the original amount of such Investment.
“IPO” means the first underwritten public offering (other than a public offering
pursuant to a registration statement on Form S-8) by Borrower (or by its direct
or indirect parent company) of Capital Stock in Borrower (or in its direct or
indirect parent company, as the case may be) after the Closing Date pursuant to
a registration statement filed with the SEC in accordance with the Securities
Act.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Junior Financing” means any Subordinated Indebtedness.
“LCT Election” has the meaning set forth in Section 1.08 hereto.
“LCT Test Date” has the meaning set forth in Section 1.08 hereto.
“Lead Arranger” means GSSLG in its capacity as lead arranger and book runner in
connection with this Agreement.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.
“Lien” means any lien, mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, right of set‑off, charge or encumbrance of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement, and any Capital Lease in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing.
“Limited Condition Transaction” means any Permitted Acquisition that is not
conditioned on the availability of, or on obtaining, third party financing.
“Loan” means a Term Loan.
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
“MasterCard” means MasterCard International, Incorporated and its Subsidiaries.




--------------------------------------------------------------------------------





“Material Adverse Effect” means any event, change or condition, that
individually or in the aggregate, has had, or would reasonably be expected to
have a material adverse effect on and/or material adverse developments with
respect to (i) the business operations, properties, assets, or financial
condition of Borrower and its Restricted Subsidiaries taken as a whole; (ii) the
ability of any Credit Party to fully and timely perform its Obligations under
any Credit Document; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent or any Lender under any Credit Document.
“Material Contract” means, (i) each contract or agreement of any Credit Party as
to which the breach, non-performance, cancellation or failure to renew by any
party thereto would reasonably be expected to cause or result in a Material
Adverse Effect and (ii) any other contract (including any Merchant Agreement or
any Processor Agreement) that generated ten percent (10%) or more of the total
Recurring Net Revenue generated during the most recent twelve-fiscal month
period required to be reported under Section 5.01.
“Maturity Date” means the earliest to occur of (i) July 3, 2023, (ii) the date
of payment in full in Cash of the Loans and all other Obligations (other than
contingent indemnification Obligations not then due and owing) and the
termination of all Commitments, and (iii) the date on which all Loans shall
become due and payable in full, whether by acceleration or otherwise, in
accordance with the terms of this Agreement.
“Merchant” has the meaning set forth in the definition of “Merchant Agreement”.
“Merchant Account” means an account which is the subject of a Merchant Agreement
and which generates Recurring Net Revenue.
“Merchant Agreement” means an agreement, by and among the applicable Sponsor
Bank, (to the extent applicable) a Restricted Subsidiary of Borrower, (to the
extent applicable) the applicable Processor, and the applicable merchant (the
“Merchant”), which provides for credit card and/or debit card transaction
processing and related services pursuant to one or more Approved Bank Card
Systems (including services relating to the authorization, transaction capture,
settlement, chargeback handling and transaction processing of credit card and
debit card transactions).
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners or any other
similar organization.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Restricted Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year




--------------------------------------------------------------------------------





to the end of such period to which such financial statements relate with
comparison to and variances from the immediately preceding period and budget.
“Non-Consenting Lender” has the meaning set forth in Section 2.19(c).
“Non‑U.S. Lender” has the meaning set forth in Section 2.19(c).
“Note” means a Term Loan Note.
“Notice” means a Funding Notice.
“Notice of Intent to Cure” has the meaning set forth in Section 6.08(b).
“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents) and the Lenders (or
any of them) under any Credit Document, whether for principal (including any PIK
Amounts), interest (including interest, fees and expenses which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest, fees and expenses in the related bankruptcy
proceeding), fees, expenses, indemnification or otherwise. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and of their respective Restricted Subsidiaries to the extent
they have obligations under the Credit Documents) include (a) the obligation
(including guaranty obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees, premiums, Attorney Costs, indemnities and
other amounts payable by any Credit Party under any Credit Document and (b) the
obligation of any Credit Party to reimburse any amount in respect of any of the
foregoing that any Agent or Lender, in its sole discretion, may elect to pay or
advance on behalf of such Credit Party.
“Obligee Guarantor” has the meaning set forth in Section 7.07.
“OFAC” has the meaning set forth in the definition of “Sanctions”.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by‑laws (or
similar documents), (ii) with respect to any limited partnership, its
certificate of limited partnership and its partnership agreement (or similar
documents), (iii) with respect to any general partnership, its partnership
agreement (or similar documents), (iv) with respect to any limited liability
company, its articles of organization or certificate of formation and its
operating agreement (or similar documents), and (v) with respect to any other
form of entity, such other organizational documents required by local law or
customary under such jurisdiction to document the formation and governance
principles of such type of entity. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.




--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Credit Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment pursuant to Section 2.22).
“Overnight Rate” means, for any day, the greater of the Federal Funds Effective
Rate and an overnight rate determined by Administrative Agent, in accordance
with banking industry rules on interbank compensation.
“Parent” means any entity that directly or indirectly owns 100% of the Capital
Stock of Borrower.”
“Participant” has the meaning set forth in Section 10.06(g).
“Participant Register” has the meaning set forth in Section 10.06(g).
“PATRIOT Act” has the meaning set forth in Section 4.26.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Acquisition” means any transaction or series of related transactions
by any Restricted Subsidiary of Borrower for (a) the direct or indirect
acquisition of all or substantially all of the property of any Person, or of any
line of business or division of any Person; (b) the acquisition of at least a
majority (including by merger or consolidation) of the Capital Stock (other than
director qualifying shares) of any Person that becomes a Restricted Subsidiary
of Borrower after giving effect to such transaction; or (c) a merger or
consolidation or any other combination with any Person (so long as a Credit
Party, to the extent such Credit Party is a party to such transaction, is the
surviving entity); provided that each of the following conditions shall be met
or waived by the Requisite Lenders:
(i)    before and after giving Pro Forma Effect to the consummation of such
acquisition, no Default or Event of Default exists;
(ii)    at the time the definitive documentation for such Permitted Acquisition
(other than Permitted Acquisitions of Merchant Accounts) is executed and at the
time such Permitted Acquisition (other than Permitted Acquisitions of Merchant
Accounts)




--------------------------------------------------------------------------------





is consummated (regardless of whether such Permitted Acquisition is a Limited
Condition Transaction) before and immediately after giving effect to such
transaction and to the incurrence of any Indebtedness in connection therewith,
Borrower shall be in compliance with the Financial Covenant as ofthe Total Net
Leverage Ratio for the most recentrecently ended Test Period shall be less than
4.00:1.00 (assuming that such transaction and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period ending on or prior
to the date of such transaction, had occurred on the first day of such relevant
Test Period);
(iii)    the business to be acquired has positive Consolidated Adjusted EBITDA
(calculated on a Pro Forma Basis) for the most recent 12-month period for which
financial statements are available (the “Positive EBITDA Condition”); provided
that the Positive EBITDA Condition shall not apply if either (x) the Total Net
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
Permitted Acquisition and any incurrence of Indebtedness in connection
therewith, does not exceed 4.54.00:1.00 for the most recently ended Test Period
or (y) the aggregate Cash consideration (excluding such portion of the purchase
price consisting of Capital Stock of Borrower (or any Parent) or contingent
earn-out obligations) for all such Permitted Acquisitions that do not satisfy
the Positive EBITDA Condition shall not exceed the greater of (1) $23,000,000
and (2) 28.75% of Consolidated Adjusted EBITDA determined at the time of the
consummation of such Permitted Acquisition (calculated on a Pro Forma Basis) as
of the last day of the most recently ended Test Period;
(iv)    such acquisition is consensual (not “hostile”) and has been approved by
the board of directors (or equivalent governing body) of the Person to be
acquired;
(v)    no later than three (3) Business Days prior to the proposed closing date
of such acquisition the Borrower, (A) shall have delivered to the Administrative
Agent promptly upon the finalization thereof copies of substantially final
Permitted Acquisition Documents, and (B) in respect of any Permitted Acquisition
involving aggregate Cash consideration (excluding such portion of the purchase
price consisting of Capital Stock of Borrower (or any Parent) or contingent
earn-out obligations) in excess of the greater of (1) $5,750,000 and (2) 8% of
Consolidated Adjusted EBITDA (calculated on a Pro Forma Basis) for the most
recently ended Test Period, shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information;
(vi)    any such newly created or directly acquired Restricted Subsidiary (or
assets acquired by any Restricted Subsidiary) shall either (y) to the extent
required by Section 5.10, become a Credit Party (or Collateral) and comply with
the requirements of Section 5.10 or (z) if such Restricted Subsidiary does not
become a Credit Party (or its assets do not become Collateral) and comply with
the requirements of Section 5.10, the aggregate purchase price paid in
connection with such purchase or acquisition and all other such purchases or
acquisitions described in this clause (z), together with Investments pursuant to
Section 6.07(d)(iii), shall not exceed the greater of (1) $23,000,000 and (2)
57.5% of Consolidated Adjusted EBITDA determined at the time of the consummation
of such Permitted




--------------------------------------------------------------------------------





Acquisition (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period; and
(vii)    any such newly acquired Restricted Subsidiary’s line of business or
property shall comply with the requirements of Section 6.13.; and
(viii)    Permitted Acquisitions of Merchant Accounts shall not exceed after the
Sixth Amendment Effective Date (i) $0.00 per annum if the Total Net Leverage
Ratio as of the most recently ended Test Period is greater than or equal to
5.00:1.00, (ii) $5,500,000 during the term of this Agreement if the Total Net
Leverage Ratio as of the most recently ended Test Period is greater than or
equal to 4.00:1.00, but less than 5.00:1.00, and (iii) $11,000,000 during the
term of this Agreement if the Total Net Leverage Ratio as of the most recently
ended Test Period is less than 4.00:1.00.
For purposes of greater certainty, (i) the purchase by any Credit Party of
portfolios of Merchant Accounts shall be included as an acquisition subject to
the requirements of the immediately preceding sentence and (ii) with respect to
any Limited Condition Transaction that the Borrower or any of its Subsidiaries
intends to fund (in whole or in part) with the proceeds of any Loans or Senior
Indebtedness, Section 1.08(f) shall apply in determining whether such Limited
Condition Transaction constitutes a Permitted Acquisition.
“Permitted Acquisition Diligence Information” means, with respect to any
proposed Permitted Acquisition, to the extent applicable and available to
Borrower or any Restricted Subsidiary, all material financial statements with
respect to the Person or assets being acquired, quality of earnings reports and
such other financial information reasonably requested to be delivered to
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).
“Permitted Acquisition Documents” means with respect to any proposed Permitted
Acquisition, final copies or substantially final drafts if not executed at the
required time of delivery of the purchase agreement, sale agreement, merger
agreement or other agreement evidencing such acquisition, including exhibits and
schedules thereto and any other material document to be executed and delivered
in connection with the foregoing and any amendment, modification or supplement
to any of the foregoing.
“Permitted Available Amount Usage” has the meaning set forth in the definition
of “Available Amount”.
“Permitted Dividends” means Cash Restricted Payments by Borrower to its equity
holders; provided, that each of the following conditions shall have been
satisfied: (i) at the time of such payments no Default or Event of Default then
exists or would (after giving effect to such dividends) be caused thereby; (ii)
no such payments shall be made in any Fiscal Year prior to the date on which the
financial statements and Compliance Certificate are delivered under Section 5.1
for the prior Fiscal Year; (iii) if the Total Net Leverage Ratio for the prior
Fiscal Year (x) was greater than or equal to 4.75:1.00, no payments shall be
permitted in such Fiscal Year, or (y) was less than 4.75:1.00,




--------------------------------------------------------------------------------





the aggregate amount of payments made in such Fiscal Year shall not exceed the
sum of (x) 50% of the then applicable Cumulative Retained Consolidated Excess
Cash Flow Amount and (y) 100% of then applicable Available Amount excluding the
Cumulative Retained Consolidated Excess Cash Flow Amount; (iv) at least three
(3) Business Days prior to making such payment, Borrower shall have delivered to
Administrative Agent a certificate (a) demonstrating (I) that, on a Pro Forma
Basis after giving effect to such dividend, Borrower shall have a Total Net
Leverage Ratio of less than 4.75:1.00 for the most recently ended Test Period
and (II) the calculation of the Available Amount and Cumulative Retained
Consolidated Excess Cash Flow Amount before and after giving effect to such
payment and (b) identifying the portion of such payment to be designated as paid
out of Cumulative Retained Excess Cash Flow Amount and/or Available Amount; and
(v) such payment shall be made in compliance with applicable law and the
Organizational Documents of Borrower.
“Permitted Holders” means, collectively, (i) Priority Investment Holdings, LLC,
(ii) TCP and any member of his Family Group, (iii) AESV Creditcard Consulting
LLC and (iv) RJH Consulting LLC, and, in each case, the Affiliates of any of the
foregoing and any funds or managed accounts advised or managed by any Person who
advises or manages, directly or indirectly, any of the foregoing or any of their
Affiliates.
“Permitted ISO Loans” means, collectively, all direct and indirect loans and
advances by any Credit Party (other than Borrower) to any third party reseller
engaged in the business of providing services relating to the authorization,
transaction capture, settlement, chargeback handling and transaction processing
of credit card and/or debit card transactions related to the payment industry or
otherwise (each such Person, a “Borrowing ISO”); provided, however, that (i) the
aggregate principal amount of all such loans and advances at any time
outstanding to all Borrowing ISOs shall not exceed the greater of (A) the
principal amount of $11,500,000 and (B) 17.25% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period for which financial
statements have been delivered to Administrative Agent pursuant to
Section 5.01(b) (other than the fourth Fiscal Quarter) or (c), as applicable,
for the relevant Test Period, (ii) the aggregate amount of all such loans and
advances in favor of any one Borrowing ISO or group of affiliated Borrowing ISOs
shall not exceed the principal amount of $3,450,000 at any time outstanding,
(iii) no Default or Event of Default shall exist at the time of making any such
loan or advance or shall be caused by the making of any such loan or advance,
(iv) each such loan and advance shall be made in accordance with applicable
laws, (v) at the time of any initial loan or advance, each such loan and advance
shall be secured by a portion of the applicable Borrowing ISO’s assets, and (vi)
each such loan and advance shall contain terms and conditions consistent in all
material respects with the form attached as Exhibit I.
“Permitted Joint Venture” has the meaning set forth in the definition of
“Permitted Joint Venture Investment”. The Permitted Joint Ventures existing as
of the Closing Date are listed on Schedule 4.02.
“Permitted Joint Venture Investment” means any Investment by a Credit Party
(other than Borrower) in any Person which is a corporation or other entity duly
formed in accordance with the laws of its jurisdiction of organization and
engaged in a line of business permitted by Section 6.13 (including a Borrowing
ISO) (such Person, a “Permitted Joint Venture”); provided, however, that




--------------------------------------------------------------------------------





(i) such Permitted Joint Venture shall be formed or organized and governed in a
manner that limits the exposure of the Credit Parties and their Subsidiaries
(excluding such Permitted Joint Venture) for the Indebtedness and liabilities
(including with respect to capital calls and contingent liabilities) of such
Permitted Joint Venture to the initial Investment of the Credit Parties (or any
additional Investments not in excess of the cap described in clause (ii) below)
in such Permitted Joint Venture, and no Credit Party or its Subsidiaries
(excluding such Permitted Joint Venture) shall incur or assume any Indebtedness
in connection with such Permitted Joint Venture Investment except for
Indebtedness permitted to be incurred under this Agreement; (ii) the aggregate
amount of all Investments made by the Credit Parties in all such Permitted Joint
Ventures (x) that are organized under the laws of the United States, any State
thereof or the District of Columbia shall not exceed $2,875,000 for any
individual Permitted Joint Venture or $5,750,000 in the aggregate for all
Permitted Joint Ventures, and (y) that are organized under the laws of any other
jurisdiction, together with any Investments made under Section 6.07(m), shall
not exceed $5,750,000 in the aggregate; provided, that, so long as no Event of
Default has occurred and is continuing at the time of such Investment, or would
be caused thereby, the Credit Parties may use proceeds of Permitted Stock
Issuances to make Permitted Joint Venture Investments without regard to the
limits set forth in this clause (ii); (iii) no Lien shall attach to the assets
of any Credit Party or its Subsidiaries (other than Liens on such Credit Party’s
Capital Stock of such Permitted Joint Venture in the nature of customary rights
of first refusal, tag‑along rights, drag‑along rights, buy‑sell arrangements,
voting rights agreements and other related arrangements, and excluding such
Permitted Joint Venture) as a result of such Credit Party’s ownership of, or
relationship with, any such Permitted Joint Venture; (iv) no Event of Default
shall exist at the time of any Investment in any such Permitted Joint Venture,
nor shall any Event of Default be caused thereby; (v) any such Investment in any
such Permitted Joint Venture shall not subject Agents or the Lenders to any
regulatory or third party approvals in connection with the exercise of their
rights and remedies under this Agreement or any other Credit Documents (other
than approvals applicable to the exercise of such rights and remedies with
respect to (x) the Credit Parties’ interests in such Permitted Joint Venture
Investment, and (y) Credit Parties prior to such Investment); and (vi) the board
of directors (or similar governing body) of such Permitted Joint Venture and any
other required Persons shall have approved such Permitted Joint Venture
Investment.; and (vii) immediately before and after giving effect to such
Investment, the Total Net Leverage Ratio calculated on a Pro Forma Basis as of
the end of the most recently ended Test Period is less than 4.00:1.00, and
satisfaction of such test shall be evidenced by a certificate from an Authorized
Officer of Borrower demonstrating such satisfaction calculated in reasonable
detail.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
“Permitted Redemption” means the redemption by Borrower of the following shares
of its Capital Stock: (x) 445,410 Class A Common Units from PCH Priority
Holdings LLC, (ii) up to 295,833.82 Class A Common Units from Priority
Investment Holdings LLC and (iii) 212,750 Class A Common Units from RJH
Consulting LLC; provided, that each of the following conditions shall have been
satisfied: (i) at the time of such Restricted Payment, no Default or Event of
Default then exists or would be caused thereby, (ii) such Restricted Payment
shall be made in compliance with applicable law and the Organizational Documents
of Borrower, (iii) prior to the consummation of such redemption, Borrower shall
have received a cash distribution from its Subsidiaries in an amount




--------------------------------------------------------------------------------





at least equal to the aggregate purchase price paid in connection with the
Permitted Redemption, (iv) the aggregate purchase price paid by Borrower in
connection with such redemption shall not exceed $70,000,000.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness
plus fees and expenses reasonably incurred (including original issue discount
and upfront fees), in connection with such modification, refinancing, refunding,
renewal, replacement or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 6.01(j),
such modification, refinancing, refunding, renewal, replacement or extension has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
6.01(j), at the time thereof, no Event of Default shall have occurred and be
continuing, (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is Subordinated Indebtedness, then such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (e) any Liens securing such modification, refinancing, refunding,
renewal, replacement or extension shall be Permitted Liens, and (f) any such
modification, refinancing, renewal, replacement or extension has the same
primary obligor and the same guarantors as the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended; provided that any such
Permitted Refinancing may be guaranteed by a Subsidiary other than the
Guarantors so long as such Subsidiary becomes a Guarantor pursuant to the terms
of this Agreement and the other Credit Documents. Any reference to a Permitted
Refinancing in this Agreement or any other Credit Document shall be interpreted
to mean (a) a Permitted Refinancing of the subject Indebtedness and (b) any
further refinancings constituting a Permitted Refinancing of the Indebtedness
resulting from a prior Permitted Refinancing.
“Permitted Stock Issuances” means any sale, transfer, issuance or other
disposition of any Capital Stock by Borrower (or any Parent) or any Restricted
Subsidiary in accordance with its Organizational Documents, other than
Disqualified Capital Stock, in each case, to the extent not resulting in a
Change of Control. For purposes of clarification, any issuance of Capital Stock
of Borrower pursuant to the Warrant shall be a “Permitted Stock Issuance”.
“Permitted Tax Payments” means, for so long as Borrower or any of its
Subsidiaries is and remains a “pass‑through” entity for U.S. federal income tax
purposes, distributions made by Borrower or such Subsidiary to, as applicable,
any holder of Borrower’s or such Subsidiary’s Capital Stock for a tax year in an
amount equal to or less than the estimated federal, state or local tax liability
of such holders for such year arising solely as a result of the income of
Borrower or such Subsidiary




--------------------------------------------------------------------------------





allocable to such holders which will be assumed to be paid at the highest
effective marginal statutory combined U.S. federal, state and local income tax
rate applicable to individuals resident in New York, New York; provided, in each
case, that any such distributions are made no earlier than ten (10) days prior
to the deadline for such holders to file their quarterly estimated income tax
return with the IRS or similar state or local agency; provided, further, that
any distribution by Borrower with respect to the income of any Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually
distributed in Cash during such period by such Unrestricted Subsidiary to
Borrower or any Restricted Subsidiary for the purpose of paying its share of
such tax liability.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, Governmental
Authorities or other organizations or entities, whether or not legal entities.
“PIK AmountAmounts” means the interest accruing at the PIK Rate that is
capitalized in accordance with Section 2.07 (c).
“PIK Rate” means (a) from the Closing Date until the date of delivery of the
Compliance Certificate and financial statements in accordance with Section 5.01
for the Fiscal Quarter ending June 30, 2017, a percentage, per annum, equal to
6.25%; and (b) thereafter, a percentage, per annum, equal to an amount necessary
to cause the total interest rate under Section 2.07(a) to equal the sum of 5.25%
plus the Applicable Margin then in effect; provided, that the PIK Rate shall not
be less than (x) 5.50% per annum if the Total Net Leverage Ratio for the most
recently reported Test Period is greater than or equal to 4.50:1.00, or (y)
5.00% per annum if the Total Net Leverage Ratio for the most recently reported
Test Period is less than 4.50:1.00. Changes in the PIK Rate shall be effective
three (3) Business Days after the date on which, as applicable, (i) the
Applicable Margin is modified under the Senior Credit Documents or (ii)
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate calculating the Total Net Leverage Ratio pursuant to
Section 5.01. At any time Borrower has not submitted to Administrative Agent the
applicable information as and when required under Section 5.01(b), (c) and (d),
the PIK Rate shall be determined as if the Total Net Leverage Ratio were greater
than or equal to 4.50:1.00. Without limitation of any other provision of this
Agreement or any other remedy available to Administrative Agent or Lenders under
any of the Credit Documents, to the extent that any financial statements or any
information contained in any Compliance Certificate delivered pursuant to
Section 5.01 shall be incorrect in any manner and Administrative Agent and/or
Lenders shall receive corrected financial statements or other corrected
information in a Compliance Certificate (or otherwise), Administrative Agent may
recalculate the PIK Rate based upon such corrected information, and, upon
written notice thereof to Borrower, the Loans shall bear interest based upon
such recalculated PIK Rate retroactively from the date of delivery of the
erroneous information in question.
“PIK Rate” means, from and after the Sixth Amendment Effective Date, that
portion of the interest per annum due under Section 2.07(a) equal to the
Applicable Margin then in




--------------------------------------------------------------------------------





effect. Changes in the PIK Rate due to changes in the Applicable Margin shall be
effective in accordance with the provisions set forth in definition of the term
Applicable Margin.
“Prepayment Event” has the meaning set forth in Section 2.10(c).
“Prepayment Premium” has the meaning set forth in Section 2.10(c).
“[*] .
“PRTH” means Priority Technology Holdings, Inc.
“PSD Guarantee” means the guaranty by PPS of the obligations of PSD Partners,
LLC, a Delaware limited liability company, under the PSD Lease, in accordance
with that certain Guaranty, dated as of May 29, 2013, by PPS in favor of Dekka
Immobilien Investment GMBH (as the same is in effect on the Closing Date);
provided, that the PSD Lease is not amended or otherwise modified in a manner
that (x) increases the rent or other amounts to be paid thereunder, (y) extends
the term of the lease or (z) could otherwise be reasonably expected to be
adverse to Administrative Agent or the Lenders in any material respect.
“PSD Lease” means that certain Lease, dated as of May 29, 2013, between PSD
Partners, LLC, a Delaware limited liability company, and Dekka Immobilien
Investment GMBH for office space at 19 West 44th Street, New York, NY.
“Principal Office” means, for Administrative Agent, its “Principal Office” as
set forth on Appendix B, or such other office as Administrative Agent may from
time to time designate in writing to Borrower and each Lender; provided,
however, that for the purpose of making any payment on the Obligations or any
other amount due hereunder or any other Credit Document, the Principal Office of
Administrative Agent shall be 200 West Street, New York, New York, 10282 or
account number 30577644 maintained by Administrative Agent with Citibank (ABA
No. #021000089; Ref: Priority Holdings) in New York (or at such other location
or bank account within the City and State of New York as Administrative Agent
may from time to time designate in writing to Borrower and each Lender).
“Processor” has the meaning set forth in the definition of “Processor
Agreement”.
“Processor Agreement” means an agreement, by and between a Restricted Subsidiary
of Borrower and the applicable Sponsor Bank or other third party data processor
(the “Processor”), which provides for credit card and/or debit card transaction
processing and related services to Merchants pursuant to one or more Approved
Bank Card Systems (including services relating to the authorization, transaction
capture, settlement, chargeback handling and transaction processing of credit
card and debit card transactions).
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.




--------------------------------------------------------------------------------





“Pro Forma Compliance” means compliance with the Financial Covenant on a Pro
Forma Basis.
“Projections” has the meaning set forth in Section 4.08.
“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Term Loans of such Lender at such time
and the denominator of which is the amount of the aggregate Term Loans of all
Lenders at such time.
“Purchase Agreement” means that certain redemption agreement (together with the
exhibit and schedules attached thereto), dated as of January 3, 2017, by and
among Seller, Holdings, and each of Seller, Comvest Pipeline Cynergy Holdings,
LLC, a Delaware limited liability company, Priority Investment Holdings LLC, a
Delaware limited liability company, Thomas C. Priore, AESV Creditcard Consulting
LLC, a Georgia limited liability company and RJH Consulting LLC, a Georgia
limited liability company, as members.
“Put Notes” mean any notes or other instruments issued pursuant to Section 9.5
of the Borrower’s operating agreement or Section 12.1 of the Warrant, or in lieu
of any such note or instrument required thereunder.
“Real Estate Asset” means any right, title and interest in real property
(including all land, buildings, fixtures or other improvements located thereon)
now, hereafter or heretofore owned, leased, operated or used by any Credit Party
or any of its Subsidiaries or any of their respective predecessors or
Affiliates.
“Recapitalization” has the meaning set forth in the recitals hereto.
“Recipient” means (a) the Administrative Agent, or (b) any Lender, as
applicable.
“Recurring Net Revenue” means, for any period of determination, an amount equal
to the difference between (i) the sum of (a) processing net revenue, (b) gateway
net revenue, and (c) ACH net revenue, in each case, generated during such
period, minus (ii) third‑party agent residuals paid or payable with respect to
any such revenues included in clause (i) during such period; provided, however,
that (1) no revenue from Permitted ISO Loans shall constitute, or be included in
the definition of, “Recurring Net Revenue”, and (2) no revenue generated by the
Credit Parties’ American Express business shall constitute, or be included in
the definition of, “Recurring Net Revenue”.
“Reference Date” has the meaning set forth in the definition of “Available
Amount”.
“Register” has the meaning set forth in Section 2.06(b).
“Registered Loan” has the meaning set forth in Section 10.06(g).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.




--------------------------------------------------------------------------------





“Related Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
attorneys and advisors of such Person and of such Person’s Affiliates and the
successors and assigns of each such Person.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Replacement Assets” means, with respect to any properties or assets subject to
an existing Lien, any replacements, substitutions, attachments and accessions of
or to such properties or assets subject to such Lien under the terms of the
documentation creating such Lien at the time such properties or assets are
acquired (or, with respect to the acquisition of a Person that owns such assets,
the time such Person becomes a Subsidiary) and proceeds and products of the
properties or assets subject to such Lien.
“Replacement Lender” has the meaning set forth in Section 2.22.
“Requisite Lenders” means, at any time of determination, Lenders having or
holding Term Loan Exposure representing more than 50% of the aggregate Term Loan
Exposure of all Lenders; provided that, with respect to any determination of
Requisite Lenders, Loans and Commitments of Affiliated Lenders shall be limited
for purposes of such determination as provided in Section 10.06.
“Reserve Funds Account” means an account held by a Sponsor Bank or other third
party data processor pursuant to an Approved Processor Agreement, which account
holds funds for the benefit of a Merchant pursuant to the applicable Merchant
Agreement.
“Restricted Debt Payment” means (x) any voluntary or optional payment or
prepayment on (including in respect of principal of or interest), or repurchase,
redemption, defeasance (including in-substance or legal defeasance) or
acquisition for value of, or any prepayment or redemption as a result of any
Asset Sale, Change of Control or similar event of, any Indebtedness outstanding
under any Junior Financing, in each case, prior to the scheduled maturity date
thereof or otherwise not in violation of the applicable Subordination Agreement,
or any payment of “earn‑outs” or other Indebtedness incurred by Borrower and/or
any Restricted Subsidiary consisting of the deferred purchase price of property
acquired in any Permitted Acquisition, and (y) with respect to the Put Notes,
any payment of cash interest.
“Restricted Payment” means (i) any dividend or other distribution (whether in
Cash, Securities or other property), direct or indirect, on account of any
shares of any class of Capital Stock of Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding; (ii) any redemption, retirement,
sinking fund or similar payment, purchase, retirement, defeasance,




--------------------------------------------------------------------------------





acquisition, cancellation or termination for value, direct or indirect, of any
shares of any class of Capital Stock of Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding, or on account of any return of
capital to Borrower or a Restricted Subsidiary’s stockholders, partners or
members (or equivalent Person thereof), including pursuant to the call right set
forth in Borrower’s operating agreement; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of Borrower or any of its
Restricted Subsidiaries now or hereafter outstanding; and (iv) management or
similar fees payable to any holder of Capital Stock of Borrower or such holders’
Affiliates (including amounts payable under the TCP Director Agreement).
“Restricted Subsidiary” means each Subsidiary of Borrower other than an
Unrestricted Subsidiary; provided, that any “Borrower” under the Senior Credit
Agreement shall be a Restricted Subsidiary hereunder.
“Retained Percentage” means, with respect to any Consolidated Excess Cash Flow
Period, (a) 100% minus (b) the Applicable ECF Percentage with respect to such
Consolidated Excess Cash Flow Period.
“Rules” means the by‑laws, regulations and/or requirements that are promulgated
by Approved Bank Card Systems.
“S&P” means S&P Global Ratings.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
Government (including without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of
State), the United Nations Security Council, the European Union or any European
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or Controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Second Amendment” means that certain Consent and Second Amendment to the Credit
and Guaranty Agreement, dated as of January 11, 2018, among Borrower the other
Credit Parties party thereto, each Lender party thereto and Administrative
Agent.
“Second Amendment Effective Date” means January 11, 2018.




--------------------------------------------------------------------------------





“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933.
“Seller” has the meaning set forth in the recitals hereto.
“Senior Credit Agreement” means that certain credit and guaranty agreement,
dated as of January 3, 2017, among Borrower, as Holdings, Priority Payment
System Holdings, LLC, as Borrower Representative, the other Credit Parties party
thereto from time to time, the lenders party thereto from time to time, and
Senior Credit Agreement Agent, as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and the Senior Subordination Agreement or otherwise in a
manner reasonably satisfactory to Administrative Agent.
“Senior Credit Agreement Agent” means Truist Bank (as successor by merger to
SunTrust Bank), in its capacity as administrative agent and/or collateral agent,
as applicable, under the Senior Credit Agreement, and its successors and
assigns.
“Senior Credit Documents” means the “Senior Documents” as defined in the Senior
Subordination Agreement, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and the Senior Subordination Agreement or otherwise in a
manner reasonably satisfactory to Administrative Agent.
“Senior Indebtedness” means the “Senior Indebtedness” as defined in the Senior
Subordination Agreement.
“Senior Officer” means, with respect to any Person other than a natural person,
the President, Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer of such Person.
“Senior Subordination Agreement” means that certain Subordination Agreement,
dated as of the Closing Date, between Administrative Agent, Senior Credit
Agreement Agent and the Credit Parties.
“Sixth Amendment” means that certain Sixth Amendment to Credit and Guaranty
Agreement, dated as of March 18, 2020, among Borrower, the other Credit Parties
party thereto, each Lender party thereto and Administrative Agent.
“Sixth Amendment Effective Date” has the meaning specified in the Sixth
Amendment.




--------------------------------------------------------------------------------





“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit G‑2.
“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s and its Restricted
Subsidiaries’ liabilities (including contingent liabilities) does not exceed the
fair saleable value of such Person’s and its Restricted Subsidiaries’ assets;
(b) such Person’s and its Restricted Subsidiaries’ capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (c) such Person and its Restricted
Subsidiaries have not incurred and do not intend to incur, or believe (nor
should they) reasonably believe) that they will incur, debts beyond their
ability to pay such debts as they become due (whether at maturity or otherwise)
and (ii) such Person and its Restricted Subsidiaries are “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Specified Equity Contribution” has the meaning set forth in Section 6.08(b).
“Specified Transaction” means (a) the Transactions, (b) any Investment that
results in a Person becoming a Restricted Subsidiary, (c) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (d) any
Permitted Acquisition, (e) any Asset Sale that results in a Restricted
Subsidiary ceasing to be a Subsidiary of Borrower and any Asset Sale of a
business unit, line of business or division of Borrower or any Restricted
Subsidiary, in each case, whether by merger, consolidation, amalgamation or
otherwise or (f) any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment, or other transactions, in each case, that by the
terms of this Agreement requires a financial ratio or test to be calculated on a
“Pro Forma Basis” or after giving “Pro Forma Effect.”
“Sponsor Bank” means a federal or state chartered bank which is a member of the
Visa and/or MasterCard card associations (or another Approved Bank Card System)
and which processes credit and debit card transactions and provides related
services on behalf of the Credit Parties.
“Subordinated Indebtedness” means any Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to
Administrative Agent in its reasonable discretion, as to right and time of
payment and as to any other rights and remedies thereunder, pursuant to a
Subordination Agreement, including, if issued, the Put Notes.
“Subordination Agreement” means, as the context requires, any subordination
agreement, in each case, in form and substance reasonably satisfactory to
Administrative Agent, executed in favor of Administrative Agent in connection
with Subordinated Indebtedness of any Credit Party.




--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or Controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person Controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“Swap Termination Value” means, in respect of any one or more Interest Rate
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Interest Rate Agreements, (a) for any date on
or after the date such Interest Rate Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Interest Rate
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Interest Rate
Agreements (which may include a Lender or any Affiliate of a Lender).
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“TCP” means Thomas C. Priore, an individual resident of the State of New York.
“TCP Director Agreement” means the Director Agreement, dated as of May 21, 2014,
by and among TCP, Borrower, PPSH and PCH, as in effect on the Closing Date and
amended in accordance with the terms hereof.
“TCP Subordination Agreement” means the Subordination Agreement, dated as of the
Closing Date, among Administrative Agent, Borrower, PPSH, PCH and TCP.
“Term Loan” means the loans made by Lenders to Borrower pursuant to Section
2.01(a).
“Term Loan Exposure” means, with the respect to any Lender as of any date of
determination, the sum of that Lender’s Commitment and the aggregate principal
amount of the Term Loans of that Lender outstanding as of such date.
“Term Loan Note” means a promissory note substantially in the form of Exhibit B.
“Terminated Lender” has the meaning set forth in Section 2.22.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive Fiscal Quarters of Borrower’s most recently ended as of such
date of determination.; provided, however, for purposes of determining the First
Lien Net Leverage Ratio and the




--------------------------------------------------------------------------------





Total Net Leverage Ratio (including for purposes of compliance with Section
6.08), for any Test Period ending on or prior to Borrower’s fiscal quarter
ending September 30, 2020, the following rules shall apply:  (i) in the case of
the Test Period ending on March 31, 2020, Consolidated Adjusted EBITDA for such
Test Period shall be the actual Consolidated Adjusted EBITDA for the period
commencing on January 1, 2020 and ending on March 31, 2020 multiplied by 4; (ii)
in the case of the Test Period ending on June 30, 2020, Consolidated Adjusted
EBITDA for such Test Period shall be the actual Consolidated Adjusted EBITDA for
the period commencing on January 1, 2020 and ending on June 30, 2020 multiplied
by 2; and (iii) in the case of the Test Period ending on September 30, 2020,
Consolidated Adjusted EBITDA for such Test Period shall be the actual
Consolidated Adjusted EBITDA for the period commencing January 1, 2020 and
ending on September 30, 2020 multiplied by a fraction the numerator of which is
4 and the denominator of which is 3.
“Third Amendment Effective Date” means December 24, 2018.
“Total Net Leverage Ratio” means, at any date of determination, the ratio of
(i) Consolidated Total Debt for such date, to (ii) Consolidated Adjusted EBITDA
for the Test Period most recently ended.
“Trade Announcements” has the meaning set forth in Section 10.17.
“Trade Date” has the meaning set forth in Section 10.06(i).
“Transferred Guarantor” has the meaning set forth in Section 7.12.
“Transactions” means, collectively, (a) the entering into the Credit Documents
and Senior Credit Documents by the Credit Parties, the funding of the initial
loans hereunder and thereunder on the Closing Date and the application of the
proceeds thereof as contemplated hereby, (b) the consummation of the
Refinancing, (c) the consummation of the Recapitalization and other related
transactions contemplated by the Purchase Agreement, and (d) the payment of the
Transaction Expenses.
“Transaction Expenses” has the meaning set forth in the recitals hereto.
“Treasury Rate” means a rate per annum (computed on the basis of actual days
elapsed over a year of 360 days) equal to the rate determined by GSSLG on the
date three (3) Business Days prior to the date of prepayment to be the yield
expressed as a rate listed in The Wall Street Journal for United States Treasury
securities having a term of thirty-six (36) months.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“Underwriting Guidelines” means the written underwriting guidelines of
Borrower’s Subsidiaries, as the same are in effect on the Closing Date and are
otherwise amended in accordance with the Rules; provided, however, that at no
time shall such underwriting guidelines permit merchants primarily engaged in
any of the following businesses to be acceptable: on-line gaming,




--------------------------------------------------------------------------------





casinos or on-line gambling, on-line pharmacies, marijuana, firearms,
ammunitions or adult or sexually oriented (including pornography, adult
novelties, etc.).
“United States” and “U.S.” mean, in each case, the United States of America.
“Unrestricted Cash” means, with respect to any Person(s) as of any date of
determination, (i) Cash and Cash Equivalents on hand of such Person(s), minus
(ii) the sum of (a) any net Asset Sale proceeds held by or on behalf of such
Person pending reinvestment pursuant to Section 2.13(a) of the Senior Credit
Agreement, (b) any insurance or condemnation proceeds held by or on behalf of
such Person pending reinvestment pursuant to Section 2.13(b) of the Senior
Credit Agreement, (c) Cash held for Merchant reserves or otherwise held in trust
for the benefit of Merchants (including any funds in a Reserve Funds Account),
and amounts constituting reserves and/or segregated amounts held by a Processor
which may be subject to offset under any Approved Processor Agreement, (d) any
Cash deposited into escrow or set aside as a reserve in connection with a
Permitted Acquisition or other transaction permitted hereunder, (e) any Cash set
aside as a reserve pursuant to Section 8.01(m), and (f) any other Cash or Cash
Equivalents of such Person(s) that have been pledged to a third party (other
than the Senior Creditors (as defined in the Senior Subordination Agreement) in
accordance with Section 6.02(y)).
“Unrestricted Subsidiary” means (a) any Subsidiary of Borrower that is
designated as an Unrestricted Subsidiary by Borrower after the Closing Date in a
written notice to Administrative Agent; provided that, no Event of Default shall
have occurred and be continuing or exist or would immediately result from such
designation after giving Pro Forma Effect thereto, and (b) each Subsidiary of an
Unrestricted Subsidiary; provided, that upon such designation or
re-designations, (i) Borrower shall be in Pro Forma Compliance as of the last
day of the most recently ended Test Period before and after giving effect to
such designation, (ii) the Consolidated Adjusted EBITDA of any and all
Unrestricted Subsidiaries shall not exceed 10.0% of Consolidated Adjusted EBITDA
of BorrowerPRTH and its Restricted Subsidiaries, (iii) no Subsidiary designated
as an Unrestricted Subsidiary pursuant hereto may be designated as a “Restricted
Subsidiary” under the Senior Credit Agreement or under the terms of any other
material Indebtedness of Borrower or its Restricted Subsidiaries outstanding at
such time, and (iv) such designation shall be deemed to be an Investment on the
date of such designation in an amount equal to the fair market value of the net
assets of such Restricted Subsidiary attributable to Borrower interest in the
Capital Stock of such Subsidiary and such designation shall be permitted only to
the extent permitted under Section 6.07 on the date of such designation. If the
Consolidated Adjusted EBITDA of all Subsidiaries so designated by Borrower as
“Unrestricted Subsidiaries” shall at any time exceed 10.0% of the Consolidated
Adjusted EBITDA of BorrowerPRTH and its Restricted Subsidiaries, then starting
with the largest Unrestricted Subsidiary, a number of Unrestricted Subsidiaries
shall automatically be re-designated as Restricted Subsidiaries, until the
threshold amount in clause (ii) of the proviso to the immediately preceding
sentence is no longer exceeded (as reasonably determined by Borrower). Borrower
may, by written notice to Administrative Agent, re-designate any Unrestricted
Subsidiary as a Restricted Subsidiary, and thereafter, such Subsidiary shall no
longer constitute an Unrestricted Subsidiary, but only if no Event of Default
would immediately result from such re-designation. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (y) the
incurrence by such Restricted Subsidiary at the time of such designation of any
Indebtedness or Liens of such Restricted




--------------------------------------------------------------------------------





Subsidiary outstanding at such time (after giving effect to, and taking into
account, any payoff or termination of Indebtedness or any release or termination
of Liens, in each case, occurring in connection or substantially concurrently
therewith) and (z) a return on any Investment by Borrower in such Unrestricted
Subsidiary in an amount equal to the net book value at the date of such prior
designation of such Restricted Subsidiary as an Unrestricted Subsidiary. It is
understood and agreed that no Unrestricted Subsidiary designated as a Restricted
Subsidiary may thereafter be re-designated an Unrestricted Subsidiary. No
Unrestricted Subsidiary may own or hold any intellectual property that is
material to the business of PRTH and its Restricted Subsidiaries. No Credit
Party or any Restricted Subsidiary may transfer any intellectual property that
is material to the business of PRTH and its Restricted Subsidiaries to any
Unrestricted Subsidiary.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Visa” means VISA International, Inc., Visa USA Incorporated and its related
memberships and associations.
“Warrant” means that certain Amended and Restated Unit Purchase Warrant, dated
as of the Closing Date, issued by Borrower to Goldman, Sachs & Co., as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“wholly-owned “ means, as to any Person, (a) any corporation 100% of whose
Capital Stock (other than directors’ qualifying shares or other nominal issuance
in order to comply with local laws) is at the time owned by such Person and/or
one or more wholly-owned Subsidiaries of such Person and (b) any partnership,
association, Joint Venture, limited liability company or other entity in which
such Person and/or one or more wholly-owned Subsidiaries of such Person have a
100% equity interest at such time.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield Maintenance Premium” has the meaning set forth in Section 2.10(c).
1.02    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with




--------------------------------------------------------------------------------





GAAP. Financial statements and other financial data (including financial ratios
and other financial calculations) required to be delivered by Borrower to
Lenders pursuant to this Agreement shall be prepared in accordance with GAAP as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.01(e), if applicable). If at
any time any change in GAAP would affect the computation of any financial ratio
set forth in any Credit Document, and Borrower or the Requisite Lenders shall so
request, Administrative Agent and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to approval by the Requisite Lenders and
Borrower); provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP immediately prior to such change
therein, and Borrower shall provide to Administrative Agent and the Lenders
within five (5) days after delivery of each certificate or financial report
required hereunder that is affected thereby a written statement of a Senior
Officer of Borrower setting forth in reasonable detail the differences
(including any differences that would affect any calculations relating to the
financial covenant as set forth in Section 6.08) that would have resulted if
such financial statements had been prepared without giving effect to such
change. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Borrower or any of its
Subsidiaries at “fair value,” as defined therein.
1.03    Interpretation, Etc. With reference to this Agreement and each other
Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any reference herein (A) to any Person shall be construed to include such
Person’s successors and assigns and (B) to any Guarantor, Borrower or any other
Credit Party shall be construed to include such Guarantor, Borrower or such
Credit Party as debtor and debtor‑in‑possession and any receiver or trustee for
such Guarantor, Borrower or any other Credit Party, as the case may be, in any
insolvency or liquidation proceeding, (ii) the words “herein,” “hereto,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iii) all references in a Credit
Document to Sections, Exhibits, Preliminary Statements, Recitals and Schedules
shall be construed to refer to Sections of, and Exhibits, Preliminary
Statements, Recitals and Schedules to, the Credit Document in which such
references appear, (iv) the word “incur” (and its correlatives) shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist, (v) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including Cash, securities, accounts and contract rights,
and (vi) any certification




--------------------------------------------------------------------------------





hereunder required to be given by a corporate officer shall be deemed to be made
on behalf of the applicable Credit Party and not in the individual capacity of
such officer.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
1.05    References to Organizational Documents, Agreements, Laws, Etc. Unless
otherwise expressly provided herein, (a) any definition of or reference to
Organizational Documents, agreements (including the Credit Documents),
instruments or other documents shall be deemed to include all subsequent
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications are permitted by the Credit Documents; (b) references to any law
(including by succession of comparable successor laws) shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law; and (c) all references to any
Governmental Authority, shall include any other Governmental Authority that
shall have succeeded to any or all of the functions thereof.
1.06    Time of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).
1.07    Timing of Payment of Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension shall be reflected in the computation of interest or fees, as
the case may be.
1.08    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Total Net Leverage Ratio, the First Lien Net Leverage Ratio
and compliance with covenants determined by reference to Consolidated Adjusted
EBITDA or Consolidated Total Assets, shall be calculated in the manner
prescribed by this Section 1.08; provided that notwithstanding anything to the
contrary in clauses (b), (c), (d) or (e) of this Section 1.08, (A) when
calculating any such ratio or test for purposes of (i) the definition of
“Applicable ECF Percentage” and (ii) Section 6.08 (other than for the purpose of
determining Pro Forma Compliance with Section 6.08), the events described in
this Section 1.08 that occurred subsequent to the end of the applicable Test
Period shall not be given Pro Forma Effect and (B) when calculating any such
ratio or test for




--------------------------------------------------------------------------------





purposes of the incurrence of any Indebtedness, Cash and Cash Equivalents
resulting from the incurrence of any such Indebtedness shall be excluded from
the pro forma calculation of any applicable ratio or test. In addition, whenever
a financial ratio or test is to be calculated on a Pro Forma Basis, the
reference to the “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which financial statements have been delivered to
Administrative Agent pursuant to Section 5.01(b) or (c), as applicable, for the
relevant Test Period.
(b)    For purposes of calculating any financial ratio or test or compliance
with any covenant determined by reference to Consolidated Adjusted EBITDA or
Consolidated Total Assets, any Specified Transactions (with any incurrence or
repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.08) that have been consummated (i) during the applicable
Test Period or (ii) if applicable as described in clause (a) above, subsequent
to such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a Pro Forma Basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated Adjusted EBITDA, Consolidated Total Assets and the component
financial definitions used therein attributable to any Specified Transaction)
had occurred on the first day of the applicable Test Period (or, in the case of
Consolidated Total Assets, on the last day of the applicable Test Period). If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.08, then such financial ratio or
test (or Consolidated Total Assets ) shall be calculated to give Pro Forma
Effect thereto in accordance with this Section 1.08.
(c)    Whenever Pro Forma Effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by an Authorized Officer of
Borrower and may include, for the avoidance of doubt, the amount of cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies resulting from or relating to any Specified
Transaction (including the Transactions), in a manner permitted under and
without duplication with clause (i)(r) of the definition of Consolidated
Adjusted EBITDA.
(d)    In the event that Borrower or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness (other than Indebtedness incurred
or repaid under any revolving credit facility (for ordinary course working
capital draws and repayments) unless such Indebtedness has been permanently
repaid and not replaced), (i) during the applicable Test Period or (ii) subject
to clause (a) above, subsequent to the end of the applicable Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then such financial ratio or test shall be calculated giving Pro
Forma Effect to such incurrence or repayment of Indebtedness, in each case to
the extent required, as if the same had occurred on the last day of the
applicable Test Period.
(e)    It is hereby agreed that (x) for purposes of determining pro forma
compliance prior to the Fiscal Quarter ended March 31, 2017, the applicable
covenant level for determining




--------------------------------------------------------------------------------





such pro forma compliance shall be the covenant level used for March 31, 2017
and (y) to the extent any determination of a covenant or ratio prior to the date
on which financial statements have been delivered for the Fiscal Year ending
December 31, 2016 pursuant to Section 5.01(c), any such calculation or
determination shall be based on the most recent Historical Financial Statements.
(f)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement (other than
the Financial Covenant) which requires the calculation of any financial ratio or
test, including the First Lien Net Leverage Ratio and the Total Net Leverage
Ratio; or
(ii)    testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated Adjusted EBITDA or
Consolidated Total Assets and baskets subject to Default and Event of Default
conditions);
in each case, at the option of Borrower (Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted hereunder (or
any requirement, representation or warranty or condition therefor is complied
with or satisfied (including as to the absence of any continuing Default or
Event of Default (other than with respect to a condition that no Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing which
shall be tested on the date of the consummation of such Limited Condition
Transaction))) shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction (and the
other transactions to be entered into in connection therewith), Borrower or any
of its Restricted Subsidiaries would have been permitted to take such action on
the relevant LCT Test Date in compliance with such ratio, test or basket (and
any related requirements and conditions), such ratio, test or basket (and any
related requirements and conditions) shall be deemed to have been complied with
(or satisfied). For the avoidance of doubt, if Borrower has made an LCT Election
and any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date would have failed to have been complied with as a
result of fluctuations in any such ratio, test or basket, including due to
fluctuations in Consolidated Adjusted EBITDA or Consolidated Total Assets of
Borrower or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests or ratios will not be deemed to have failed to have been complied with as
a result of such fluctuations. If Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any calculation of any
ratio, test or basket availability with respect to the incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of
Restricted Debt Payments, the making of any Investment, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of any
Restricted Subsidiary, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(each, a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of (x) the date on which such Limited Condition Transaction
is consummated or (y) the date that the definitive agreement is terminated or
expires without consummation of such Limited Condition Transaction, for purposes
of determining whether such Subsequent Transaction




--------------------------------------------------------------------------------





is permitted under this Agreement, any such ratio, test or basket shall be
required to be satisfied on a Pro Forma Basis (i) assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.
1.09    Currency Generally. For purposes of calculating the Total Net Leverage
Ratio in connection with determining Pro Forma Compliance or otherwise
calculating the First Lien Net Leverage Ratio and the Total Net Leverage Ratio
on any date of determination, amounts denominated in a currency other than
Dollars will be translated into Dollars at the currency exchange rates used in
the latest financial statements delivered pursuant to Section 5.01(b) or (c),
and will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Interest Rate Agreements permitted
hereunder for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the amount in Dollars of such
Indebtedness.
1.10    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a letter of credit at any time shall be deemed to mean
the maximum face amount of such letter of credit after giving effect to all
increases thereof contemplated by such letter of credit or the agreement related
thereto, whether or not such maximum face amount is in effect at such time.
Section 2.    Loans
2.01    Term Loan. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Term Loan denominated in
Dollars to Borrower in an aggregate amount equal to such Lender’s Commitment.
Any amount borrowed under this Section 2.01(a) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.12 and 2.13, all amounts
owed hereunder with respect to the Term Loans shall be paid in full no later
than the Maturity Date. Upon the making of the Term Loan on the Closing Date,
the Commitments shall automatically terminate.
2.02    Borrowing Mechanics for Term Loans.
(a)    Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than 12:00 p.m. one (1) Business Day prior to the Closing Date.
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.
(b)    Each Lender shall make the amount of its Term Loan available to
Administrative Agent in immediately available funds at the Administrative
Agent’s Principal Office not later than 12:00 p.m. on the Closing Date. Upon
satisfaction or waiver of the applicable conditions precedent set forth in
Section 3.01, Administrative Agent shall make all funds so received available to
Borrower by wire transfer of such funds to an account designated by Borrower in
writing, in each case, in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower.




--------------------------------------------------------------------------------





(c)    The failure of any Lender to make the Term Loan to be made by it shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Term Loan on the Closing Date of, but no Lender shall be responsible for the
failure of any other Lender to make the Term Loan to be made by such other
Lender on the Closing Date.
2.03    [Intentionally Reserved].
2.04    [Intentionally Reserved].
2.05    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.
(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the Overnight Rate for three (3) Business
Days and thereafter at the Overnight Rate plus 2% per annum. If such Lender does
not pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for such Loans.
Nothing in this Section 2.05(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Borrower or Administrative Agent may have against any Lender as a result of any
default by such Lender hereunder.
2.06    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.




--------------------------------------------------------------------------------





(b)    Register. Administrative Agent shall maintain at its Principal Office, a
register for the recordation of the names and addresses of Lenders, and the
principal and interest amounts of the Loans and payments owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The Register
shall be available for inspection by Borrower and any Lender (with respect to
its own interests) at any reasonable time and from time to time upon reasonable
prior notice. Administrative Agent shall record in the Register the Commitments,
the Loans, and each repayment or prepayment in respect of the principal amount
of the Loans (and stated interest thereon), and any such recordation shall be
conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any Loan. Borrower hereby designates the entity serving as
Administrative Agent to serve as Borrower’s agent solely for purposes of
maintaining the Register (and such agency being solely for tax purposes) as
provided in this Section 2.06, and Borrower hereby agrees that, to the extent
such entity serves in such capacity, the entity serving as Administrative Agent
and its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”
(c)    Notes. If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.06) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan.
2.07    Interest on Loans.
(a)    Except as otherwise set forth herein, the Term Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) at a rate per annum equal to 5.00% plus
the PIK RateApplicable Margin. For the avoidance of doubt, all interest
consisting of the Applicable Margin shall be included in the PIK Rate and
treated as PIK Amounts for all purposes hereunder.
Notwithstanding the foregoing clause (a), so long as on or prior to the
applicable dates specified in the table below, the Credit Parties have not
otherwise made prepayments of the Senior Indebtedness after the Sixth Amendment
Effective Date in an aggregate principal amount equal to at least $100,000,000,
other than with the proceeds of Indebtedness, the Term Loan shall bear interest
at a rate which is the percentage per annum specified in the table below in
excess of the rate otherwise payable hereunder, with all such additional
percentage per annum, to be included in the PIK Rate and treated as PIK Amounts
for all purposes hereunder:




--------------------------------------------------------------------------------





Applicable time period
Percentage per annum in excess of rate otherwise applicable
From the date that is 90 days after the Sixth Amendment Effective Date to, but
not including, the date that is 120 days after the Sixth Amendment Effective
Date
1.00%
From the date that is 120 days after the Sixth Amendment Effective Date to, but
not including, the date that is 150 days after the Sixth Amendment Effective
Date
1.50%
From the date that is 150 days after the Sixth Amendment Effective Date to, but
not including, the date that is 180 days after the Sixth Amendment Effective
Date
2.00%
From the date that is 180 days after the Sixth Amendment Effective Date to, but
not including, the date that is 210 days after the Sixth Amendment Effective
Date
2.50%
From and after the date that is 210 days after the Sixth Amendment Effective
Date:
3.00%
 
 

It being understood and agreed that the additional interest rates set forth in
the table above shall not be applicable at any time after the Credit Parties
shall have made prepayments of the Senior Indebtedness following the Sixth
Amendment Effective Date in an aggregate principal amount equal to at least
$100,000,000, other than with the proceeds of Indebtedness.
(b)    Interest payable pursuant to Section 2.07(a) shall be computed on the
basis of a 360‑day year, in each case, for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan shall be included, and the date of repayment of such
Loan shall be excluded; provided, if a Loan is repaid on the same day on which
it is made, one day’s interest shall be paid on that Loan.
(c)    Except as otherwise set forth herein, interest on each Loan shall be
payable, in Cash, in arrears on and to (i) each Interest Payment Date applicable
to that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including the Maturity Date; provided, that, notwithstanding anything
to the contrary herein, without action by any party, on each Interest Payment
Date, the portion of the interest rate accrued at the PIK Rate shall (rather
than being paid in Cash) be capitalized and treated as additional principal
obligations under the Term Loan subject to the terms of this Agreement. Such PIK
Amounts shall accrue interest at the same rates (including the Default Rate) as
are applicable to the Term Loans under this Agreement, shall form part of the
Obligations under this Agreement and the other Credit Documents and shall be
payable in full, in Cash, on the Maturity Date.
2.08    [Intentionally Reserved].
2.09    Default Interest. Notwithstanding anything herein to the contrary, (1)
automatically upon acceleration or the occurrence and during the continuance of
an Event of Default under Section




--------------------------------------------------------------------------------





8.01(a), (f) or (g), and (2) at the option of the Requisite Lenders if any other
Event of Default under Section 8.01(b), (c), (e), (k), (l),or (m) has occurred
and is continuing, the Obligations shall bear interest at a rate that is
2.003.00% per annum in excess of the interest rate otherwise payable hereunder
with respect to the Loans, in each case, to the fullest extent permitted by
applicable laws. Payment or acceptance of the increased rates of interest
provided for in this Section 2.09 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.
Any interest charged under this Section 2.09 shall be added to the PIK Rate and
treated as PIK AmountAmounts; provided, that such amounts may be capitalized
more frequently at Administrative Agent’s discretion (but no more frequently
than once per month).
2.10    Fees.
(a)    In addition to any other fees specified herein, Borrower agrees to pay to
Administrative Agent such other fees in the amounts and at the times separately
agreed upon in writing in the amounts and at the times so specified, including
those set forth in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever (except as expressly agreed
between Borrower and Administrative Agent).
(b)    Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement on the Closing Date, as fee compensation for the funding of such
Lender’s Term Loan on the Closing Date, a closing fee (the “Closing Fee”) in an
amount equal to 1.00% of the stated principal amount of such Lender’s Term Loans
made on the Closing Date. Such Closing Fees will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter and such Closing Fee shall be netted against the Term
Loans made by such Lender.
(c)    If (i) the principal balance of the Term Loan is repaid, prepaid,
refinanced or replaced, for any reason, in whole or in part, (ii) the
Obligations are accelerated in accordance with Section 8.01, (iii) an Event of
Default has occurred and is continuing under Section 8.01(f) or 8.01(g) or (iv)
there is a restructuring, reorganization or compromise of the Obligations by the
confirmation of any plan of reorganization or any other plan of compromise,
restructure, or arrangement in any case under the Bankruptcy Code or any other
applicable bankruptcy, insolvency or similar law (each of clauses (i) through
(iv) above, referred to herein as a “Prepayment Event”), in each case, on or
prior to the second anniversary of the ClosingSixth Amendment Effective Date,
the Borrower shall pay to GSSLG, for the benefit of all Lenders entitled to a
portion of the principal amount of the affected Term Loans, an amount (the
“Yield MaintenancePrepayment Premium”) equal to (1) the aggregate amount of
interest (including interest payable in cash, in kind or deferred and interest
at the Default Rate, if applicable) which would have otherwise been payable
onfour percent (4.00%) of the principal amount of the Term Loan subject to theso
repaid, prepaid, refinanced or replaced, with respect to any Prepayment Event
from the date of the occurrence of such Prepayment Event until the
secondoccurring on or prior to the first anniversary of the ClosingSixth
Amendment Effective Date minus, and (2) the aggregate amount of interest Lenders
would earn iftwo percent (2.00%) of the principal amount of the affected Term
Loans were reinvested for the period from the date of the occurrence of suchLoan
so




--------------------------------------------------------------------------------





repaid, prepaid, refinanced or replaced, with respect to any Prepayment Event
untiloccurring after the first anniversary of the Sixth Amendment Effective Date
but on or prior to the second anniversary of the ClosingSixth Amendment
Effective Date at the Treasury Rate plus 0.50% per annum. No amount will be
payable pursuant to the foregoing provisions with respect to (a) any prepayment
of all or any part of any Loan on or after the second anniversary of the
ClosingSixth Amendment Effective Date or (b) any mandatory prepayment required
to be made under Section 2.13(b). In addition, (x) in the event of a refinancing
of the Term Loan pursuant to which any of the Lenders or their respective
Affiliates or Related Funds is a party (any such Lender which is a party to such
refinancing or whose respective Affiliates or Related Funds is a party to such
refinancing, a “Continuing Lender”), no Prepayment Premium shall be due
hereunder to any Continuing Lender in respect of any Prepayment Event resulting
from such refinancing, (y) if (1) a refinancing of the Term Loan occurs on or
prior to the first anniversary of the Sixth Amendment Effective Date, (2) GSSLG
is offered a participation in such refinancing in an amount equal to at least
the outstanding principal balance of the Term Loan as of the Sixth Amendment
Effective Date, and (3) GSSLG declines such participation, the Prepayment
Premium due hereunder to GSSLG shall be reduced to two percent (2.00%) of the
principal amount of the Term Loan held by GSSLG so refinanced, and (z) if (1) a
refinancing of the Term Loan occurs following the first anniversary of the Sixth
Amendment Effective Date and on or prior to the second anniversary of the Sixth
Amendment Effective Date, (2) GSSLG is offered a participation in such
refinancing in an amount equal to at least the outstanding principal balance of
the Term Loan as of the Sixth Amendment Effective Date, and (3) GSSLG declines
such participation, the Prepayment Premium due hereunder to GSSLG shall be
reduced to one percent (1.00%) of the principal amount of the Term Loan held by
GSSLG so refinanced. Payment of any Yield MaintenancePrepayment Premium
hereunder constitutes liquidated damages and not a penalty and the actual amount
of damages to GSSLG and the Lenders or profits lost by GSSLG and the Lenders as
a result of such prepayment would be impracticable and extremely difficult to
ascertain, and the Yield MaintenancePrepayment Premium hereunder is provided by
mutual agreement of the Borrower, GSSLG and the Lenders as a reasonable
estimation and calculation of such lost profits or damages of GSSLG and the
Lenders.
2.11    Repayment of Loans. The Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the Maturity Date.
2.12    Voluntary Prepayments. Subject to any applicable restrictions under the
Senior Subordination Agreement, any time and from time to time, Borrower may
prepay the Term Loans without penalty or premium (except as provided in
Section 2.10) on any Business Day in whole or in part, in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that amount
or, if less, the entire principal amount thereof then outstanding. Any such
prepayments shall be made upon not less than one (1) Business Day’s prior
written or telephonic notice given to Administrative Agent by Borrower by
2:00 p.m. on the date required and, if given by telephone, promptly confirmed in
writing to Administrative Agent (and Administrative Agent will promptly transmit
such notice by telephone or facsimile or other electronic communication to each
Lender and of the amount of such Lender’s Pro Rata Share or other applicable
share as provided for in this Agreement of such prepayment). Each such notice
shall specify the date and amount of such prepayment. Upon the giving of any
such notice, the principal amount of the Loans specified in




--------------------------------------------------------------------------------





such notice shall become due and payable on the prepayment date specified
therein and each such prepayment shall be paid to the Lenders in accordance with
their respective Pro Rata Share or other applicable share as provided for in
this Agreement. Any such voluntary prepayment shall be applied as specified in
Section 2.14. No Lender may reject any voluntary prepayment pursuant to this
Section 2.12.
2.13    Mandatory Prepayments.
(a)    Issuance of Debt. On the date of receipt by Borrower or any Restricted
Subsidiary of any Cash proceeds from the incurrence of any Indebtedness of
Borrower or any Restricted Subsidiary (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.01), Borrower shall
make prepayments in accordance with Sections 2.13(d) and 2.14 in an aggregate
principal amount equal to one hundred percent (100%) of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, including reasonable legal fees and
expenses.
(b)    Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Consolidated Excess Cash Flow Period
(commencing with Fiscal Year ending December 31, 2017), Borrower shall, no later
than five (5) Business Days after the date on which the financial statements and
the related Compliance Certificate have been delivered pursuant to Sections
5.01(c) and 5.01(d) with respect to each Fiscal Year, make prepayments of Term
Loans in accordance with Sections 2.13(c) and 2.14 in an aggregate amount equal
to (A) the Applicable ECF Percentage of Consolidated Excess Cash Flow for such
Consolidated Excess Cash Flow Period then ended minus, (B) to the extent not
funded with long-term indebtedness (other than revolving Indebtedness) or
Specified Equity Contributions, the aggregate principal amount of any (x) loans
prepaid pursuant to Section 2.12 or Section 2.12 of the Senior Credit Agreement
(in the case of any prepayment of revolving loans, to the extent accompanied by
a corresponding permanent reduction in the relevant commitment), and (y) loans
assigned to or purchased by Borrower or any Restricted Subsidiary in accordance
with Section 10.06(c)(iv) of the Senior Credit Agreement (as in effect on the
date hereof) and Loans assigned to or purchased by Borrower or any Restricted
Subsidiary in accordance with Section 10.06(c)(iv) (in each(in any case under
this clause (y), based upon the actual amount of Cash paid in connection with
the relevant assignment or purchase), and, in the case of clauses (x) and (y) to
the extent such prepayment, assignment or purchase was made during any Excess
Cash Flow Period or, without duplication across such period, after year-end and
prior to the date when such Consolidated Excess Cash Flow prepayment is due.
(c)    Notice of Prepayment. Borrower shall notify Administrative Agent by
written notice of any mandatory prepayment required to be made under Section
2.13(a) or (b) at least three (3) Business Days prior to the date of such
prepayment. Each such notice shall specify the prepayment date, the principal
amount to be prepaid, the sub-paragraph of Section 2.13 pursuant to which such
prepayment is made and a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, Administrative Agent
shall advise each Lender of the contents thereof and such Lender’s Pro Rata
Share of the prepayment. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.07. In the event that Borrower shall
subsequently determine that the actual amount received (and required to be
prepaid




--------------------------------------------------------------------------------





pursuant to Section 2.13) exceeded the amount set forth in such notice (and
actually prepaid pursuant to Section 2.13), Borrower shall promptly make an
additional prepayment of the Term Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess. Notwithstanding the foregoing, each Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) pursuant to clause (a) and (b) of this Section 2.13 by
providing written notice (each, a “Rejection Notice”) to Administrative Agent
and Borrower no later than 5:00 p.m. one (1) Business Day prior to the date of
such prepayment as specified in the relevant notice. Each Rejection Notice from
a given Lender shall specify the principal amount of the mandatory prepayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver a
Rejection Notice to Administrative Agent within the time frame specified above
or such Rejection Notice fails to specify the principal amount of the Term Loans
to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans. Any Declined Proceeds shall be
(1) offered to the Lenders not so declining such prepayment on a pro rata basis
in accordance with the amounts of the Term Loans of such Lender (with such
non-declining Lenders having the right to decline any prepayment with Declined
Proceeds at the time and in the manner specified by the Administrative Agent)
and (2) to the extent such non-declining Lenders elect to decline their Pro Rata
Share of such Declined Proceeds, retained by Borrower and shall increase the
Available Amount on a dollar-for-dollar basis.
(d)    Subordination Provisions. Notwithstanding anything in this Section 2.13,
at any time prior to the Final Payment of the Senior Indebtedness, any principal
payment that is otherwise required to be made under Section 2.13 (a) or (b) (but
for this sentence) shall not be required to be so made if the related cash
proceeds giving rise to the payment obligation hereunder are applied to the
Senior Indebtedness in accordance with the Senior Documents.
(a)    [*]
2.14    Application of Prepayments. Any prepayment of the Term Loans pursuant to
Section 2.12 or Section 2.13 shall be applied to the outstanding principal of
the Term Loans and shall be accompanied by all amounts required by Section
2.15(b).
2.15    General Provisions Regarding Payments.
(a)    All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds (other than
interest that accrues at the PIK Rate and is capitalized in accordance with
Section 2.07), without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent, for the account
of Lenders, prior to 1:00 p.m. on the date due at the Administrative Agent’s
Principal Office; funds received by Administrative Agent after that time on such
due date shall be deemed to have been paid by Borrower on the next Business Day
and any applicable interest or fee shall continue to accrue.
(b)    All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest (other than interest accrued at the
PIK Rate) on, and any fees and costs required to be paid with respect to, the
principal amount being repaid or prepaid.




--------------------------------------------------------------------------------





(c)    Administrative Agent shall promptly distribute to each Lender at such
address and/or account as such Lender shall indicate in writing, such Lender’s
applicable Pro Rata Share of all payments and prepayments of principal and
interest due hereunder, together with all other amounts due with respect
thereto, including all fees payable with respect thereto, to the extent received
by Administrative Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
(e)    Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in immediately available funds prior to 1:00 p.m. to
be a non‑conforming payment. Administrative Agent shall give prompt telephonic
notice to Borrower and each applicable Lender (confirmed in writing) if any
payment is non‑conforming. Any non‑conforming payment may constitute or become a
Default or an Event of Default in accordance with the terms of Section 8.01(a).
(f)    Unless Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to Administrative Agent for the
account of the Lenders that Borrower will not make such payment, Administrative
Agent may assume that such payment has been made on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the Overnight Rate from time to time in effect.
(g)    A notice of Administrative Agent to any Lender or Borrower with respect
to any amount owing under Section 2.05(b) and/or Section 2.15(f) shall be
conclusive, absent manifest error.
2.16    Ratable Sharing. Lenders hereby agree among themselves that, except in
respect of amounts owing under the Fee Letter, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set‑off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Credit Documents or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase (for Cash at face value) participations in
the Loans of the other Lenders in the Aggregate Amounts Due to the other Lenders
so that all such recoveries of Aggregate Amounts Due shall be shared by all
Lenders in proportion




--------------------------------------------------------------------------------





to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of any Credit
Party or otherwise, those purchases shall be rescinded and the purchase prices
paid for such participations shall be returned to such purchasing Lender ratably
to the extent of such recovery, but without interest. Each Credit Party
expressly consents to the foregoing arrangement and agrees that, to the extent
permitted by applicable law, any holder of a participation so purchased may
exercise any and all rights of banker’s lien, set‑off or counterclaim with
respect to any and all monies owing by a Credit Party to that holder with
respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. For the avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. Administrative Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.16 and will, in
each case, notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.16 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased. For purposes of the
definition of Indemnified Taxes, a Lender that acquires a participation pursuant
to this Section 2.16 shall be treated as having acquired such participation on
the earlier date(s) on which such Lender acquired the applicable interest(s) in
the Commitment(s) and/or Loan(s) to which such participation relates.
2.17    [Intentionally Reserved].
2.18    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation,
determination, guideline or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority or making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority, in each case, that becomes effective after the
date hereof, or compliance by such Lender with any guideline, request or
directive issued, made or becoming effective after the date hereof by any
central bank or other governmental or quasi‑governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, Federal Deposit Insurance




--------------------------------------------------------------------------------





Corporation insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender; or (iii) imposes any other condition (other than with respect to Taxes)
on or affecting such Lender (or its applicable lending office) or its
obligations hereunder; and the result of any of the foregoing is to increase the
cost to such Lender of agreeing to make, making or maintaining Loans hereunder
or to reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto, including by imposing, modifying or
holding applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto then, in any such case, Borrower shall pay to such Lender
within fifteen (15) days after receipt by Borrower from such Lender of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder; provided, that no Credit
Party shall be required to compensate any Lender pursuant to this
Section 2.18(a) for any increased costs incurred more than 180 days prior to the
date that Borrower receives such statement from such Lender, provided, further,
that if the circumstances giving rise to such costs are retroactive, then the
180‑day period referred to above shall be extended to include the period of
retroactive effect. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be final and conclusive and binding upon
all parties hereto absent manifest error.
(b)    Capital Adequacy or Liquidity Adjustment. In the event that any Lender
shall have determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase‑in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy or liquidity, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) or any company Controlling such Lender with any guideline, request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, in each case, after the Closing Date, has or would have the effect of
reducing the rate of return on the capital of such Lender’s or any company
Controlling such Lender as a consequence of, or with reference to, such Lender
Loans or Commitments or other obligations hereunder with respect to the Loans to
a level below that which such Lender or such Controlling company could have
achieved but for such adoption, effectiveness, phase‑in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
Controlling company with regard to capital adequacy and liquidity), then from
time to time, within fifteen (15) days after receipt by Borrower from such
Lender of the statement referred to in the next sentence, Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Controlling company for such reduction; provided, that no Credit Party
shall be required to compensate any Lender pursuant to this Section 2.18(b) in
respect of any reduction of return or other triggering event under this
Section 2.18(b) that occurred more than 180 days prior to the date that Borrower




--------------------------------------------------------------------------------





receives such statement from such Lender; provided, further, that if the
circumstances giving rise to such reduction of return or other triggering event
are retroactive, then the 180‑day period referred to above shall be extended to
include the period of retroactive effect. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. For the avoidance of
doubt, subsections (a) and (b) of this Section 2.18 shall apply to all requests,
rules, guidelines or directives concerning liquidity and capital adequacy issued
by any United States or foreign regulatory authority (i) under or in connection
with the implementation of the Dodd‑Frank Wall Street Reform and Consumer
Protection Act and (ii) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto).
(c)    Limitations. If a Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.18 or it anticipates that the adoption,
effectiveness, phase‑in or applicability after the Closing Date of any law,
treaty, governmental rule, determination, guideline, order or regulation will
result in a claim by it under this Section 2.18, it shall use reasonable efforts
to promptly notify Borrower thereof; provided, however, that any failure or
delay by any Lender in providing such notification shall not affect such
Lender’s right to receive any additional amounts pursuant to this Section 2.18
(except as expressly set forth in this Section 2.18).
2.19    Taxes; Withholding, Etc.
(a)    Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.
(b)    Withholding of Taxes. If any applicable law requires deduction or
withholding on account of any Tax from any sum paid or payable by any
Withholding Agent under any of the Credit Documents: (i) such Withholding Agent
shall notify the applicable Recipient of any such requirement or any change in
any such requirement promptly upon becoming aware of it; (ii) such Withholding
Agent shall pay any Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Credit Party) for
its own account or (if that liability is imposed on Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of Administrative Agent
or such Lender; (iii) if such Tax is an Indemnified Tax, the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty (30)
days after the due date of payment of any Tax which it is required by clause
(ii) above to pay, such Withholding Agent shall deliver to Administrative Agent
evidence reasonably satisfactory to the




--------------------------------------------------------------------------------





other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority.
(c)    Status of Lenders.
(i)    Any Lender shall, to the extent it is legally entitled to do so, deliver
to Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed copies of
such documentation prescribed by applicable law, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrower or the Administrative Agent to determine the withholding or
deduction required to be made, or to otherwise enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
information reporting requirements. Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in this Section
2.19(c)(ii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender
(ii)    Each Lender (and, to the extent applicable, its beneficiary owner) that
is not a U.S. Person for U.S. federal income tax purposes (a “Non‑U.S. Lender”)
shall, to the extent it is legally entitled to do so, deliver to Administrative
Agent for transmission to Borrower, on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof on the Closing Date) or on
or prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two copies of Internal Revenue
Service Form W‑8BEN, or W-8BEN-E, W‑8IMY or W‑8ECI (or any successor forms),
properly completed and duly executed by such Lender, and, in each case, such
other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
Internal Revenue Service Form W‑8ECI pursuant to clause (i) above, an applicable
Certificate Regarding Non‑Bank Status together with two original copies of
Internal Revenue Service Form W‑8BEN or Form W-8BEN-E, as applicable (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender under any of the Credit Documents. Each Lender that is a United
States Person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for United States federal income tax purposes (a “U.S. Lender”)




--------------------------------------------------------------------------------





shall deliver to Administrative Agent and Borrower on or prior to the Closing
Date (or, if later, on or prior to the date on which such Lender becomes a party
to this Agreement) two copies of Internal Revenue Service Form W‑9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax. Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.19(c) hereby agrees, from time to time after
the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Borrower two new copies of Internal Revenue Service Form W‑8BEN
or W-8BEN-E, W‑8IMY or W‑8ECI, W‑9 or an applicable Certificate Regarding
Non‑Bank Status and two original copies of Internal Revenue Service Form W‑8BEN
or Form W-8BEN-E, as applicable (or any successor form), as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to confirm or establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to payments to
such Lender under the Credit Documents and shall deliver such forms within a
reasonable time after written receipt thereof from Borrower or Administrative
Agent.
Each Lender shall deliver to Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (c), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(d)    Tax Refunds. If any Lender or Administrative Agent determines, in its
sole discretion, that it has received a refund in respect of any Indemnified
Taxes as to which indemnification or additional amounts have been paid to it by
any Credit Party pursuant to this Section 2.19, it shall promptly remit the
portion of such refund to such Credit Party that it determines in its sole
discretion will leave it in no better or worse after‑tax financial position
(taking into account all out-of-pocket expenses of the Lender or Administrative
Agent, as the case may be, and without interest (other than any interest paid by
the relevant taxing authority which specifically relates to such refund)) than
it would have been in if the Indemnified Taxes giving rise to such refund had
never been imposed in the first instance; provided, that the relevant Credit
Party agrees to promptly return such refund to the Lender or Administrative
Agent, as the case may be, in the event such party is required to repay such
refund to the relevant taxing authority (including any interest and penalties).
Nothing herein contained shall interfere with the right of a Lender or
Administrative Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or




--------------------------------------------------------------------------------





Administrative Agent to claim any tax refund or make available its tax returns
or other confidential information or disclose any information relating to its
tax affairs or any computations in respect thereof or require any Lender or
Administrative Agent to do anything that would prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.
(e)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.
(f)    Survival. Each party’s obligations under this Section 2.19 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of the Obligations.
2.20    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would entitle such Lender to receive payments under Section 2.18
or 2.19, it will, to the extent not inconsistent with the internal policies of
such Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18 or 2.19
would be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitments or Loans
or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.20 unless Borrower agrees
to pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be final and conclusive
absent manifest error.
2.21    [Intentionally Reserved].
2.22    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender shall give
notice to Borrower that such Lender is an Affected Lender or that such Lender is
entitled to receive payments under Section 2.18 or 2.19 (such Lender, an
“Increased‑Cost Lender”), (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after Borrower’s request for such withdrawal; or
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Sections 10.05(b) or 10.05(c), the consent of Requisite Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non‑Consenting Lender”)




--------------------------------------------------------------------------------





whose consent is required shall not have been obtained; then, in any case, with
respect to each such Increased‑Cost Lender or Non‑Consenting Lender (the
“Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.06
and Terminated Lender shall pay any fees payable thereunder in connection with
such assignment; provided, (1) on the date of such assignment, Borrower or the
Replacement Lender shall pay to the Terminated Lender in immediately available
funds an amount equal to the sum of (A) an amount equal to the principal of, and
all accrued interest on, all outstanding Loans of such Terminated Lender and (B)
an amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18 and/or 2.19, (3) in the event such Terminated Lender is a
Non‑Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non‑Consenting Lender; (4) such assignment shall not conflict with any law, rule
or regulation or order of any court or other Governmental Authority having
jurisdiction; (5) Borrower shall have received the prior written consent of
Administrative Agent which consent shall not unreasonably be withheld, delayed
or conditioned; (6) in the case of any such assignment resulting from a claim
for compensation under Section 2.18 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments thereafter and (7) the Lender that acts as Administrative Agent cannot
be replaced in its capacity as Administrative Agent other than in accordance
with Section 9.06. Upon the payment of all amounts owing to any Terminated
Lender and the termination of such Terminated Lender’s Commitments, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if Borrower
exercises its option hereunder to cause an assignment by such Lender as a
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06; it being understood that such
Lender being replaced pursuant to this Section 2.22 shall (1) execute and
deliver an Assignment Agreement with respect to all, or a portion as applicable,
of such Lender’s Commitment and outstanding Loans and (2) deliver any Notes
evidencing such Loans to Borrower or Administrative Agent (or a lost or
destroyed note indemnity in lieu thereof); provided that the failure of any such
Lender to execute an Assignment Agreement or deliver such Notes shall not render
such sale and purchase (and the corresponding assignment) invalid and such
assignment may be recorded in the Register and the Notes shall be deemed to be
canceled upon such failure. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one (1) Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.06 on
behalf of a Non‑Consenting Lender or other Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.06. Notwithstanding
anything herein or in any other Credit Document to the contrary, (i) no
restriction on prepayment shall affect the rights of Borrower under this Section
2.22 and (ii) a Lender shall not be required to make any such assignment or
delegation pursuant to this Section




--------------------------------------------------------------------------------





2.22 if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Section 3.    Conditions Precedent
3.01    Conditions to Credit Extension. The obligation of each Lender to make a
Credit Extension on the Closing Date is subject to the satisfaction, or waiver
in accordance with Section 10.05, of the following conditions precedent on or
before the Closing Date:
(a)    Credit Documents. There shall have been delivered to Administrative Agent
from Borrower and each other Credit Party or other party thereto, an executed
counterpart of this Agreement and each Credit Document to which each is a party
to be entered into on the Closing Date.
(b)    Notes. Administrative Agent shall have received a Note duly executed by
Borrower in favor of each Lender requesting the same at least two (2) Business
Days prior to the Closing Date.
(c)    Senior Credit Documents. Administrative Agent shall have received copies
of each Senior Credit Document duly executed and delivered by each party
thereto, including all annexes and schedules attached thereto, in each case, in
form and substance reasonably satisfactory to Administrative Agent, such
documents shall be in full force and effect, and the Restricted Subsidiaries
shall have received (or shall contemporaneously with the Loans hereunder
receive) at least $200,000,000 in proceeds of loans under the Senior Credit
Agreement.
(d)    Corporate Documents. Administrative Agent shall have received:
(i)    a certificate of the secretary or assistant secretary on behalf of each
Credit Party dated the Closing Date, certifying (A) that attached thereto is a
satisfactory copy of each Organizational Document of each Credit Party, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official of the state of its organization; (B) as to
the signature and incumbency of the officers of such Person executing any Credit
Document or any other document or instrument delivered in connection therewith
on behalf of such Credit Party (together with a certification by another officer
or authorized Person as to the signature and incumbency of the Person executing
the certificate in this clause (d)(i)); (C) that attached thereto is a true and
complete copy of resolutions of the board of directors or similar governing body
of each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement, the other Credit Documents and the Purchase
Agreement to which such Credit Party is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification, rescission or amendment; and (D) as to the good standing
certificate (or certificate of similar effect or purpose) from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date; and




--------------------------------------------------------------------------------





(ii)    a “bring down” good standing certificate dated as of the Closing Date,
as reasonably required by Administrative Agent.
(e)    Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all third party consents (without
the imposition of any conditions that are not acceptable to the Lenders), in
each case, that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Purchase Agreement and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened in writing by any
Governmental Authority, and no law shall be applicable in the reasonable
judgment of the Administrative Agent that would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Credit
Documents or the Purchase Agreement and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.
(f)    Warrant. Administrative Agent shall have received the originally executed
and delivered Warrant from Borrower.
(g)    Financial Statements; Projections. Lenders shall have received from
Borrower (i) the Historical Financial Statements, (ii) pro forma consolidated
balance sheets and related pro forma consolidated statements of income and cash
flows of Borrower and its Subsidiaries as of the last day of the most recently
completed four‑Fiscal Quarter period ended at least 45 days before the Closing
Date, and reflecting the consummation of the transactions contemplated by the
Credit Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall be in form and substance reasonably satisfactory to
Administrative Agent, and (iii) the Projections.
(h)    Evidence of Insurance. Administrative Agent shall have received a
certificate from the Credit Parties’ insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to Section 5.05 is in full force and effect.
(i)    Opinions of Counsel to Credit Parties. Administrative Agent shall have
received, on behalf of itself and the Lenders, a customary opinion of Schulte
Roth & Zabel LLP, special New York and Delaware counsel to the Credit Parties
and Balch & Bingham LLP, special Georgia counsel for the Credit Parties, in each
case, dated as of the Closing Date and addressed to Administrative Agent and
each Lender, in form and substance reasonably satisfactory to Administrative
Agent and covering matters concerning the Credit Parties and the Credit
Documents as Administrative Agent may reasonably request (and as each Credit
Party hereby instructs such counsel to deliver such opinions to Administrative
Agent and Lenders).
(j)    Fees. The Lead Arranger, the Lenders and Administrative Agent shall have
received all fees and other amounts due and payable to them on or prior to the
Closing Date, including pursuant to the Fee Letter and, to the extent invoiced,
reimbursement or payment of all reasonable and documented out-of-pocket fees and
expenses (including the reasonable and documented legal




--------------------------------------------------------------------------------





fees and expenses of Hunton & Williams LLP, counsel to Administrative Agent)
required to be reimbursed or paid by Borrower under this Agreement; provided
that an invoice for all such fees shall be received by Borrower at least one (1)
Business Day prior to the Closing Date.
(k)    Solvency Certificate. Administrative Agent shall have received a Solvency
Certificate in the form of Exhibit G‑2 dated as of the Closing Date and signed
by an Authorized Officer of Borrower, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that after giving effect to the consummation of the
Transactions on the Closing Date, the Credit Parties, on a consolidated basis,
are and will be Solvent.
(l)    Closing Date Certificate. Each Credit Party shall have delivered to
Administrative Agent an originally executed Closing Date Certificate in the form
of Exhibit G-1 dated the Closing Date and signed by an Authorized Officer of
Borrower and in form, scope and substance reasonably satisfactory to
Administrative Agent, together with all attachments thereto.
(m)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents or the Purchase Agreement that could reasonably be expected to have a
Material Adverse Effect.
(n)    Purchase Agreement. Administrative Agent shall have received certified
copies of the Purchase Agreement and schedules attached thereto, duly executed
by the parties party thereto, together with all material agreements, instruments
and other documents delivered in connection therewith as Administrative Agent
shall reasonably request, each including certification by an Authorized Officer
of Borrower that such documents are in full force and effect as of the Closing
Date.
(o)    PATRIOT Act. The Administrative Agent shall have received, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under the applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, to the extent requested by Administrative Agent.
(p)    Minimum Consolidated Adjusted EBITDA. Administrative Agent shall have
received evidence in form and substance reasonably satisfactory to
Administrative Agent, that on the Closing Date and immediately after giving
effect to any Credit Extensions to be made on the Closing Date and the
consummation of the Purchase Agreement, Borrower and its Subsidiaries shall have
generated pro forma Consolidated Adjusted EBITDA (with such adjustments as
Administrative Agent may approve) for the 12-month period ending on the last day
of last full Fiscal Quarter ending at least 45 days prior to the Closing Date of
at least $47,000,000.
(q)    Maximum Leverage Ratio. Administrative Agent shall have received evidence
in form and substance reasonably satisfactory to Administrative Agent, that on
the Closing Date and immediately after giving effect to any Credit Extensions to
be made on the Closing Date




--------------------------------------------------------------------------------





and the consummation of the Purchase Agreement, including the payment of all
Transaction Costs required to be paid in Cash, the ratio of (i) Consolidated
Total Debt for Borrower and its subsidiaries as of the Closing Date to (ii) the
pro forma Consolidated Adjusted EBITDA reported under clause (p, shall not be
greater than 6.00:1.00
(r)    No Material Adverse Effect. Since December 31, 2015, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(s)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.
(t)    Refinancing. Prior to or substantially concurrently with the borrowing on
the Closing Date, the Refinancing shall have been consummated.
(u)    Recapitalization. Prior to or substantially concurrently with the
borrowing on the Closing Date, the Recapitalization shall have been consummated
in accordance with the Purchase Agreement.
(v)    Funding Notice. Administrative Agent shall have received a fully executed
Funding Notice.
(w)    Representations and Warranties. The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of the Closing Date (unless any such
representation and warranty is qualified as to materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects), except to the extent the representations and warranties in
Section 4.07 specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such date (unless any such representation and warranty is
qualified as to materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects).
(x)    Defaults. No event shall have occurred and be continuing or would result
from the consummation of the Credit Extension that would constitute a Default or
an Event of Default.
(y)    Service of Process. On the Closing Date, Administrative Agent shall have
received evidence that each Credit Party has appointed an agent in New York City
for the purpose of service of process in New York City and such agent shall
agree in writing to give Administrative Agent notice of any resignation of such
service agent or other termination of the agency relationship.




--------------------------------------------------------------------------------





Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have consented to, approved or
accepted or to be satisfied with, each Credit Document and each other document
required to be consented to or approved by, acceptable or satisfactory to a
Lender unless Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.


3.02    Notices. The delivery of a Funding Notice and the acceptance by Borrower
of the proceeds of Loans shall constitute a representation and warranty by
Borrower and each other Credit Party that on the Closing Date (both immediately
before and immediately after giving effect to the making of the Loans) the
conditions contained in Section 3.01 have been satisfied or waived. Any Notice
shall be executed by an Authorized Officer of Borrower in a writing delivered to
Administrative Agent.
Section 4.    Representations and Warranties
In order to induce the Agents and Lenders to enter into this Agreement and to
make the Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender on the Closing Date that:
4.01    Organization; Requisite Power and Authority; Qualification. Each Credit
Party and each Restricted Subsidiary (a) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.01, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to execute, deliver and perform its obligations under
the Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and is in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.
4.02    Capital Stock and Ownership. The Capital Stock of Borrower and all of
the Restricted Subsidiaries of Borrower has been duly authorized and validly
issued and is fully paid and non‑assessable. Except as set forth in the Warrant
and as set forth on Schedule 4.02, there is no existing option, warrant, call,
right, commitment or other agreement to which any Credit Party is a party
requiring, and there is no membership interest or other Capital Stock of any
Credit Party outstanding which upon conversion or exchange would require, the
issuance by any Credit Party of any additional membership interests or other
Capital Stock of any Credit Party or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of any Credit Party. Schedule 4.02
correctly sets forth (i) the ownership interest of Borrower, (ii) the ownership
interest of each Credit Party in its respective Subsidiaries and Permitted Joint
Ventures, (iii) the respective jurisdictions of incorporation or organization of
Borrower and each of the Restricted Subsidiaries, and (iv) the number of
outstanding voting and non-voting shares of Capital Stock, and the holders of
such Capital Stock, in Borrower and each of the Restricted Subsidiaries and the
number of shares covered by all outstanding options, warrants,




--------------------------------------------------------------------------------





rights of conversion or purchase and similar rights. All Capital Stock of the
Restricted Subsidiaries is owned directly or indirectly by Borrower.
4.03    Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
4.04    No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to any Credit Party, (ii) any of the Organizational Documents of any
Credit Party, or (iii) any order, judgment or decree of any court or other
Governmental Authority binding on any Credit Party; (b) conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any (i) Material Contract to the extent that such breach or default could
reasonably be expected to result in termination of such Material Contract or
(ii) other Contractual Obligation of any Credit Party except to the extent that
such conflict, breach or default of such other Contractual Obligations could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties of any
Credit Party; or (d) except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders,
require any approval of stockholders, members or partners or any approval or
consent of any non‑governmental Person under (i) any Material Contract, except
to the extent that failure to obtain such approval could not reasonably be
expected to result in termination of such Material Contract, and/or (ii) other
Contractual Obligation of any Credit Party, except for approvals or consents the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.
4.05    Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except (a) as have been
obtained or made and are in full force and effect, (b) for filings and
recordings with respect to collateral to be made pursuant to a Senior Credit
Document, or otherwise delivered to Senior Credit Agreement Agent for filing
and/or recordation, as of the Closing Date or, to the extent permitted by any
Senior Credit Document, after the Closing Date or (c) as could not reasonably be
expected to result in a Material Adverse Effect.
4.06    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
4.07    Financial Statements.
(a)    Historical Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons




--------------------------------------------------------------------------------





described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to the absence of footnotes and
changes resulting from audit and normal year‑end adjustments.
(b)    The unaudited pro forma consolidated balance sheet of Borrower and its
Restricted Subsidiaries as of the last day of the 12-month period ending on the
last day of the most recently completed four-Fiscal Quarter period ended at
least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (including the
notes thereto) and the unaudited pro forma consolidated statement of income of
Borrower and its Restricted Subsidiaries for the 12-month period ended at least
45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred at the beginning of such
period, copies of which have heretofore been furnished to Administrative Agent,
have been prepared based on the Historical Financial Statements and have been
prepared in good faith, based on assumptions believed by Borrower to be
reasonable as of the date of delivery thereof and adjustment as agreed by
Borrower, and present fairly in all material respects on a pro forma basis the
estimated financial position of Borrower and its Restricted Subsidiaries as at
September 30, 2016 and their estimated results of operations for the period
covered thereby.
4.08    Projections. The Projections of Borrower and its Restricted Subsidiaries
for the period of Fiscal Year 2017 through and including Fiscal Year 2023,
including quarterly projections for each Fiscal Quarter during the Fiscal Year
2017, (the “Projections”) were prepared in good faith based upon assumptions
believed to be reasonable at the time made by the management of Borrower;
provided, the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material.
4.09    No Material Adverse Change. Since December 31, 2015, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
4.10    [Intentionally Reserved].
4.11    Adverse Proceedings, Etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. No Credit Party nor any of its Restricted Subsidiaries is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, orders, rules or regulations of any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
4.12    Payment of Taxes. All applicable federal income tax returns and all
other tax returns and reports of each Credit Party and its Subsidiaries required
to be filed by any of them have been timely filed, and all taxes shown on such
tax returns to be due and payable and all assessments, fees and other
governmental charges upon each Credit Party and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except where the failure to
timely file or to pay the foregoing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. No




--------------------------------------------------------------------------------





Credit Party knows of any proposed material tax assessment against any Credit
Party or any of its Subsidiaries which is not being actively contested by such
Credit Party or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
4.13    Properties.
(a)    Title. Each Credit Party and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property and
interests in easements), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid license interests
in (in the case of licensed interests in intellectual or real property) and (iv)
good title to (in the case of all other personal property), all of their
respective material properties and material assets reflected in their respective
Historical Financial Statements referred to in Section 4.07 and in the most
recent financial statements delivered pursuant to Section 5.01, in each case,
except where the failure to have good and legal title, a valid leasehold
interest, a valid license or other rights or good title could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.09. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.
(b)    Real Estate. Schedule 4.13 contains a true, accurate and complete list of
(i) all Real Estate Assets, and (ii) all leases, subleases or assignments of
leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Estate Asset leased or subleased
by any Credit Party, regardless of whether such Credit Party is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment. Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and no Senior Officer
of any Credit Party has any knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.
4.14    Environmental Matters. No Credit Party nor any of its Restricted
Subsidiaries nor any of their respective Real Estate Assets or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any of its Restricted Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable law of any
jurisdiction applicable to it, except as promptly disclosed in writing to
Administrative Agent (it being acknowledged that no such requests have been
received prior to the Closing Date). To each Credit Party’s and its Restricted
Subsidiaries’ knowledge, there are and have been no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against any Credit Party or any of its




--------------------------------------------------------------------------------





Restricted Subsidiaries that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. No Credit Party nor any of its
Restricted Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of
any Credit Party or any of its Restricted Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any Real Estate Asset, and no Credit Party’s or any of its
Restricted Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260‑270 or any state equivalent or law of any other jurisdiction
applicable to it. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to any Credit
Party or any of its Restricted Subsidiaries relating to any Environmental Law,
any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect. Each Credit Party hereby acknowledges and
agrees that no Agent, Lender or any of their respective officers, directors,
employees, attorneys, agents and representatives (i) is now, or has ever been,
in control of any Real Estate Asset or any Credit Party’s affairs, and (ii) has
the capacity or the authority through the provisions of the Credit Documents or
otherwise (other than to the extent that Agents exercise any of their respective
remedies under the Credit Documents) to direct or influence any (A) Credit
Party’s conduct with respect to the ownership, operation or management of any
Real Estate Asset, (B) undertaking, work or task performed by any employee,
agent or contractor of any Credit Party or the manner in which such undertaking,
work or task may be carried out or performed, or (C) compliance with
Environmental Laws or Environmental Permits.
4.15    Use of Proceeds. Borrower will use the proceeds of the Term Loans only
for the purposes set forth in Section 5.19.
4.16    [Intentionally Reserved].
4.17    Governmental Regulation. No Credit Party nor any of its Restricted
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. No Credit Party or any of its Restricted
Subsidiaries is or is required to be registered as a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
4.18    Margin Stock. No Credit Party or any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
4.19    Employee Matters. Neither Borrower nor any of the Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Borrower or any of the




--------------------------------------------------------------------------------





Restricted Subsidiaries, or to the knowledge of Borrower, threatened in writing
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Borrower or any of its Restricted
Subsidiaries or to the knowledge of Borrower, threatened in writing against any
of them, (b) no strike or work stoppage in existence or threatened involving
Borrower or any of its Restricted Subsidiaries, and (c) to the knowledge of
Borrower, no union representation question existing with respect to the
employees of Borrower or any of its Restricted Subsidiaries and, to the
knowledge of each Credit Party, no union organization activity that is taking
place, except (with respect to any matter specified in clause (a), (b) or (c)
above, either individually or in the aggregate) such as is not reasonably likely
to have a Material Adverse Effect.
4.20    Employee Benefit Plans. Except as could not reasonably be expected
(either individually or in the aggregate) to result in liability to the Credit
Parties in excess of $2,500,000 at any time, (a) Borrower, each of its
Restricted Subsidiaries and each of their respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan, (b)
each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status, (c) no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
Borrower, any of its Restricted Subsidiaries or any of their ERISA Affiliates,
(d) no ERISA Event has occurred or is reasonably expected to occur, (e) except
to the extent required under Section 4980B of the Internal Revenue Code or
similar state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates, (f) the present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Borrower, any of its Restricted Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan, (g) as of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
the potential liability of Borrower, its Restricted Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero, and
(h) Borrower, each of its Restricted Subsidiaries and each of their ERISA
Affiliates, where applicable, have complied with the requirements of Section 515
of ERISA with respect to each Multiemployer Plan and are not in material
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.




--------------------------------------------------------------------------------





4.21    Solvency. The Credit Parties, on a consolidated basis, are and, upon the
incurrence of the Term Loans and consummation of the Transactions will be,
Solvent.
4.22    Compliance with Statutes, Etc. Each Credit Party and its Restricted
Subsidiaries is in compliance with all applicable laws, statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of such Credit Party or any of its
Restricted Subsidiaries), except such non‑compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
4.23    Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, reports, financial statements,
certificates or written statements furnished to Lenders by or on behalf of any
Credit Party or any of its Restricted Subsidiaries for use in connection with
the transactions contemplated hereby concerning the Credit Parties or the
transactions contemplated hereby (other than forecasts, estimates, pro forma
financial information, projections and/or information of a general economic or
industry nature contained in such materials), taken as a whole, contains (as of
the date so furnished) any untrue statement of a material fact or omits to state
a material fact (known to any Credit Party, in the case of any document not
furnished by such Credit Party) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials were prepared in good faith based upon assumptions
believed by the Credit Parties to be reasonable at the time made, it being
recognized by Lenders that (i) such projections as to future events are not to
be viewed as facts or a guaranty of performance and are subject to significant
uncertainties and contingencies many of which are beyond the control of Borrower
and the other Credit Parties and (ii) no assurance can be given that such
projections will be realized, and that actual results during the period or
periods covered by any such projections may differ from the projected results
(and such differences may be material). There are no facts known (or which
should upon the reasonable exercise of diligence be known) to any Credit Party
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
4.24    PATRIOT Act; FCPA. To the extent applicable, each Credit Party and its
Subsidiaries is in compliance, in all material respects, with the (i) Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act of 2001) (the “PATRIOT Act”). No part of
the proceeds of the Loans will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or any other Person or entity,
in order to obtain, retain or direct business or obtain any improper advantage,
in




--------------------------------------------------------------------------------





violation of the United States Foreign Corrupt Practices Act of 1977 (the
“FCPA”), or any other Anti-Corruption Law.
4.25    Patents, Trademarks, Copyrights, Licenses, Etc. Except as could not
reasonably be expected to have a Material Adverse Effect, each Credit Party owns
or possesses the right to use all patents, patent rights, technology,
trademarks, service marks, trade names, copyrights, trade secrets, domain names,
software, database rights, Merchant Account data bases and other intellectual
property rights used in the business of the Credit Parties. Borrower has the
necessary staffing with sufficient expertise to service, update, maintain, and
operate such Merchant Account data bases.
4.26    Sanctions; Anti-Corruption; and Anti-Terrorism Law.
(a)    Each Credit Party and each of its Subsidiaries is and will remain in
compliance in all material respects with all applicable laws relating to
Sanctions or relating to anti‑money laundering and counter‑terrorism
(“Anti-Terrorism Laws”), including, without limitation, Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the laws and regulations administered by OFAC, the Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C.
§§ 5311‑5330), the Proceeds of Crime Act and the International Emergency
Economic Powers Act (50 U.S.C. §§1701‑1707). No Credit Party, no Subsidiary,
none of the respective officers or directors of a Credit Party or Subsidiary and
(to the knowledge of Borrower) none of the Affiliates of a Credit Party or such
Subsidiary that is acting or benefitting in any capacity in connection with
Loans or other extensions of credit hereunder, is any of the following (i) a
Sanctioned Person, (ii) a Person who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order or (iii) a Person with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti‑Terrorism Law.
(b)    Neither Borrower, any Credit Party nor any Subsidiary, director or
employees (nor, to the knowledge of Borrower, any agent or other Person acting
on behalf of Borrower, any Credit Party or any Subsidiary) has paid, offered,
promised to pay, or authorized the payment of, and no part of the proceeds of
the Loans, Letters of Credit or any other extension of credit hereunder will be
used, directly or indirectly (i) to pay, offer to pay, promise to pay any money
or anything of value to any Foreign Official or other Person or entity for the
purpose of influencing any act or decision of such Foreign Official or other
Person or entity or of such Foreign Official’s Governmental Authority or to
secure any improper advantage, for the purpose of obtaining or retaining
business for or with, or directing business to, any Person, in each case, in
violation of any applicable Anti‑Corruption Law including but not limited to the
FCPA, or (ii) for the purpose of financing any activities or business of or with
any Sanctioned Person or in any Sanctioned Country.
Section 5.    Affirmative Covenants.
Borrower covenants and agrees that until all of the Obligations (other than (i)
contingent indemnification obligations not due and payable and (ii) expense
reimbursement obligations not due and payable) have been paid in full in cash,
Borrower shall perform, and shall cause (other than in the case of the covenants
set forth in Sections 5.01) each of its Restricted Subsidiaries to perform, all
covenants in this Section 5.




--------------------------------------------------------------------------------





5.01    Financial Statements and Other Reports. Unless otherwise provided below,
Borrower will deliver to Administrative Agent and Lenders:
(a)    [Intentionally Reserved];
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter of each Fiscal Year), commencing with the
Fiscal Quarter ending December 31, 2016, the consolidated balance sheets of
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of operations and cash flows of Borrower and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth,
in each case, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto and any other operating reports prepared by management for such
period;
(c)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2016), (i) the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, changes in members’ equity and Cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth, in each case,
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of
independent certified public accountants of recognized national standing
selected by Borrower and reasonably satisfactory to Administrative Agent (it
being agreed that RSM US LLP is reasonably satisfactory to Administrative
Agent), which report shall be unqualified as to “going concern” and scope of
audit (other than any qualification or exception that is solely with respect to,
or resulting solely from, (A) an upcoming maturity date of any of the
Obligations or (B) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period), and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their Cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);
(d)    Compliance Certificate. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.01(b) and
5.01(c), a duly executed and completed Compliance Certificate (i) certifying on
behalf of Borrower that no known Default or Event of Default has occurred and is
continuing or, if such known Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto; provided that, if such
Compliance Certificate




--------------------------------------------------------------------------------





demonstrates that an Event of Default due to failure to comply with the
Financial Covenant that has not been cured prior to such time, Borrower may
deliver, to the extent and within the time period permitted by Section 6.08(b),
prior to, after or together with such Compliance Certificate, Notice of Intent
to Cure such Event of Default, (ii) setting forth computations of the First Lien
Net Leverage Ratio and the Total Net Leverage Ratio, (iii) setting forth, in the
case of each Compliance Certificate delivered concurrently with any delivery of
financial statements under Section 5.01(c) above, Borrower’s calculation of
Consolidated Excess Cash Flow starting with the 2017 Fiscal Year, (iv) setting
forth computations in reasonable detail reasonably satisfactory to
Administrative Agent demonstrating Pro Forma Compliance (including any Pro Forma
Basis calculations and adjustments in reasonable detail), (v) that identifies
each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such certificate or a confirmation that there is no
change in such information since the later of the Closing Date and the date of
the last such certificate, (vi) that sets forth in reasonable detail (and the
calculations required to establish) the Available Amount and any utilizations of
such Available Amount since the later of the Closing Date and the date of the
last such certificate and (vii) attaching the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;
(e)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.01(b) or 5.01(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
(f)    Notice of Default or Material Adverse Effect. Promptly upon any Senior
Officer of any Credit Party obtaining actual knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that notice has been
given to any Credit Party with respect thereto; (ii) that any Person has given
any notice to any Credit Party or any of its Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.01(b);
(iii) of any written notice of the occurrence of an Event of Default sent or
received by a Credit Party under the Senior Credit Documents; (iv) of any
amendment or other modification to the Senior Credit Documents being posted to
the holders thereunder; and (v) of the occurrence of any event or change that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, what action the Credit
Parties have taken, are taking and propose to take with respect thereto and
including a copy of such notice or document under clauses (iii) and (iv);
(g)    Notice of Litigation. Promptly upon any Senior Officer of any Credit
Party obtaining actual knowledge of (i) the institution of, or non‑frivolous
written threat of, any Adverse




--------------------------------------------------------------------------------





Proceeding not previously disclosed in writing by Borrower to Lenders, or (ii)
any material development in any Adverse Proceeding that, in the case of either
clause (i) or (ii), could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Credit Parties to enable Lenders and their
counsel to evaluate such matters;
(h)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Credit Party,
any of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;
(i)    Financial Plan. As soon as practicable and in any event no later than
March 1 of each Fiscal Year, a consolidated plan and financial forecast for such
Fiscal Year and each Fiscal Year (or portion thereof) through the final maturity
date of the Loans (a “Financial Plan”), including (i) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and Cash flows of
Borrower and its Restricted Subsidiaries for each such Fiscal Year, together
with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based, and (ii)
forecasted consolidated statements of income and Cash flows of Borrower and its
Restricted Subsidiaries for each Fiscal Quarter of each such Fiscal Year;
(j)    Insurance Report. As soon as practicable and in any event by January 31
of each Fiscal Year, certificates in form and substance reasonably satisfactory
to Administrative Agent outlining all material insurance coverage maintained as
of the date of such report by each Credit Party and its Restricted Subsidiaries
and all material insurance coverage planned to be maintained by each Credit
Party and its Restricted Subsidiaries in the immediately succeeding Fiscal Year;
(k)    Information Regarding Parent. Promptly, but in no event more than five
(5) Business Days thereafter, Borrower will furnish to Administrative Agent
notice of any reorganization of the Capital Stock of Borrower that results in
the establishment of Parent, such notice to include the name and state of
organization of Parent.;
(l)    Certain Reports. Once during each Fiscal Quarter, concurrent with the
delivery of the quarterly financial statements pursuant to Section 5.01(b)
(other than the fourth Fiscal Quarter) and Section 5.01(c), Borrower will
deliver to Administrative Agent, a “Roll”, on a quarterly basis with respect to
each of the following reports, broken out by (1) the consumer payments segment,
(2) the commercial payments segment and (3) the integrated




--------------------------------------------------------------------------------





partners segment: (a) merchant count, (b) transaction count, (c) transaction
dollar value, (d) gross processing revenue and (e) gross profit. For purposes
hereof, a “Roll” means an update evidencing an “ending value” expressed as:
“prior value + additions during the applicable Fiscal Quarter – losses during
such Fiscal Quarter = ending value”; and
(m)    (l) Other Information. (A) Promptly upon their becoming available, copies
of (i) all material reports, notices and proxy statements sent or made available
generally by any Credit Party to its security holders acting in such capacity or
by any Subsidiary of any Credit Party to its security holders other than another
Credit Party, and (ii) all press releases and other statements made available
generally by any Credit Party or any of its Subsidiaries to the public
concerning material developments in the business of any Credit Party or any of
its Subsidiaries, and (B) promptly upon request, such other information and data
with respect to any Credit Party or any of its Subsidiaries as from time to time
may be reasonably requested by Administrative Agent (subject to the limitations
in the last sentence of Section 5.06).
Notwithstanding the foregoing, the obligations in Section 5.01(b) and (c) may be
satisfied with respect to financial information of Borrower and its Subsidiaries
by furnishing (I) the applicable financial statement of Borrower (or any direct
or indirect parent of Borrower) or (II) Borrower’s (or any direct or indirect
parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the
Securities and Exchange Commission; provided that, with respect to clauses (I)
and (II), (i) to the extent such information relates to a parent of Borrower,
such information is accompanied by consolidating information (which may be set
forth in footnotes to the financial information) that explains in reasonable
detail the differences between the information relating to such parent and its
Subsidiaries, on the one hand, and the information relating to Borrower and its
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under Section
5.01(c), such materials are accompanied by a report and opinion of RSM US LLP or
any other independent certified public accounting firm of nationally recognized
standing reasonably satisfactory to the Administrative Agent, which report shall
be unqualified as to “going concern” and scope of audit (other than any
qualification or exception that is solely with respect to, or resulting solely
from, (A) an upcoming maturity date of any of the Obligations or (B) any
potential inability to satisfy a financial maintenance covenant on a future date
or in a future period), and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of Borrower (or such parent entity) and its Subsidiaries as at the
dates indicated and the results of their operations and their Cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements have been made in accordance with generally accepted
auditing standards.


5.02    Existence. Except as otherwise permitted under Section 6.09, Borrower
will, and will cause each of its Restricted Subsidiaries to, at all times (a)
maintain and preserve its existence and (b) take all reasonable actions to
preserve and keep in full force and effect all rights and franchises, licenses
and permits material to its business; provided, no Restricted Subsidiaries shall
be required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no




--------------------------------------------------------------------------------





longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or
Lenders or Agents.
5.03    Payment of Taxes and Claims. Borrower will, and will cause each of its
Subsidiaries to, pay all applicable federal income Taxes and all other material
Taxes, in each case, imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets; provided,
that no such Tax or claim need be paid if either (a) the failure to pay the same
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or (b) such Tax or claim is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP shall have been made therefor. In addition, Credit
Parties agree to pay to the relevant Governmental Authority in accordance with
applicable law any current or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies (including, mortgage
recording taxes, transfer taxes and similar fees) imposed by any Governmental
Authority that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement (in
each case, other than Taxes that are Other Connection Taxes imposed with respect
to an assignment (other than an assignment pursuant to Section 2.22)).
5.04    Maintenance of Properties. Except to the extent the failure to do so
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Borrower and its Restricted Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof that are usual and customary for similarly
situated businesses; provided, however, that nothing herein shall be deemed to
restrict Borrower or any of its Restricted Subsidiaries from carrying out
alterations and improvements to, or changing the use of, any assets in the
ordinary course of business.
5.05    Insurance. The Credit Parties will maintain or cause to be maintained,
with financially sound and reputable insurers, business interruption insurance,
casualty insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of each Credit Party and its Restricted
Subsidiaries, in each case, as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, and in such amounts (giving effect to self‑insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons.
5.06    Inspections. Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any authorized representatives designated by
Administrative Agent (on behalf of the Lenders) to visit and inspect any of the
properties of Borrower and any of its respective Restricted Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records and other books and records, to inspect any property or assets, and to
discuss its and their affairs,




--------------------------------------------------------------------------------





finances and accounts with its and their officers, in each case, (a) so long as
no Event of Default has occurred and is continuing, upon prior reasonable notice
and at such reasonable times during normal business hours and as often as may
reasonably be requested so as not to interfere with the normal business and
operations of the Credit Parties; provided, however, that Borrower shall not be
obligated to pay for more than one such inspection per calendar year; and (b)
after the occurrence and during the continuation of an Event of Default, at all
times and without advance notice (and without limitation on paid inspections).
The Credit Parties shall have no obligation to disclose materials (i) that
constitute non-financial trade secrets or non-financial proprietary information,
(ii) in respect of which disclosure to the Administrative Agent or a Lender (or
any of their representative contractors) is prohibited by law or any binding
agreement (not created in contemplation thereof), or (iii) that are protected by
attorney client privilege and materials the disclosure of which would violate
confidentiality obligations of such Credit Party.
5.07    Lender Calls. Borrower will, upon the request of Administrative Agent,
participate in a meeting of Administrative Agent and Lenders [*], once during
each Fiscal YearQuarter, following delivery of the annualquarterly financial
statements pursuant to Section 5.01(b) (other than the fourth Fiscal Quarter)
and Section 5.01(c), to be held by telephone conference at such time as may be
agreed to by Borrower and Administrative Agent
5.08    Compliance with Laws. Borrower will comply, and shall cause each of its
Restricted Subsidiaries and use commercially reasonable efforts to cause all
other Persons, if any, on or occupying any Real Estate Assets owned or leased by
a Credit Party to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
5.09    [Intentionally Reserved]
5.10    Additional Guarantors. Upon the re-designation of any Unrestricted
Subsidiary as a Restricted Subsidiary, the formation or acquisition by any
Credit Party or any of its Restricted Subsidiaries of any new direct or indirect
Subsidiary (in each case, other than an Excluded Subsidiary) or upon any
Subsidiary ceasing to be an Excluded Subsidiary, Borrower shall, in each case,
at Borrower’s expense, promptly, within thirty (30) Business Days, or such
longer period as determined in writing by Administrative Agent in its sole
discretion from time to time, after such formation, acquisition, cessation or
re-designation, cause such Subsidiary, and cause each direct and indirect parent
of such Subsidiary (if it has not already done so) to become a Guarantor
hereunder by executing and delivering to Administrative Agent a Counterpart
Agreement and in furtherance of the foregoing, take all such actions and execute
and deliver, or cause to be executed and delivered, joinders to any
intercreditor agreements and any other documents (including the Senior
Subordination Agreement), instruments, agreements, and certificates as are
similar to those described in Sections 3.01(d), (i), (k), (l) and (o) (but only
to the extent reasonably required by Administrative Agent and subject to such
additional time periods as Administrative Agent may consent to) or as otherwise
reasonably requested by any Agent. Additionally, after such formation,
acquisition, cessation or re-designation, Borrower shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became




--------------------------------------------------------------------------------





a Subsidiary of a Credit Party, and (ii) all of the data required to be set
forth in Schedules 4.01 and 4.02 with respect to all Subsidiaries of the Credit
Parties; provided, such written notice shall be deemed to supplement Schedule
4.01 and 4.02 for all purposes hereof.
5.11    [Intentionally Reserved]
5.12    Corporate Ratings. Use commercially reasonable efforts to maintain
Corporate Ratings from each of S&P and Moody’s in effect at all times (it being
understood and agreed that in no event shall Borrower or any other Credit Party
be required to maintain Corporate Ratings of a certain level)
5.13    Further Assurances. At any time or from time to time upon the request of
Administrative Agent, Borrower will, and will cause each Restricted Subsidiary
to, at Borrower’s expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as Administrative Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents, including (i) providing Lenders with any information reasonably
requested pursuant to Section 10.21 (ii) correcting any material defect or error
in the execution, acknowledgment, filing or recordation of any Credit Document,
and (iii) executing, acknowledging, delivering, recording, re‑recording, filing,
re‑filing, registering and re‑registering any and all such further deeds,
certificates, assurances and other instruments (including terminating any
unauthorized financing statements) as any Agent, or any Lender through
Administrative Agent, may reasonably require. In furtherance and not in
limitation of the foregoing, Borrower shall, and shall cause each Restricted
Subsidiary to, take such actions as Administrative Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors.
5.14    Senior Indebtedness. (a) This Agreement and all amendments,
modifications, extensions, renewals, refinancings and refundings hereof,
constitute the “Senior Credit Agreement” or any similar term under and as
defined in the documents governing any applicable Junior Financing, (b) this
Agreement, together with each of the other Credit Documents and all amendments,
modifications, extensions, renewals, refinancings and refundings hereof and
thereof, constitute “Senior Credit Documents” or any similar term under and as
defined in the documents governing any applicable Subordinated Indebtedness and
(c) the Obligations under this Agreement and all other Credit Documents, and all
amendments, modifications, extensions, renewals, refinancings or refundings of
any of the foregoing, constitute “Senior Indebtedness” or “Senior Debt” (or any
comparable term) under and as defined in the documents governing any applicable
Junior Financing, and the Lenders shall be entitled to all of the rights of a
holder of “Senior Indebtedness” or “Senior Debt” (or any comparable term) under
and as defined in the documents governing any applicable Junior Financing.
5.15    Post‑Closing Matters. Borrower shall, and shall cause each Restricted
Subsidiary to, satisfy the requirements set forth on Schedule 5.15 on or before
the date specified thereon for such requirement or such later date(s) to be
determined by Administrative Agent in its sole discretion.
5.16    Books and Records. (a) Maintain proper books of record and account, with
entries that are full, true and correct in all material respects and which
reflect all financial transactions and matters involving the assets and business
of Borrower or any Restricted Subsidiary, as the case may




--------------------------------------------------------------------------------





be, in each case, that enables Borrower to produce financial statements in
accordance with GAAP; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over Borrower or any Restricted
Subsidiary, as the case may be (it being understood and agreed that Foreign
Subsidiaries may maintain individual books and records in a manner to allow
financial statements to be prepared in conformity with generally accepted
accounting principles that are applicable in their respective jurisdiction of
organization).
5.17    Underwriting Guidelines. Borrower and its Subsidiaries shall at all
times comply with the Underwriting Guidelines in all material respects.
5.18    Approved Bank Card System. Each Credit Party engaged in the card
processing business shall at all times be represented by a Sponsor Bank and
shall at all times be registered with Visa as an independent sales organization
and with MasterCard as a member service provider (unless such representation and
registration is not required by the Rules of Visa and MasterCard for the conduct
of such Person’s business in the ordinary course), and with any other Approved
Bank Card System to the extent required by its Rules. Each Credit Party engaged
in the card processing business shall at all times be in compliance in all
material respects with all applicable Rules of the Visa and MasterCard card
associations (and any other applicable Approved Bank Card System).
5.19    Use of Proceeds.
(a)    Borrower shall use the proceeds of the Term Loans, whether directly or
indirectly, solely for purposes of paying a portion of the purchase price of the
Recapitalization and certain Transaction Expenses.
(b)    Borrower will not, directly or indirectly, use the proceeds of the Term
Loan in violation of any and all applicable laws, rules, regulations and orders
of any Governmental Authority, including Sanctions, the PATRIOT Act, the FCPA or
any other applicable Anti-Corruption Laws or Anti-Terrorism Laws.
Section 6.    Negative Covenants
Borrower covenants and agrees that until all Obligations (other than (i)
contingent indemnification obligations not due and payable and (ii) expense
reimbursement obligations not due and payable) have been paid in full in cash,
Borrower shall perform, and shall cause each of its Restricted Subsidiaries to
perform, all covenants in this Section 6.
6.01    Indebtedness. Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:
(a)    the Obligations;
(b)    unsecured Indebtedness of (A) any Credit Party (other than Borrower) owed
to any other Credit Parties, (B) any Restricted Subsidiary that is not a Credit
Party owed to any




--------------------------------------------------------------------------------





other Restricted Subsidiary that is not a Credit Party and (C) any Credit Party
(other than Borrower) owed to any Restricted Subsidiary that is not a Credit
Party, in each case, to the extent constituting an Investment permitted by
Section 6.07; provided that, (i) any such Indebtedness shall be evidenced by a
negotiable promissory note and (ii) any such Indebtedness of any Credit Party
owed to any Restricted Subsidiary that is not a Credit Party shall be
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory note and/or intercompany
subordination agreement that in any such case is in form and substance
reasonably satisfactory to Administrative Agent;
(c)    Subordinated Indebtedness in an aggregate principal amount not to exceed
$5,750,000 at any one time outstanding, so long as, (A) any such Subordinated
Indebtedness is and remains subject to the applicable Subordination Agreement,
and (B) the terms of any such Subordinated Indebtedness are not amended,
supplemented, modified or otherwise changed (except in accordance with
Section 6.16);
(d)    Indebtedness incurred by any Credit Party or any of its Restricted
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations (specifically excluding “earn‑outs” or
Indebtedness consisting of the deferred purchase price of property acquired in a
Permitted Acquisition, which are covered by clause (m) of this Section 6.01), or
from guaranties or letters of credit, surety bonds or performance bonds securing
the performance of such Credit Party (other than Borrower) or any such
Restricted Subsidiary pursuant to such agreements, in each case, in connection
with Permitted Acquisitions or Asset Sales to the extent permitted hereunder;
(e)    Indebtedness which may be deemed to exist pursuant to any guaranties,
letter of credit reimbursement obligations, performance, surety, statutory,
appeal or similar obligations incurred in the ordinary course of business and
Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self‑insurance obligations and bankers acceptances issued
for the account of any Restricted Subsidiary in the ordinary course of business,
including guarantees or obligations of any Restricted Subsidiary with respect to
letters of credit supporting such bid, performance or surety bonds, workers’
compensation claims, self‑insurance obligations and bankers acceptances (in each
case, other than for an obligation for money borrowed) in the ordinary course of
business;
(f)    Indebtedness of Borrower and/or any Restricted Subsidiary in respect of
netting services, overdraft protections and similar arrangements, in each case,
entered into in the ordinary course of business in connection with Cash
management and Deposit Accounts and not involving the borrowing of money;
(g)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of any Credit Party (other than
Borrower) and its Restricted Subsidiaries;
(h)    guaranties by a Credit Party (other than Borrower) of Indebtedness of
another Credit Party (other than Borrower) with respect, in each case, to
Indebtedness otherwise permitted




--------------------------------------------------------------------------------





to be incurred pursuant to this Section 6.01 or other obligations of Credit
Parties to the extent not prohibited by any Credit Document;
(i)    Indebtedness outstanding on the Closing Date and described in Schedule
6.01 and any Permitted Refinancing thereof;
(j)    Indebtedness in an aggregate principal amount outstanding (together with
any Permitted Refinancing thereof) not to exceed at any time $5,750,000 with
respect to (x) Capital Leases and (y) purchase money Indebtedness to finance the
purchase, repair or improvement of fixed or capital assets;
(k)    Indebtedness of any Restricted Subsidiary under Interest Rate Agreements
entered into in the ordinary course of business and not for speculative purposes
and guaranties thereof;
(l)    to the extent constituting Indebtedness, deferred compensation to
employees of Borrower and/or any Restricted Subsidiary thereof incurred in the
ordinary course of business and not otherwise prohibited by any Credit
Documents;
(m)    so long as no Event of Default has occurred and is continuing,
“earn‑outs” or other Indebtedness incurred by any Restricted Subsidiary
consisting of the deferred purchase price of property acquired in any Permitted
Acquisition;
(n)    Indebtedness in connection with the repurchase of Capital Stock issued to
current or former employees, executives or directors of Borrower or any
Restricted Subsidiary (including any promissory notes issued by Borrower or any
Restricted Subsidiary to repurchase Capital Stock of employees, executives or
directors of Borrower or any Restricted Subsidiary) pursuant to Section
6.04(a)(iii) in an amount not to exceed $5,750,000 in the aggregate at any time
outstanding and so long as Cash payments in respect thereof are expressly
prohibited from being made prior to the date which is at least ninety‑one (91)
days after the Maturity Date;
(o)    Indebtedness arising in connection with endorsements of instruments for
collection or deposit in the ordinary course of business;
(p)    [Intentionally reserved];
(q)    Indebtedness of any Foreign Subsidiary, including guarantees by any
Foreign Subsidiary of Indebtedness of another Foreign Subsidiary, in an
aggregate amount not to exceed, at any time outstanding, the greater of (i)
$5,750,000 and (ii) the product of (x) the Consolidated Adjusted EBITDA of the
Foreign Subsidiaries for the twelve‑month period most recently required to be
reported hereunder prior to the incurrence of any such Indebtedness multiplied
by (y) 4.0;
(r)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, not to exceed one year of the premiums being so
financed;




--------------------------------------------------------------------------------





(s)    Indebtedness (other than Subordinated Indebtedness) supported by a letter
of credit issued under the Senior Credit Agreement, in a principal amount not to
exceed the face amount of such letter of credit;
(t)    the PSD Guarantee;
(u)    Indebtedness assumed by any Restricted Subsidiary in a Permitted
Acquisition (and any Permitted Refinancing in respect thereof); provided that
(i) before and after giving effect thereto, no Default or Event of Default has
occurred and is continuing, (ii) such Indebtedness shall not have been incurred
in contemplation of such Permitted Acquisition, (iii) such Indebtedness shall
not be guaranteed by any Person that is or becomes a Restricted Subsidiary other
than the target entity and its subsidiaries acquired as part of such Permitted
Acquisition, (iv) such Indebtedness shall not be secured (A) by any assets of
any Person that is or becomes a Credit Party or Restricted Subsidiary other than
the target entity and its subsidiaries acquired as part of such Permitted
Acquisition and (B) unless the First Lien Net Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to the incurrence of such Indebtedness and
such Permitted Acquisition shall not exceed 4.25:1.00 for the most recently
ended Test Period, and (v) the Total Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, shall
not exceed 6.00:1.00 for the most recently ended Test Period (calculated
excluding, for Cash netting purposes, any proceeds of any such Indebtedness
incurred in reliance on this Section 6.01(u))


(v)    [Intentionally Reserved];
(w)    [Intentionally Reserved];
(x)    Indebtedness of any Restricted Subsidiary (and any Permitted Refinancing
thereof) in the form of one or more series of notes incurred in accordance with
Section 6.01(x) of the Senior Credit Agreement (as in effect on the date
hereof);
(y)    Senior Indebtedness in an aggregate principal amount not to exceed the
limitations set forth in the Senior Subordination Agreement; provided, that the
Senior Subordination Agreement remains in full force and effect with respect
thereto; and
(z)    other Indebtedness incurred by Borrower or any Restricted Subsidiary in
an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding.
To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 6.01, Borrower
may allocate such Indebtedness to any one or more of such subsections and in no
event shall the same portion of Indebtedness be deemed to utilize or be
attributable to more than one item. Notwithstanding the foregoing, Indebtedness
incurred under the Senior Credit Documents shall be allocated to Section
6.01(y). Except with respect to the Senior Indebtedness (which shall be governed
by the Senior Subordination Agreement), the accrual of interest, the accretion
of accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.




--------------------------------------------------------------------------------





6.02    Liens. Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any state or under any similar recording or notice
statute, except:
(a)    Liens securing the Senior Indebtedness permitted under Section 6.01(y);
(b)    Liens for Taxes if the obligations with respect to such Taxes are not yet
due and payable or (i) that are being contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained by the
applicable person in accordance with GAAP to the extent required by GAAP or (ii)
the failure to pay or discharge the same could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
(c)    statutory or common law Liens of landlords, carriers, warehousemen,
suppliers, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Sections 401(a)(29)
or 412(n) of the Internal Revenue Code or by ERISA) and contractual Liens of
landlords, in each case, incurred in the ordinary course of business (i) for
amounts not more than thirty (30) days overdue, or (ii) for amounts that are
more than thirty (30) days overdue that are being contested in good faith by
appropriate proceedings, so long as reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations,
letters of credit, bank guaranties, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return‑of‑money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or other Indebtedness);
(e)    Liens consisting of easements, rights of way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case,
which do not and will not interfere in any material respect with the ordinary
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole;
(f)    Liens consisting of any interest or title of a lessor or sub-lessor under
any lease of real estate or personal property permitted hereunder;
(g)    Liens solely (i) on any Cash or Cash Equivalents earnest money deposits
made by any Restricted Subsidiary in connection with any letter of intent or
purchase agreement with respect to an Investment permitted hereunder or (ii)
consisting of contractual obligations of any Restricted Subsidiary to dispose of
any property or assets in a sale permitted hereunder;




--------------------------------------------------------------------------------





(h)    Liens or purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(j)    Liens in connection with any zoning or similar law or right reserved to
or vested in any governmental office or agency to control or regulate the use of
any real property or the structure thereon that does not materially interfere
with the ordinary conduct of the business of Borrower and its Restricted
Subsidiaries, taken as a whole;
(k)    Liens consisting of any non-exclusive licenses and sublicenses of
patents, copyrights, trademarks and other intellectual property rights granted
by any Restricted Subsidiary in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of Borrower
and the Restricted Subsidiaries, taken as a whole;
(l)    Liens (i) existing on the Closing Date and described in Schedule 6.02
(and any modifications, replacements, renewals, restructurings, refinancings or
extensions thereof) or (ii) on a Real Estate Asset described in a title policy
issued in connection therewith; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof
and (ii) the replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens, to the extent constituting Indebtedness, is
permitted by Section 6.01;
(m)    Liens securing Indebtedness permitted pursuant to Section 6.01(j);
provided that, in the case of clause (x) of Section 6.01(j), any Lien with
respect to such Indebtedness shall encumber only the assets subject to such
Capital Lease, and, in the case of clause (y) of Section 6.01(j), any Lien with
respect to such Indebtedness shall be secured only by the asset acquired,
constructed or improved with the proceeds of such Indebtedness, in each case,
together with any Replacement Assets;
(n)    Liens consisting of (i) customary rights of set-off in favor of a
Processor under a Processor Agreement, (ii) the right of a Processor under a
Processor Agreement to debit fees and other amounts from a single Deposit
Account of any Restricted Subsidiary (each such Deposit Account, a “Processor
Payment Account”), provided that (a) other than funds deposited into the
applicable Processor Payment Account by the applicable Processor in accordance
with the provisions of the applicable Processor Agreement, neither a Credit
Party nor any other Person shall deposit Cash, checks, drafts or other items of
payment into, or otherwise transfer any funds into, any Processor Payment
Account, and (b) neither a Credit Party nor any other Person (including the
applicable Processor) shall use any Processor Payment Account for any purpose
other than as expressly set forth in the applicable Processor Agreement; (iii)
customary provisions restricting assignment under a Processor Agreement; and
(iv) other Liens granted to any Processor under a Processor Agreement in the
ordinary course of business and consistent with industry practice;




--------------------------------------------------------------------------------





(o)    Liens on assets securing any attachment or judgment and associated rights
relating to litigation not constituting an Event of Default under
Section 8.01(h);
(p)    Liens that are customary rights of set off, bankers’ lien, refund or
charge back under deposit agreements, the UCC or common law of banks or other
financial institutions where Borrower or any of its Restricted Subsidiaries
maintains Deposit Accounts solely to the extent incurred in connection with the
maintenance of such Deposit Accounts in the ordinary course of business and not
involving the borrowing of money;
(q)    Liens on any Restricted Subsidiary’s Capital Stock in a Permitted Joint
Venture in the nature of customary rights of first refusal, tag‑along rights,
drag‑along rights, buy‑sell arrangements, voting rights agreements and other
related arrangements;
(r)    Liens on Cash and Cash Equivalents securing Indebtedness incurred by
Borrower or any Restricted Subsidiary in connection with a virtual credit card
program established by Borrower or such Restricted Subsidiary with any bank,
financial institution or other lender that provides such program; provided that
(x) such Liens do not secure Indebtedness or other obligations in excess of
$5,000,000 in the aggregate for all such Liens at any time and (y) such Liens do
not encumber assets of Borrower or Restricted Subsidiaries, the fair market
value (as reasonably determined by Borrower in good faith, on the initial date
such assets are pledged and without giving effect to any earnings, dividends or
other distributions or appreciation of such assets) of which exceeds the amount
of Indebtedness and other obligations secured by such assets;
(s)    Liens securing the Indebtedness permitted pursuant to Section 6.01(k);
provided such Liens shall encumber only segregated Cash and Cash Equivalents
provided in connection with such Interest Rate Agreements in an aggregate amount
not to exceed $5,750,000;
(t)    Liens securing Indebtedness permitted by Section 6.01(q); provided, that
such Liens attach only to the assets of the Foreign Subsidiaries;
(u)    Liens securing Indebtedness incurred pursuant to Section 6.01(u);
(v)    Liens securing Indebtedness permitted under Section 6.01(x);
(w)    Liens with respect to property or assets of any Restricted Subsidiary
securing obligations in an aggregate principal amount outstanding at any time
not to exceed $3,450,000, in each case, determined as of the date of such
incurrence; provided, that such Lien is permitted under the Senior Credit
Documents; and
(x)    Liens on an insurance policy and the proceeds thereof and/or unearned
premiums related thereto that secure the financing of premiums related to such
policy to the extent such Indebtedness is permitted by Section 6.01(r).
6.03    [Intentionally Reserved].
6.04    No Further Negative Pledges. Neither Borrower nor any Restricted
Subsidiary shall enter into or permit to exist any Contractual Obligation (other
than any Credit Document or




--------------------------------------------------------------------------------





Senior Credit Document) prohibiting the creation, assumption or incurrence of
any Lien upon any of its properties, whether now owned or hereafter acquired,
except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted Asset Sale, (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens on the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (c) Permitted Liens and restrictions
in the agreements relating thereto that limit the right of Borrower or any
Restricted Subsidiary to dispose of or transfer, or create a Lien on, the asset
subject to such Permitted Liens, (d) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 6.07 and applicable solely to such joint venture and its equity,
(e) customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business, (f) restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business, (g) restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 6.01 that are, taken as a whole, in the good faith judgment of the
Borrower, either (i) taken as a whole no more restrictive than the restrictions
contained in this Agreement or (ii) taken as a whole no more restrictive with
respect to Borrower or Restricted Subsidiary than customary market terms for
Indebtedness of such type, so long as Borrower shall have determined in good
faith that such restrictions pursuant to this clause (g) will not affect its
obligation or ability to make any payments required hereunder, (h) restrictions
regarding licensing or sublicensing by Borrower or any of its Restricted
Subsidiaries of intellectual property rights (including customary restrictions
on assignment contained in license or sublicense agreements) entered into in the
ordinary course of business, (i) restrictions on cash earnest money deposits in
favor of sellers in connection with acquisitions not prohibited hereunder, and
(j) restrictions imposed by agreements relating to Indebtedness of any
Restricted Subsidiary in existence at the time such Restricted Subsidiary became
a Restricted Subsidiary of Borrower and otherwise permitted by this Agreement;
provided that such restrictions apply only to (x) such Restricted Subsidiary and
its assets (or any special purpose acquisition Restricted Subsidiary without
material assets acquiring such Restricted Subsidiary pursuant to a merger) and
(y) such Contractual Obligation was not entered into in contemplation of such
Person becoming a Restricted Subsidiary of Borrower.
6.05    Restricted Payments; Restricted Debt Payments. Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Payment, Restricted Debt Payment or sell any Disqualified
Capital Stock except that:
(a)    with respect to Restricted Payments:
(i)    each Restricted Subsidiary may make Restricted Payments to Borrower, and
other Restricted Subsidiaries of Borrower (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to Borrower and any other




--------------------------------------------------------------------------------





Restricted Subsidiary and to each other owner of Capital Stock of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Capital Stock); and
(ii)    Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Capital Stock
(including Disqualified Capital Stock permitted by Section 6.01) of such Person
(and, in the case of such a Restricted Payment by a non-wholly-owned Restricted
Subsidiary, to Borrower and any other Restricted Subsidiary and to each other
owner of Capital Stock of such Restricted Subsidiary based on their relative
ownership interests of the relevant class of Capital Stock);
(iii)    Borrower and its Restricted Subsidiaries may make Permitted Tax
Payments;
(iv)    Borrower may make Restricted Payments to any Parent (1) to the extent
necessary to permit such Parent to pay (A) reasonable and customary general
administrative costs and expenses and out‑of‑pocket legal, accounting and filing
and other general corporate overhead costs of such Parent (including, without
limitation, reasonable and customary salaries and benefits of officers and
employees of such Parent) and (B) franchise taxes and other fees required to
maintain such Parent’s organizational existence, in any case under this clause
(1), that are actually incurred by such Parent and are reasonable and customary
and incurred in the ordinary course of business and attributable to the
ownership or operations of Borrower and its Restricted Subsidiaries (and
Unrestricted Subsidiaries, to the extent (x) of Cash received from the
applicable Unrestricted Subsidiary for payment thereof by Borrower or any
Restricted Subsidiary or (y) the applicable payment is treated by Borrower or
its applicable Restricted Subsidiary as an Investment in such Unrestricted
Subsidiary and is permitted under Section 6.07), (2) to the extent necessary to
permit such Parent, without duplication of any Permitted Tax Payments, to
discharge its consolidated tax liabilities when and as due, to the extent such
liabilities are attributable to the income of Borrower (or any Parent) and its
Restricted Subsidiaries (and Unrestricted Subsidiaries, to the extent of Cash
received from the applicable Unrestricted Subsidiary for payment of its share of
such tax liability by Borrower or any Restricted Subsidiary) and (3) so long as
no Default or Event of Default shall have occurred and be continuing or would
immediately thereafter result therefrom, to the extent necessary to permit such
Parent to pay directors’ fees (other than pursuant to the TCP Director
Agreement), expenses and any reasonable and customary indemnification claims
made by directors or officers of such Parent attributable to the ownership or
operations of Borrower and its Restricted Subsidiaries, in each case, so long as
such Parent applies the amount of any such Restricted Payment for such purpose
(but, in each case, excluding, for the avoidance of doubt, the portion of any
such amount, if any, that is attributable to the ownership or operations of any
Subsidiary of any Parent other than Borrower and its Subsidiaries);
(v)    (x) so long as no Event of Default shall have occurred and be continuing
or shall be caused thereby, and (y) the Total Net Leverage Ratio (calculated on
a Pro Forma Basis immediately before and immediately after giving effect to such




--------------------------------------------------------------------------------





Restricted Payment and any Indebtedness incurred in connection therewith) shall
not exceed 4.00:1.00 for the most recently ended Test Period (and satisfaction
of such test shall be evidenced by a certificate from an Authorized Officer of
Borrower demonstrating such satisfaction in reasonable detail reasonably
satisfactory to Administrative Agent), Borrower and its Restricted Subsidiaries
may make Restricted Payments or otherwise, to the extent not otherwise
prohibited by this Agreement, transfer funds to any Parent to be utilized for
the repurchase, redemption or other acquisition or retirement for value of any
Capital Stock of Borrower (or any Parent) held by any current or former officer,
director, employee or consultant of Borrower (or any Parent), or any of its
Restricted Subsidiaries, or his or her estate, spouse, former spouse, family
member or Affiliate of the foregoing (or for the payment of principal or
interest on any Indebtedness issued in connection with such repurchase,
redemption or other acquisition) in each case, pursuant to any equity
subscription agreement, stock option agreement, shareholders’ agreement or other
agreement or benefit plan of any kind; provided that the aggregate price paid
for all such repurchased, redeemed, acquired or retired Capital Stock in any
Fiscal Year may not exceed the greater of (x) $6,000,000 and (y) 12.5% of
Consolidated Adjusted EBITDA determined at the time of incurrence of such
repurchase, redemption, acquisition or retirement of Capital Stock (calculated
on a Pro Forma Basis) as of the last day of the most recently ended Test
Period;”
(vi)    Borrower may make Restricted Payments to effect the payments
contemplated by Section 6.12(h);
(vii)    Borrower may make Permitted Dividends;
(viii)    so long as (i) no Event of Default shall have occurred and be
continuing or would immediately result therefrom and (ii) the Total Net Leverage
Ratio (calculated on a Pro Forma Basis after giving effect to such Restricted
Payment and any Indebtedness incurred in connection therewith) does not exceed
4.00:1.00 for the most recently ended Test Period, the Borrower may pay (and the
Restricted Subsidiaries may make Restricted Payments to allow Borrower or Parent
to pay) for the repurchase, retirement, redemption or other acquisition for
value of Capital Stock of Borrower (or Parent); and[intentionally reserved]; and
(ix)    on the Second Amendment Effective Date, or within three Business Day’s
thereof, Borrower shall consummate the Permitted Redemption;
(b)    with respect to Restricted Debt Payments:
(i)    Borrower and the Restricted Subsidiaries may make repayments of
intercompany Indebtedness solely to the extent such Indebtedness is permitted by
Section 6.01(b), subject to the subordination and/or intercreditor provisions
applicable to any such Indebtedness;




--------------------------------------------------------------------------------





(ii)    the Borrower and the Restricted Subsidiaries may make Restricted Debt
Payments in connection with a Permitted Refinancing of Junior Financing, subject
to the subordination provisions applicable to any such Indebtedness;
(iii)    the Borrower and the Restricted Subsidiaries may make Restricted Debt
Payments in the form of a conversion or exchange of any Junior Financing to
Capital Stock (other than Disqualified Capital Stock) of Borrower (or any of its
direct or indirect parent companies);
(iv)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, Borrower may make payments, using the Available
Amounts then in effect, of cash interest due under the Put Notes (but not
accelerated payments); provided, that immediately before and after giving effect
to such Restricted Debt Payment, the Total Net Leverage Ratio computed on a Pro
Forma Basis (including after giving effect to such Restricted Debt Payment and
the incurrence of any Indebtedness in connection therewith) shall be less than
4.754.00:1.00 as of the end of the most recently ended Test Period; and
(v)    so long as no Event of Default has occurred and is continuing, the
Restricted Subsidiaries may make payments in respect of any “earn-outs” or other
Indebtedness incurred by any Restricted Subsidiary consisting of the deferred
purchase price of property acquired in any Permitted Acquisition., so long as
(x) no Event of Default has occurred and is continuing or would result therefrom
and (y) immediately before and after giving effect to such Restricted Debt
Payment the Total Net Leverage Ratio calculated on a Pro Forma Basis as of the
end of the most recently ended Test Period is less than 4.00:1.00, and
satisfaction of such test shall be evidenced by a certificate from an Authorized
Officer of Borrower demonstrating such satisfaction calculated in reasonable
detail.
6.06    Restrictions on Subsidiary Distributions. Except as provided herein,
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any other Credit Party
to (a) pay dividends or make any other distributions on any of such Credit
Party’s Capital Stock owned by a Credit Party, (b) repay or prepay any
Indebtedness owed by such Credit Party to any other Credit Party, (c) make loans
or advances to any other Credit Party, or (d) transfer any of its property or
assets to any other Credit Party other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.01(j) that impose restrictions on
the property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, asset
or stock sale agreements, joint venture agreements and similar agreements
entered into in the ordinary course of business, (iii) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Capital Stock not otherwise prohibited under
this Agreement, (iv) existing under the Credit Documents, (v) in agreements or
instruments that prohibit the payment of dividends or the making of other
distributions with respect to any Capital Stock of a Person other than on a pro
rata basis, (vi) in any instrument governing Indebtedness or Capital Stock of a
Person acquired by Borrower




--------------------------------------------------------------------------------





or one of its Subsidiaries as in effect at the time of such acquisition (except
to the extent such Indebtedness or Capital Stock was incurred in connection with
or in contemplation of such acquisition), so long as the encumbrance or
restriction thereunder is not applicable to any Person, or the properties or
assets of any Person, other than the Person or property or assets of the Person
so acquired, (vii) arising under applicable laws, rules, regulations or orders,
(viii) any holder of a Lien permitted by Section 6.02 solely restricting the
transfer of the property subject thereto, (ix) under the Senior Credit Documents
permitted pursuant to the Credit Documents, (x) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under this Agreement pending the consummation of such sale solely
restricting the property subject thereto and (xi) restrictions imposed by any
agreement governing Indebtedness entered into on or after the Closing Date and
permitted under Section 6.01 that are, taken as a whole, in the good faith
judgment of Borrower, either (x) taken as a whole no more restrictive than the
restrictions contained in this Agreement or (y) taken as a whole no more
restrictive with respect to Borrower or any Restricted Subsidiary than customary
market terms for Indebtedness of such type, so long as Borrower shall have
determined in good faith that such restrictions pursuant to this Section 6.06
will not affect its obligation or ability to make any payments required
hereunder.
6.07    Investments. Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including without limitation any Joint Venture, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    equity Investments (i) owned as of the Closing Date in any other Credit
Party and (ii) made after the Closing Date in any other Credit Party (other than
Borrower);
(c)    Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, (ii) in any Securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, and (iii) consisting of deposits, prepayments and other credits to
suppliers, lessors or utilities or for workers’ compensation made in the
ordinary course of business consistent with the past practices of any Credit
Party and its Subsidiaries;
(d)    (i) Investments (i) by any Restricted Subsidiary in any Credit Party
(other than Borrower), (ii) Investments by any Restricted Subsidiary that is not
a Credit Party in any other Restricted Subsidiary that is not a Credit Party and
(iii) Investments by any Credit Party in any Restricted Subsidiary that is not a
Credit Party; provided that (A) such Investments made in the form of
intercompany loans shall be subject to the terms of Section 6.01(b) and, (B) the
aggregate amount of Investments made pursuant to immediately preceding
clause (d)(iii) shall not exceed at any time outstanding the sum of, together
with any Permitted Acquisition pursuant to Section 6.07(g) and subject to clause
(vi)(z) of the definition of “Permitted Acquisition”, the greater of $23,000,000
and 57.5% of Consolidated Adjusted EBITDA determined at the time of incurrence
of such Investment (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period;, (C) no Event of Default has occurred and is
continuing or would result therefrom, and (D) immediately before and after
giving effect to such Investment, the Total Net Leverage Ratio calculated on a
Pro Forma Basis as of the end of the most recently ended Test Period is




--------------------------------------------------------------------------------





less than 4.00:1.00, and satisfaction of such test shall be evidenced by a
certificate from an Authorized Officer of Borrower demonstrating such
satisfaction calculated in reasonable detail reasonably satisfactory to
Administrative Agent;
(e)    Investments to the extent constituting the reinvestment of net Asset Sale
proceeds (arising from any Asset Sale) to repair, replace or restore any
property in respect of which such net proceeds were paid or to reinvest in
assets that are otherwise useful in the business of any Credit Party or
Restricted Subsidiary (provided that, such Investment shall not be permitted to
the extent such net proceeds shall be required to be applied to make prepayments
in accordance with the Senior Credit Documents);
(f)    loans and advances to officers, employees and directors of any Credit
Party and its Restricted Subsidiaries made (i) in the ordinary course of
business for bona fide business purposes (including travel and relocation)
(including any re-financings of such loans after the Closing Date) in an
aggregate amount not to exceed $575,000 and (ii) in connection with such
Person’s purchase of Capital Stock of Borrower or any direct or indirect parent
thereof; provided that no cash is actually advanced pursuant to this clause (ii)
unless immediately repaid;
(g)    Investments made in connection with Permitted Acquisitions;
(h)    Investments described in Schedule 6.07 (including renewals and extensions
of any such Investment to the extent not involving any new or additional
Investments other than as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay in‑kind securities, in each case,
pursuant to the terms of such Investments as in effect on the Closing Date);
(i)    loans, guarantees of loans, advances, and other extensions of credit to
current and former officers, directors, employees, and consultants of the Credit
Parties for the purpose of permitting such Persons to purchase Capital Stock of
Borrower in an aggregate amount not to exceed $1,150,000 at any time;
(j)    Permitted ISO Loans;
(k)    Investments under Interest Rate Agreements to the extent permitted under
Section 6.01;
(l)    Permitted Joint Venture Investments;
(m)    Investments in wholly‑owned Restricted Subsidiaries that are not Domestic
Subsidiaries in an aggregate amount (including any Indebtedness incurred under
Section 6.01(g)) not to exceed, together with any Permitted Joint Venture
Investments in Permitted Joint Ventures that are not organized in the United
States, any State thereof or the District of Columbia, $5,750,000 at any time
outstanding for all such Investments; provided, that (x) so long as no Event of
Default has occurred and is continuing at the time of such Investment, or would
be caused thereby, the Borrower and Restricted Subsidiaries may use proceeds of
Permitted Stock Issuances to make Investments under this clause (m) without
regard to the foregoing limit and, (y) no such Investment shall subject Agents
or the Lenders to the jurisdiction or oversight of any Governmental Authority




--------------------------------------------------------------------------------





to which they are not then subject;, and (z) immediately before and after giving
effect to such Investment, the Total Net Leverage Ratio calculated on a Pro
Forma Basis as of the end of the most recently ended Test Period is less than
4.00:1.00, and satisfaction of such test shall be evidenced by a certificate
from an Authorized Officer of Borrower demonstrating such satisfaction
calculated in reasonable detail reasonably satisfactory to Administrative Agent;
(n)    so long as (i) no Event of Default shall have occurred and be continuing
or would immediately result therefrom and (ii) the Total Net Leverage Ratio
(calculated on a Pro Forma Basis immediately before and immediately after giving
effect to such Investment) does not exceed 4.00:1.00 for the most recently ended
Test Period, the Restricted Subsidiaries of Borrower may make other Investments
in an aggregate amount not to exceed the Available Amount in effect at such
time; provided that if such Investment is in an aggregate amount greater than
$5,000,000, Borrower shall, promptly following the request of Administrative
Agent, deliver to Administrative Agent a certificate (together with all relevant
financial information reasonably requested by Administrative Agent to support
such calculation) from an Authorized Officer of Borrower demonstrating the
calculation of the Available Amount in reasonable detail reasonably satisfactory
to Administrative Agent;
(o)    Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;
(p)    Investments to the extent that payment therefor is made solely with
Capital Stock of any parent of Borrower or any Permitted Stock Issuance, in each
case, to the extent not resulting in a Change of Control;
(q)    Investments constituting non‑Cash consideration received by a Credit
Party or any of its Subsidiaries in connection with permitted Asset Sales and
other sales and dispositions permitted under Section 6.09;
(r)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a corporation or other Person merged into or consolidated with a Restricted
Subsidiary to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
(s)    additional Investments may be made from time to time to the extent made
with proceeds of Permitted Stock Issuances of Borrower (or any Parent), which
proceeds or Investments in turn are contributed (as common equity) to a Credit
Party;
(t)    Investments made by any Restricted Subsidiary that is not a Credit Party
to the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section; and
(u)    Investments made in connection with the Transactions.




--------------------------------------------------------------------------------





Notwithstanding the foregoing, in no event shall Borrower or any Restricted
Subsidiary make any Investment which results in or facilitates in any manner any
Restricted Payment not otherwise permitted under the terms of Section 6.05.
6.08    Financial Covenant.
(a)    (i) Permit the Total Net Leverage Ratio as of the last day of any Test
Period set forth below to be greater than the ratio set forth below opposite
such determination date below (it being acknowledged that each Test Period
ending on December 31 each year shall be tested based on the financial
statements delivered in accordance with Section 5.01(c)):
Test Period Ended
Total Net Leverage Ratio
MarchDecember 31, 20172019
7.758.50:1.00
June 30, 2017
7.75:1.00
September 30, 2017
7.75:1.00
DecemberMarch 31, 20172020
7.758.50:1.00
March 31June 30, 20182020
7.758.50:1.00
JuneSeptember 30, 20182020
7.58.50:1.00
September 30, 2018
7.25:1.00
December 31, 20182020
7.08.50:1.00
March 31, 20192021
6.758.46:1.00
June 30, 20192021
6/1/508 19:00
September 30, 20192021
6.257.94:1.00
December 31, 20192021
5.77.75:1.00
March 31, 20202022
5.757.50:1.00
June 30, 20202022
5.757.47:1.00
September 30, 20202022
5.77.25:1.00
December 31, 20202022
5.77.25:1.00
March 31, 20212023 and thereafter
5.76.25:1.00
June 30, 2021
5.75:1.00
September 30, 2021
5.75:1.00
December 31, 2021 and thereafter
5.75:1.00



(ii)    Notwithstanding anything herein to the contrary, to the extent that (a)
the then outstanding principal amount of Indebtedness under the Senior Credit
Agreement is converted into (or exchanged for) Capital Stock (other than
Disqualified Capital Stock) of Borrower




--------------------------------------------------------------------------------





(or any Parent) and/or any Restricted Subsidiary and/or (b) the Senior
Indebtedness is repaid or prepaid, in full, in cash (other than in connection
with a Permitted Refinancing thereof), then, in either case, the levels for the
Financial Covenant set forth in the table above shall be revised to (1) take
into account the aggregate principal amount of Consolidated Total Debt
outstanding on the date of such payment, exchange or conversion (after giving
effect to such prepayment, exchange and/or conversion) and (2) reflect a cushion
to Consolidated Adjusted EBITDA similar to the cushion then in effect
immediately prior to such prepayment, exchange and/or conversion with respect to
the levels set forth in clause (i) above on the date of such prepayment,
exchange and/or conversion. Borrower and Administrative Agent may effect the
provisions of this Section 6.08(a)(ii), without the consent of any other Credit
Party, Agent or Lender, with such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and the Borrower. This Section 6.08(a)(ii) shall
supersede any provisions in Section 10.05 to the contrary.


(iii)    Notwithstanding anything herein to the contrary, [*]. This
Section 6.08(a)(iii) shall supersede any provisions in Section 10.05 to the
contrary.
(b)    Equity Cure Right. Notwithstanding anything to the contrary contained in
Section 8.01, solely for the purpose of determining whether an Event of Default
has occurred under the Total Net Leverage Ratio set forth in Section 6.08(a) as
of the last day of any Fiscal Quarter, for the period commencing after the last
day of the applicable Fiscal Quarter until the tenth (10) Business Day after the
date on which financial statements for such Fiscal Quarter are required to be
delivered pursuant to Section 5.01(b) (or in the case of the fourth Fiscal
Quarter, the financial statements delivered pursuant to Section 5.01(c)) (the
“Cure Deadline”), Borrower (or any Parent) shall have the right to contribute
Cash proceeds from a Permitted Stock Issuance to the capital of the Credit
Parties prior to the Cure Deadline and apply the amount of the proceeds so
contributed to increase Consolidated Adjusted EBITDA for such Fiscal Quarter
solely for the purposes of determining compliance with such Financial Covenant
at the end of such Fiscal Quarter and any subsequent period that includes such
Fiscal Quarter (any such equity contribution so included in the calculation of
Consolidated Adjusted EBITDA, a “Specified Equity Contribution”); provided that
(a) the Specified Equity Contribution is actually received by Borrower after the
last day of the applicable Fiscal Quarter and no later than the Cure Deadline,
(b) in each consecutive four (4) Fiscal Quarter period there will be at least
two (2) consecutive Fiscal Quarters in which no Specified Equity Contribution is
made, (c) the amount of any Specified Equity Contribution will be no greater
than the amount required to cause Borrower to be in compliance with the
Financial Covenant, (d) all Specified Equity Contributions will be disregarded
for purposes of the calculation of Consolidated Adjusted EBITDA for all other
purposes, including calculating basket levels, financial ratio based conditions,
pricing and other items governed by reference to Consolidated Adjusted EBITDA,
(e) there shall be no more than five (5) Specified Equity Contributions made in
the aggregate after the Closing Date and (f) any Specified Equity Contribution
shall be required to be applied to prepay any then outstanding principal amount
of Term Loans or, subject to the Senior Subordination Agreement, the Senior
Indebtedness; provided, that any loans so prepaid shall be deemed outstanding
for purposes of determining compliance with the Financial Covenant for the
current Fiscal Quarter and the next three (3) Fiscal Quarters thereafter, and
the cash proceeds from such Specified Equity Contribution shall not be included
for cash netting purposes in the




--------------------------------------------------------------------------------





determination of Consolidated Total Debt or any financial ratio. Upon the making
of any Specified Equity Contribution in accordance with the previous sentence,
the Financial Covenant shall be recalculated giving effect to the following
adjustments on a Pro Forma Basis: (A) Consolidated Adjusted EBITDA for such
Fiscal Quarter shall be increased with respect to such applicable Fiscal Quarter
(solely for the purposes of determining compliance with such covenants at the
end of such Fiscal Quarter and any subsequent period that includes such Fiscal
Quarter), by an amount equal to the Specified Equity Contribution; and (B) if,
after giving effect to the foregoing recalculations, Borrower shall then be in
compliance with the requirements of the Financial Covenant, Borrower shall be
deemed to have satisfied the requirements of the Financial Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Covenant that had occurred shall be deemed cured for purposes
of this Agreement. Notwithstanding anything herein to the contrary, upon receipt
by Administrative Agent of a notice from the Borrower prior to the Cure Deadline
of its intent to cure such Event of Default (“Notice of Intent to Cure”),
through the Cure Deadline no Default or Event of Default shall be deemed to have
occurred on the basis of any failure to comply with the Financial Covenant
unless such failure is not cured pursuant to the Notice of Intent to Cure on or
prior to the Cure Deadline. No Specified Equity Contribution shall be applied to
(i) increase the Available Amount, (ii) make any Consolidated Capital
Expenditures or (iii) make an Investment pursuant to Section 6.07(m) or (s).
6.09    Fundamental Changes; Disposition of Assets. Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind‑up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub‑lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Consolidated Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or Capital Stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:
(a)    (i) any Credit Party (other than Borrower) may be merged with or into any
other Credit Party, or be liquidated, wound up or dissolved, or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to
another Credit Party; provided, in the case of such a merger (1) involving
Borrower, Borrower shall be the continuing or surviving Person and (2) the
continuing or surviving Person shall be organized under the laws of a state of
the United States and (ii) any Restricted Subsidiary that is not a Credit Party
may be merged with or into any other Restricted Subsidiary that is not a Credit
Party, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to a
Credit Party or another Restricted Subsidiary that is not a Credit Party, in
each case, to the extent the Borrower believes such action is in such entities’
best interest and is not disadvantageous to the Lenders;




--------------------------------------------------------------------------------





(b)    (i) any Restricted Subsidiary may dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to Borrower or to another
Restricted Subsidiary; provided that a Credit Party may make such disposition
only to Borrower or another Credit Party and (ii) any Restricted Subsidiary
which is not a Credit Party may dispose of all or substantially all its assets
to Borrower or another Restricted Subsidiary;
(c)    sales, leases, licenses or other dispositions of assets that do not
constitute Asset Sales pursuant to clauses (i) through (vi) of the definition of
Asset Sale;
(d)    the Restricted Subsidiaries may make Asset Sales, the proceeds of which
are less than $11,500,000 when aggregated with the proceeds of all other Asset
Sales made within the same Fiscal Year; provided (1) the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the Borrower or the applicable Credit
Party), (2) with respect to Asset Sales pursuant to this clause (d) for an
aggregate purchase price in excess of $5,750,000 in any Fiscal Year, at least
75% of the purchase price for such assets shall be paid to the Borrower or such
Restricted Subsidiary in Cash or Cash Equivalents (in each case, free and clear
of Liens at the time received) (in each case, other than non-consensual Liens
permitted by Section 6.02 and Liens permitted by Sections 6.02(a), (p), (u) and
(v)); provided, however, that, for the purposes of this clause (2), the
following shall be deemed to be cash: (A) any liabilities (as shown on
Borrower’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Borrower or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in Cash of the Obligations, that
are assumed by the transferee with respect to the applicable Asset Sale and for
which Borrower and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by Borrower or such Restricted Subsidiary into Cash or Cash
Equivalents (to the extent of the Cash or Cash Equivalents received) within
ninety (90) days following the closing of the applicable Asset Sale, and (C)
aggregate non-Cash consideration received by Borrower or the applicable
Restricted Subsidiary having an aggregate fair market value (determined as of
the closing of the applicable Asset Sale for which such non-Cash consideration
is received) not to exceed $2,300,000 at any time, (3) the net proceeds thereof
shall be applied to prepay the Loans to the extent required by Section 2.13(a)
of the Senior Credit Agreement and (4) at the time of such Asset Sale, no Event
of Default shall exist or would result from such Asset Sale (other than any such
Asset Sale made pursuant to a legally binding commitment entered into at a time
when no Event of Default has occurred and is continuing);
(e)    [intentionally reserved];
(f)    Investments made in accordance with Section 6.07 (other than Section
6.07(q));
(g)    the lapse of registered immaterial intellectual property of any
Restricted Subsidiaries that is no longer used or useful in the business of the
Credit Parties;
(h)    the settlement or write‑off of accounts receivable or sale of overdue
accounts receivable for collection in the ordinary course of business consistent
with past practice;




--------------------------------------------------------------------------------





(i)    leases, licenses or sublicenses of real or personal property in the
ordinary course of business consistent with past practice and to the extent not
otherwise expressly prohibited by this Agreement or the other Credit Documents;
(j)    the disposition of property which constitutes, or which is subject to, a
casualty event or condemnation;
(k)    the sale or other disposition of a nominal amount of Capital Stock in any
Restricted Subsidiary in order to qualify members of the board of directors or
equivalent governing body of such Restricted Subsidiary to the extent required
by applicable law;
(l)    the unwinding or settlement of any Interest Rate Agreement permitted
under Section 6.01 pursuant to its terms;
(m)    cancellation of any intercompany Indebtedness among the Credit Parties;
(n)    the termination, surrender or sublease of a real estate lease of any
Credit Party that is no longer used or useful in its business in the ordinary
course of its business;
(o)    any sale of Capital Stock in, or Indebtedness or other securities of, an
Unrestricted Subsidiary; and
(p)    Asset Sales of Permitted Joint Venture Investments to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements.; and
(q)    [*]
6.10    Senior Indebtedness Use of Proceeds. Borrower and its Subsidiaries shall
not use the proceeds of any Indebtedness incurred pursuant to the Senior Credit
Documents after the Closing Date (other than draws under the Initial Revolving
Credit Commitments (as defined in the Senior Credit Agreement on the date
hereof)) to make any Restricted Payments (other than Restricted Payments
permitted to other Credit Parties) or consummate any acquisitions if, after
giving Pro Forma Effect to both (a) the making of such additional term loans or
the establishment of such additional revolving commitment (assuming a borrowing
of the maximum amount of loans available thereunder) and (b) any Specified
Transactions consummated in connection therewith, the First Lien Net Leverage
Ratio, calculated as of the last day of the most recently ended Test Period and
without “netting” the Cash proceeds of any such Indebtedness, exceeds (x)
4.50:1.00, solely with respect to the use of the proceeds of (I) the 2018-2
Incremental Term Loans (as defined in the Senior Credit Agreement on the Third
Amendment Effective Date) and (II) the Delayed Draw Term Loans (as defined in
the Senior Credit Agreement on the Third Amendment Effective Date) incurred
during the Delayed Draw Availability Period (as defined in the Senior Credit
Agreement on the Third Amendment Effective Date); provided, that prior to the
making of any Delayed Draw Term Loan, Pro Forma Effect will be given only to the
2018-2 Incremental Term Loans made or being made pursuant to the Senior Credit
Agreement and upon the making of any Delayed Draw Term Loan, Pro Forma Effect
will be given only to the 2018-2 Incremental Term Loans and Delayed Draw Term




--------------------------------------------------------------------------------





Loans made or being made pursuant to the Senior Credit Agreement and (y)
4.23.75:1.00 with respect to any other use of proceeds.
6.11    Sales and Lease‑Backs. Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, become or remain liable
as lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which Borrower or any Restricted Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than another
Credit Party), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by Borrower or a
Restricted Subsidiary to any Person (other than another Credit Party) in
connection with such lease.
6.12    Transactions with Shareholders and Affiliates. Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of any Credit Party; provided, however, that the Borrower and the
Restricted Subsidiaries may enter into or permit to exist any such transaction
if the terms of such transaction are not, taken as a whole, less favorable in
any material respect to Borrower or any Restricted Subsidiary, as the case may
be, than those that might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate; provided, further, that the
foregoing restrictions shall not apply to (a) (i) any transaction between Credit
Parties (other than Borrower) and (ii) transactions between or among Restricted
Subsidiaries that are not Credit Parties; (b) transactions, arrangements, fees
reimbursements and indemnities specifically and expressly permitted between or
among such parties under this Agreement or any other Credit Document; (c)
reasonable compensation arrangements for members of the board of directors (or
similar governing body), officers and other employees of each Credit Party
(other than Borrower) and its Restricted Subsidiaries entered into in the
ordinary course of business; (d) Restricted Payments and Restricted Debt
Payments permitted by Section 6.05(a) or (b), (e) Investments permitted by
Section 6.07; (f) Permitted Stock Issuances; (g) the existence of, and the
performance by any Credit Party of its obligations under the terms of, any
Organizational Document or security holders agreement (including any purchase
agreement related thereto and the Warrant) to which it is a party on the Closing
Date and set forth on Schedule 6.12; (h) payments under the TCP Director
Agreement to the extent permitted under the TCP Subordination Agreement in an
amount not to exceed the lesser of (1) $1,500,000 per annum and (2) the amount
otherwise permitted to be paid under the TCP Director Agreement; (i) guarantees
permitted by Section 6.01, and (j) the PSD Guarantee.
6.13    Conduct of Business. Notwithstanding anything to the contrary in this
Section 6.13 or Section 10.05, Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, engage in any business other than (i) the
businesses engaged in by such Person on the Closing Date and businesses
reasonably related, ancillary or complimentary thereto or reasonable extensions
of any of the foregoing, and (ii) such other lines of business as may be
consented to in writing by Administrative Agent. (which shall exclude, for the
avoidance of doubt, engaging, directly or indirectly, in any line of business or
service aligned to debt relief or debt settlement end markets), without the
prior written consent of 100% of the Lenders.




--------------------------------------------------------------------------------





6.14    [Intentionally Reserved].
6.15    Permitted Activities of Domestic Holding Companies. No Domestic Holding
Company shall (a) conduct, transact, or otherwise engage in, or commit to
conduct, transact, or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock or Indebtedness of its
Restricted Subsidiaries, (b) incur, create or assume any Indebtedness or other
liabilities or financial obligations or create, assume or suffer to exist any
Liens, except (i) nonconsensual obligations imposed by operation of law, (ii)
pursuant to the Credit Documents to which it is a party and (iii) obligations
with respect to its Capital Stock, or (c) engage in any business or activity or
own, lease, manage, or otherwise operate any properties or assets (including
Cash (other than receiving and making Restricted Payments in accordance with
Section 6.05(a)) and Cash Equivalents) other than the ownership of the Capital
Stock of its Restricted Subsidiaries.
6.16    Amendments or Waivers of Junior Financing. Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, amend, supplement or modify or
otherwise change the terms of any Junior Financing in any manner materially
adverse to the interests of the Agents and Lenders (including for the avoidance
of doubt any amendment, supplement or other modification that increases the
amount of required cash pay interest with respect to any Subordinated
Indebtedness), as determined in good faith by the Borrower (other than to the
extent expressly permitted by and in accordance with the applicable
Subordination Agreement). Borrower shall not amend, supplement or modify or
otherwise change the terms of any Put Note in any manner adverse to the
interests of the Agents and Lenders, as determined in good faith by Borrower.
6.17    Fiscal Year. Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year‑end from December 31, unless
required by applicable law or to change the Fiscal Year of a Restricted
Subsidiary to conform its Fiscal Year to that of Borrower.
6.18    Deposit Accounts.
(a)    Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, use any funds that are Merchant reserves (however denominated)
or otherwise held in trust for the benefit of Merchants under any Merchant
Agreement (including any funds in a Reserve Funds Account) for any purpose that
violates any such Merchant Agreement unless otherwise permitted by the Rules of
the respective Approved Bank Card System to which such Merchant Account relates.
(b)    Neither Borrower nor any of its Restricted Subsidiaries shall maintain
any Deposit Account holding Merchant reserves that is managed by any Credit
Party (and not the applicable Sponsor Bank or other third party data processor
that is a party to an Approved Processor Agreement).
6.19    Amendments to Organizational Agreements and Certain Affiliate Contracts.
Subject to the following sentence, Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to amend, waive or otherwise modify (or permit
any amendment, waiver or other modification to) (a) any of its Organizational
Documents or the Purchase Agreement if the effect thereof would be adverse to
any Agent or the Lenders in any material respect; or (b) the TCP Director




--------------------------------------------------------------------------------





Agreement if the effect thereof (x) is to increase the amount of fees or other
amounts to be paid thereunder, (y) is to change the due dates for such payments,
other than to extend such dates or (z) could otherwise be reasonably expected to
be adverse to Administrative Agent or the Lenders in any material respect.
6.20    Anti-Corruption Laws; Anti-Terrorism Laws; Sanctions, Etc.
(a)    None of Borrower, the other Credit Parties, their respective Subsidiaries
or any director, officer, employee or agent acting on behalf, and at the
direction, of any of the foregoing shall (i) use any corporate funds (including
the proceeds of any Loans or any letter of credit) for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) offer, pay, give, promise to pay, authorize the payment
of, or take any action in furtherance of the payment of anything of value
directly or indirectly to a Foreign Official or any other Person with the intent
to improperly influence the recipient’s action or otherwise to obtain or retain
business or to secure an improper business advantage, or use the proceeds of any
Loans for any of the foregoing purposes, or (iii) by act or omission, violate
any Anti-Corruption Law.
(b)    None of Borrower or the other Credit Parties shall, directly or
indirectly, use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, Affiliate, joint venture partner or
other Person for the purpose of financing or facilitating any activity that
would violate any Anti-Terrorism Laws.
(c)    No Credit Party shall conduct its business in such a manner so as to,
directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund, finance or facilitate
any activities of or business with any Sanctioned Person or in any Sanctioned
Country, or in any manner that would result in the violation of Sanctions
applicable to any party hereto).
Section 7.    Guaranty.
7.01    Guaranty of the Obligations. Subject to the provisions of Section 7.02,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) the Bankruptcy Code after any bankruptcy or
insolvency petition under the Bankruptcy Code and (ii) any other Debtor Relief
Laws) on the Loans made by the Lenders to, and the Notes held by each Lender of,
the Borrower, and all other Obligations from time to time owing to the
Beneficiaries by any Credit Party under any Credit Document, in each case,
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”).
7.02    Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by




--------------------------------------------------------------------------------





a Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 7.02), minus (2) the aggregate amount of all payments received
on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 7.06 below.
7.03    Payment by Guarantors. The Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Person (including
any other Guarantor by virtue hereof), that upon the failure of Borrower or
other Guarantor to pay in full any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or any other Debtor Relief Law), the Guarantors will
promptly pay, or cause to be paid, in Cash to Administrative Agent for the
ratable benefit of Beneficiaries, without any demand or notice whatsoever, an
amount equal to the full unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for Borrower becoming the subject of
a case under the Bankruptcy Code or any other Debtor Relief Law, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid and in the case
of any extension of time of payment or renewal of any of




--------------------------------------------------------------------------------





the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal. Any payment made in accordance with this
section shall be without defense, recoupment, setoff or counterclaim, free of
any restriction or condition (other than payment in full in Cash of the
Guaranteed Obligations (other than contingent obligations not yet due and
owing).
7.04    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and, to the extent permitted by applicable law, shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full in Cash of the Guaranteed Obligations (other
than contingent obligations not yet due and owing). In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
(b)    Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;
(c)    the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligation of any other guarantor (including any
other Guarantor) of the obligations of Borrower and a separate action or actions
may be brought and prosecuted against any other Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
(d)    payment by any Person (including any other Guarantor) of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the full unpaid amount of Guaranteed Obligations;
(e)    any payment by Borrower or other circumstance which operates to toll any
statute of limitations as to Borrower shall operate to toll the statute of
limitations as to the Guarantors;
(f)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise in any way to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may:
(i)    renew, extend, accelerate, increase the principal amount of, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of




--------------------------------------------------------------------------------





the Guaranteed Obligations in accordance with the terms of the underlying Credit
Documents (including, without limitation, any amendment thereto, consent to
departure therefrom, or waiver thereof);
(ii)    settle, compromise, release or discharge, or accept or refuse any offer
of performance with respect to, or substitutions for, the Guaranteed Obligations
or any agreement relating thereto and/or subordinate the payment of the same to
the payment of any other obligations;
(iii)    request and accept other guaranties of the Guaranteed Obligations and
take and hold security for the payment hereof or the Guaranteed Obligations;
(iv)    in accordance with the terms of the underlying Credit Documents
(including any amendment thereto, consent to departure therefrom, or waiver
thereof), release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations;
(v)    enforce and apply any security now or hereafter held by or for the
benefit of such Beneficiary in respect hereof or the Guaranteed Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case,
as such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and
(vi)    exercise any other rights available to it under the Credit Documents;
and
(g)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in Cash of the Guaranteed Obligations (other than contingent obligations not yet
due and owing)), including the occurrence of any of the following, whether
occurring before, upon or after any demand for payment hereunder, and whether or
not any Guarantor shall have had notice or knowledge of any of them: (i) the
asserting or enforcing of any right, power or remedy (whether arising under the
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto or with respect to any other
guarantee of or security for the payment of the Guaranteed Obligations; (ii) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents




--------------------------------------------------------------------------------





and/or at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (iii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) of this Agreement, any of the other Credit Documents or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for the Guaranteed Obligations, in each case, whether or not in accordance with
the terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iv) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (v) the application of payments received from any source (other than
payments received pursuant to the other Credit Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (vi) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Credit Party or any of its Subsidiaries, any change in the
ownership, control, name, objects, business or assets of any Credit Party, any
corresponding restructuring of the Guaranteed Obligations; any amalgamation or
consolidation of any Credit Party with any other Person or the consent thereto
by any Beneficiary to the extent that such actions are not permitted hereunder;
(vii) any failure to perfect or continue perfection (or the release) of any Lien
in any collateral which secures any of the Guaranteed Obligations; (viii) any
defenses, set‑offs or counterclaims which any Credit Party may allege or assert
against any Beneficiary or any other Credit Party or Person in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; (ix) any limitation of status or power, disability, in capacity or other
circumstance relating to any Credit Party or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding‑up or other proceeding involving or affecting any Credit
Party or any other Person; and (x) other act or thing or omission, or delay to
do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
7.05    Waivers by Guarantors. Each Guarantor hereby waives, to the extent
permitted by applicable law, for the benefit of the Beneficiaries: (a) any right
to require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Person (including any other Guarantor) including any defense based on or arising
out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Person (including any other
Guarantor) from any cause other than payment in full in Cash of the Guaranteed
Obligations (other than contingent obligations not yet due and owing); (c) any
defense based upon any statute or rule




--------------------------------------------------------------------------------





of law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith (as
determined in a final and non-appealable judgment by a court of competent
jurisdiction); (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set‑offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) all notices, demands, presentments, protests,
notices of protest, notices of dishonor or non‑payment, notices or proof of
reliance, and notices of any action or inaction, including acceptance hereof,
notices of default hereunder or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Borrower
and notices of any of the matters referred to in Section 7.04 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
7.06    Guarantors’ Rights of Subrogation, Etc. Until the Guaranteed Obligations
shall have been paid in full in Cash (other than contingent obligations not yet
due and owing), each Guarantor hereby waives any claim, right or remedy, direct
or indirect, that such Guarantor now has or may hereafter have against Borrower
or any other guarantor of the Obligations (including any other Guarantor) or any
of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case, whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been paid in full in Cash (other than contingent obligations not yet due
and owing) and all Commitments shall have terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.02 above. Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate in right of payment and security to
any rights any Beneficiary may have against Borrower, to all right, title and
interest any Beneficiary may have in any such collateral or security, and to any
right any Beneficiary may have against such other guarantor (including any other
Guarantor). If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification




--------------------------------------------------------------------------------





or contribution rights at any time when all Guaranteed Obligations shall not
have been paid in full, such amount shall be held in trust for Administrative
Agent on behalf of the Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of the Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
7.07    Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by (or owing to) any other Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by an
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of the Beneficiaries and
shall forthwith be paid over to Administrative Agent for the benefit of the
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.
7.08    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full in Cash (other than contingent obligations not yet due and owing). Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.
7.09    Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
7.10    Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. No Beneficiary shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.
7.11    Bankruptcy, Etc.
(a)    So long as any Guaranteed Obligations (other than (i) contingent
indemnification obligations not yet due and owing, and (ii) unasserted expense
reimbursement obligations) remain outstanding, no Guarantor shall, without the
prior written consent of Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Borrower or any other Guarantor. The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case




--------------------------------------------------------------------------------





or proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and the Beneficiaries that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve Borrower
of any portion of such Guaranteed Obligations. Guarantors will permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar Person to pay Administrative Agent, or allow the claim
of Administrative Agent in respect of, any such interest accruing after the date
on which such case or proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower (or Guarantor), the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.
7.12    Release of a Guarantor. If, in compliance with the terms and provisions
of the Credit Documents, (i) all or substantially all of the Capital Stock or
property of any Guarantor is sold or otherwise transferred to a Person or
Persons none of which is a Credit Party in a transaction permitted hereunder or
(ii) any Guarantor becomes an Excluded Subsidiary as a result of a transaction
or designation permitted hereunder (any such Guarantor, and any Guarantor
referred to in clause (ii), a “Transferred Guarantor”), such Transferred
Guarantor shall, upon the consummation of such sale or transfer or other
transaction, be automatically released from its obligations under this Agreement
(including under Section 10.09 hereof); provided, however, that the release of
any Guarantor from its obligations under this Agreement if such Guarantor
becomes an Excluded Subsidiary of the type described in clause (a) of the
definition thereof shall only be permitted if at the time such Guarantor becomes
an Excluded Subsidiary of such type (1) no Default or Event of Default shall
have occurred and be outstanding, (2) after giving Pro Forma Effect to such
release and the consummation of the transaction that causes such Person to be an
Excluded Subsidiary of such type, the Borrower is deemed to have made a new
Investment in such Person (as if such Person were then newly acquired) and such
Investment is permitted at such time and (3) an Authorized Officer of the
Borrower certifies to Administrative Agent compliance with preceding clauses (1)
and (2); provided, further, that no such release shall occur if such Guarantor
continues to be a guarantor in respect of any obligations under the Senior
Credit Documents or any Permitted Refinancing in respect thereof.




--------------------------------------------------------------------------------





Subject to the immediately preceding paragraph of this Section 7.12, the
Guaranty made herein shall remain in full force and effect so long as any Loan
or other Obligations (other than contingent indemnification obligations not yet
due and owing) hereunder which are accrued and payable shall remain unpaid or
unsatisfied.
7.13    Remedies. The Guarantors jointly and severally agree that, as between
the Guarantors and the Beneficiaries, the obligations of the Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of this
Section 7.
7.14    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guaranty in this Section 7 constitutes an instrument for the payment of
money, and consents and agrees that any Lender or Agent, at its sole option, in
the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.
7.15    General Limitation on Guaranty Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other applicable law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Credit Party or any other Person, be automatically
limited and reduced to the highest amount (after giving effect to the liability
under this Guaranty and the right of contribution established in Section 7.02,
but before giving effect to any other guarantee (including, for the avoidance of
doubt, any guarantee of the obligations under the Senior Credit Documents)) that
is valid and enforceable and not subordinated to the claims of other creditors
as determined in such action or proceeding.
Section 8.    Events of Default
8.01    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by any Credit Party to pay (i)
when due the principal of or premium, if any, on any Loan whether at stated
maturity, by acceleration or otherwise; (ii) when due any installment of
principal of any Loan, by mandatory prepayment or otherwise, but excluding any
voluntary prepayment of a Loan; or (iii) when due any interest on any




--------------------------------------------------------------------------------





Loan or any fee or any other amount due hereunder, which failure, in the case of
this clause (iii) only, continues for a period of five (5) Business Days or
more; or
(b)    Default in Other Agreements; Cross-Acceleration. (i) Failure of any
Credit Party or any of their respective Restricted Subsidiaries to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.01(a), the Senior Indebtedness and other Indebtedness which
exists solely by reason of a guaranty by a Credit Party of obligations of other
Credit Parties to the extent not prohibited by this Agreement or the other
Credit Documents) in an individual principal amount of $5,750,000 or more or
with an aggregate principal amount of $11,500,000 or more, in each case, beyond
the grace period, if any, provided therefor; (ii) breach or default by any
Credit Party with respect to any other term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case, beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or (iii) with respect to the Senior
Indebtedness, (A) any “Default” or “Event of Default” or other event described
by words of similar import occurs under or in respect of the Senior Credit
Documents which results in any Senior Indebtedness being declared to be due and
payable in its entirety prior to its stated maturity or (B) any Credit Party
shall fail to make any payment of principal or interest on any Senior
Indebtedness at its final maturity; or
(c)    Breach of Certain Covenants. The Borrower or any Restricted Subsidiary
fails to perform or observe any term, covenant or agreement contained in any of
Sections 5.01(f)(i), 5.02(a) (solely with respect to Borrower), 5.15, 5.19 or
Section 6; provided, that the covenant in Section 6.08(a) is subject to cure
pursuant to Section 6.08(b); or
(d)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document (including the Schedules attached hereto and thereto) or in any
statement or certificate at any time given to any Agent or Lender by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or
(e)    Other Defaults Under Credit Documents. Any Credit Party or any of its
Restricted Subsidiaries shall default in the performance of or compliance with
any term contained herein or any of the other Credit Documents, other than any
such term referred to in any other section of this Section 8.01, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) a Senior Officer (other than the Chief Information Officer) of
such Credit Party becoming aware of such default, or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or




--------------------------------------------------------------------------------





(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against any Credit Party or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Credit Party or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary), or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer of any Credit Party or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary) for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Restricted Subsidiaries (other than
an Immaterial Subsidiary), and any such event described in this clause (ii)
shall continue for sixty days without having been dismissed, bonded or
discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Any Credit Party
or any of its Restricted Subsidiaries (other than an Immaterial Subsidiary)
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Credit
Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall make any assignment for the benefit of creditors; or (ii) any
Credit Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any Credit Party or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.01(f); or
(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $4,600,000 (exclusive of amounts covered by insurance provided by a
solvent and unaffiliated insurance company that has not denied coverage in
writing) shall be entered or filed against any Credit Party or any of its
Restricted Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) Business Days prior to the date of any
proposed sale thereunder); or
(i)    [Intentionally Reserved]; or




--------------------------------------------------------------------------------





(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in liability of any Credit Party, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates in excess of $2,875,000
during the term hereof; or (ii) there exists any fact or circumstance that
reasonably could be expected to result in the imposition of a Lien or security
interest under Section 430(k) of the Internal Revenue Code or under
Section 303(k) of ERISA in excess of $2,875,000; or
(k)    Change of Control. A Change of Control shall occur; or
(l)    Guaranties and other Credit Documents. At any time after the execution
and delivery thereof, (i) the Guaranty for any reason, other than the
satisfaction in full of all Obligations (other than contingent indemnification
obligations not then due and owing and unasserted expense reimbursement
obligations) shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Subordination Agreement, including the TCP Subordination Agreement, ceases to be
in full force and effect (other than by reason of the satisfaction in full of
the Obligations (other than contingent indemnification obligations not then due
and owing and unasserted expense reimbursement obligations)) or shall be
declared null and void, (iii) the Senior Subordination Agreement shall terminate
or cease to be legally valid, binding and enforceable against the Senior
Creditors (as defined in the Senior Subordination Agreement) other than by
reason of the Final Payment of the Senior Indebtedness, or (iv) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party;
(m)    Subordination Provisions. The subordination provisions of the documents
evidencing or governing any Junior Financing of a Credit Party shall, in any
case, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Junior Financing, as applicable; or
(n)    Bank Card System Fines. Any fines or similar monetary penalties shall be
levied or assessed against any Credit Party or any of its Subsidiaries by any
Approved Bank Card System or any other card association, debit card network,
gateway service or other network in the aggregate at any time in excess of
$5,750,000 over any amounts covered by insurance that is provided by a solvent
and unaffiliated insurance company that has not denied coverage in writing, and
such fines or penalties shall not have been rescinded, tolled, reserved for or
otherwise discharged within sixty days of the date of such levy or assessment
(provided, that (x) any such reserve shall be placed in a segregated Deposit
Account and shall be in an amount at least equal to the difference between such
fine or penalty less the sum of $5,750,000 plus any amounts covered by insurance
that is provided by a solvent and unaffiliated insurance company that has not
denied coverage in writing and (y) any such fine or penalty shall be deemed
tolled so long as the Credit Parties or their Subsidiaries, as applicable, are
contesting such fine or penalty in good faith through appropriate proceedings
(including during the pendency of any litigation));




--------------------------------------------------------------------------------





THEN, (1) upon the occurrence of any Event of Default described in Section
8.01(f) or 8.01(g) automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Borrower by Administrative Agent, (A) the Commitments, if any, of each
Lender having such Commitments shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; and (C)
Administrative Agent may exercise any and all of its rights and remedies under
applicable law, hereunder and under the other Credit Documents.
8.02    Application of Funds. Subject to the terms of the Senior Subordination
Agreement, if an Event of Default has occurred and is continuing, any amounts
received on account of the Obligations shall be applied by Administrative Agent
in the following order (to the fullest extent permitted by mandatory provisions
of applicable law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.03 and amounts payable under
Sections 2.18 and/or 2.19) payable to Administrative Agent in its capacity as
such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.03 and amounts
payable under Sections 2.18 and/or 2.19), ratably among them in proportion to
the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to the payment of all other Obligations of the Credit Parties that are
due and payable to Administrative Agent and the Lenders on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to
Administrative Agent and the other Lenders on such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by law.
Section 9.    Agents
9.01    Appointment of Agents.
(a)    Each Lender (in its capacity as Lender), hereby irrevocably appoints
GSSLG to act on its behalf as Administrative Agent hereunder and under the other
Credit Documents for




--------------------------------------------------------------------------------





the benefit of the Beneficiaries. The provisions of this Section 9 are solely
for the benefit of Agents and Lenders and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Credit
Party or any of its Subsidiaries (other than to the limited extent expressly set
forth in the final sentence of Section 2.06(b)). As of the Closing Date, the
Lead Arranger shall not have any obligations but shall be entitled to all the
benefits of this Section 9.
(b)    Additionally, each Lender irrevocably appoints, designates and authorizes
Administrative Agent to enter into the Senior Subordination Agreement on its
behalf and to take such action on its behalf pursuant to the provisions of the
Senior Subordination Agreement.  Each Lender agrees to be bound by the terms of
the Senior Subordination Agreement.  The rights of the Lenders under the Credit
Documents are subject to the Senior Subordination Agreement, and in the event of
any conflict between the terms of the Credit Documents and the terms of the
Senior Subordination Agreement, the terms of the Senior Subordination Agreement
shall govern. No reference to the Senior Subordination Agreement or any other
intercreditor or subordination agreement in this Agreement or any other Credit
Document shall be construed to provide that any Credit Party is a third party
beneficiary of the provisions of the Senior Subordination Agreement or such
other agreement, and Borrower agrees that, except as expressly set forth in the
Senior Subordination Agreement, nothing in the Senior Subordination Agreement or
such other agreement is intended or shall impair the obligation of any Credit
Party to pay the obligations under this Agreement, or any other Credit Document
as and when the same become due and payable in accordance with their respective
terms, or to affect the relative rights of the creditors with respect to any
Credit Party or, except as expressly otherwise provided in the Senior
Subordination Agreement or such other agreement as to a Credit Party’s
obligations.
9.02    Powers and Duties. Each Lender (in its capacities as a Lender)
irrevocably authorizes each Agent to take such action on such Lender’s behalf
and to exercise such powers, rights and remedies hereunder and under the other
Credit Documents as are specifically delegated or granted to such Agent by the
terms hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Credit Documents (including enforcement or collection of the Notes), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) as expressly contemplated hereby or by the
other Credit Documents as directed in writing by the Requisite Lenders (or, if
required hereby, all Lenders), and such instructions shall be binding upon all
Lenders and all holders of Notes; provided, however, that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law, including for the avoidance of doubt refraining from any
action that, in its opinion or the opinion of its counsel, may be a violation of
an automatic stay under any Debtor Relief Law. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender, and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to




--------------------------------------------------------------------------------





impose upon any Agent any obligations in respect hereof or any of the other
Credit Documents except as expressly set forth herein or therein.
9.03    General Immunity.
(a)    Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, partners, directors, employees or agents shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, Administrative
Agent:
(i)    makes no warranty or representation to any Lender and shall not be
responsible to any Lender for or have any duty to ascertain or inquire into (1)
any statements, warranties or representations (whether written or oral) made in
or in connection with the Credit Documents, (2) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (3) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, or (4) the satisfaction of
any condition set forth in Section 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent;
(ii)    shall not be liable for any action taken or not taken by it (1) with the
consent or at the request of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
10.05) or (2) in the absence of its own gross negligence or willful misconduct
as determined by the final and non-appealable judgment of a court of competent
jurisdiction;
(iii)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing and, without limiting the generality of the foregoing, the use of the
term “agent” herein and in other Credit Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under any agency doctrine of any applicable law
and instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties;
(iv)    shall not be responsible for or have any duty to ascertain or to inquire
as to the performance, observance or satisfaction of any of the terms, covenants
or conditions of any Credit Document on the part of any Credit Party or the
existence at any time of any Default or Event of Default under the Credit
Documents or to inspect the property (including the books and records) of any
Credit Party, and shall be deemed to have no knowledge of any Default or Event
of Default unless such Agent shall have received notice thereof in writing from
a Lender or a Credit Party stating that a Default or Event of Default has
occurred and specifying the nature thereof;




--------------------------------------------------------------------------------





(v)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and
(vi)    shall not be responsible for the negligence or misconduct of any
sub-agent that it selects as provided in Section 9.11 absent bad faith, gross
negligence or willful misconduct by Administrative Agent (as determined in a
final non-appealable judgment by a court of competent jurisdiction) in the
selection of such sub-agents.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Administrative Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to any Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Credit Parties or their
respective Subsidiaries, any of their respective Affiliates or agents, the
Credit Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under any
Anti-Terrorism Law.
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any ‎Disqualified
Institution.
Notwithstanding the foregoing, in no event shall Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall Administrative Agent be obligated to monitor the
aggregate amount of Term Loans held by Affiliated Lenders. Upon request by
Administrative Agent, the Borrower shall promptly (and, in any case, not less
than three (3) Business Days (or such shorter period as agreed to by
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 10.05) provide to Administrative Agent, a
complete list of all Affiliated Lenders holding Term Loans at such time.
(b)    Reliance. Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and correct and to have been signed,
sent or otherwise authenticated by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for a Credit Party and its Subsidiaries),
independent accountants, experts and other professional advisors selected by it.
Administrative Agent also may rely upon any statement made to it orally
(including by telephone) and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction




--------------------------------------------------------------------------------





of a Lender, Administrative Agent may presume that such condition is
satisfactory to such Lender unless Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.
9.04    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, Administrative Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans, Administrative Agent
shall have the same rights and powers in its capacity as a Lender hereunder as
any other Lender and may exercise the same as if it were not performing the
duties and functions of Administrative Agent delegated to it hereunder, and the
term “Lender” or “Lenders” shall, unless the context clearly otherwise expressly
indicates or otherwise requires, include the Person serving as Administrative
Agent hereunder in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with any Credit Party or any of its Affiliates thereof as if it were
not performing the duties specified herein, and may accept fees and other
consideration from the Credit Parties for services in connection herewith and
otherwise without having to account for the same to Lenders. All parties (i)
acknowledge GSSLG and/or its Affiliates may also invest in, and/or own Capital
Stock of, the Credit Parties and their respective Affiliates and (ii) waive any
conflict arising therefrom.
9.05    Lenders’ Representations, Warranties and Acknowledgment. (a) Each Lender
represents and warrants that it has made its own independent investigation and
credit analysis of the financial condition and affairs of Borrower and its
Subsidiaries based on the financial statements referred to in Section 5.01 and
such other documents and information as it has deemed appropriate in connection
with Credit Extensions hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of Borrower and its Subsidiaries.
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
(a)    Each Lender, by delivering its signature page to this Agreement as of the
Closing Date or thereafter pursuant to Section 10.06 and/or funding its Loans on
the Closing Date, shall be deemed to have acknowledged receipt of, and/or
consented to and approved, each Credit Document and each other document required
to be approved by Administrative Agent, the Requisite Lenders and/or the
Lenders.
(b)    Each Lender (i) represents and warrants that as of the Closing Date (or
such later date as it becomes a Lender) neither such Lender nor its Affiliates
or Related Funds owns or Controls, or owns or Controls any Person owning or
Controlling, any trade debt or Indebtedness of any Credit Party other than the
Obligations or any Capital Stock of any Credit Party (except as permitted in
Section 9.04) and (ii) covenants and agrees that from and after the Closing Date
neither such Lender nor its Affiliates and Related Funds shall purchase any
trade debt or Indebtedness of




--------------------------------------------------------------------------------





any Credit Party other than the Obligations or Capital Stock described in
clause (i) above (except as permitted in Section 9.04) without the prior written
consent of the Administrative Agent.
9.06    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their respective Affiliates and their
respective officers, partners, directors, trustees, employees,
attorneys-in-fact, administrators, managers, advisors, representatives and
agents of each Agent and its Affiliates, as applicable (each, an “Indemnitee
Agent Party”), to the extent that such Indemnitee Agent Party shall not have
been reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits or other
proceedings, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against such Indemnitee Agent Party (collectively,
the “Indemnified Costs”) in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Credit Documents, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; provided,
however, that no Lender shall be liable for any portion of Indemnified Costs
resulting from such Indemnitee Agent Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non‑appealable order (provided, however, that no action taken in accordance with
the direction of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.06). Without
limitation of the foregoing, each Lender agrees to promptly reimburse each
Indemnitee Agent Party promptly upon demand for its Pro Rata Share of any costs
and expenses (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) (including, without limitation, reasonable fees
and expenses of counsel) payable by Borrower under Section 10.02, to the extent
that such Indemnitee Agent Party is not promptly reimbursed for such costs and
expenses by the Borrower (provided that such reimbursement by the Lenders
pursuant to this Section 9.06 shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto). If any indemnity furnished to
any Indemnitee Agent Party for any purpose shall, in the opinion of such
Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any Indemnified Costs in excess of such Lender’s
Pro Rata Share thereof. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 9.06 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.
9.07    Successor Agents. Any Agent may resign at any time by giving thirty (30)
days’ prior written notice thereof to the Lenders and Borrower. Upon notice of
such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent (which, unless an Event of Default under Section 8.01(a), (f) or
(g) has occurred and is continuing at the time of such appointment, shall be
subject to the prior written consent of the Borrower, which consent shall not be
unreasonably withheld, conditioned or delayed). If no successor Agent shall have
been so appointed by the Requisite Lenders, and shall have accepted such
appointment, within thirty




--------------------------------------------------------------------------------





(30) days after the retiring Agent’s giving of notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which,
unless an Event of Default under Section 8.01(a), (f) or (g) shall have occurred
and is continuing, shall be subject to the prior written consent of to the
Borrower, which consent shall not be unreasonably withheld, conditioned or
delayed, and which shall be a commercial bank or trust company organized under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $250,000,000. Upon the acceptance of any
appointment as an Agent hereunder by a successor Agent, such successor Agent
shall succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Credit Documents. If within
thirty (30) days after written notice is given of the retiring Agent’s
resignation under this Section 9.07 no successor Agent shall have been appointed
and shall have accepted such appointment, then on such 30th day (a) the retiring
Agent’s resignation shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Credit
Documents and (c) the Requisite Lenders shall thereafter perform all duties of
the retiring Agent under the Credit Documents until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. After any
retiring Agent’s resignation hereunder as Administrative Agent shall have become
effective, the provisions of this Section 9 shall inure to its benefit (and the
benefit of any sub-agents appointed by Administrative Agent) as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. It
is understood and agreed that the term “Agent” shall not apply to the Lead
Arranger under this Section 9.07.
9.08    Guaranty.
(a)    Agents and Guaranty. Each Lender hereby further authorizes Administrative
Agent, as applicable, on behalf of and for the benefit of Lenders, to be the
agent for and representative of Lenders with respect to the Guaranty. Subject to
Section 10.05, without further written consent or authorization from Lenders,
Administrative Agent may release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required hereunder) have otherwise consented.
Upon request by Administrative Agent at any time, the Requisite Lenders (or, if
necessary, all Lenders) will promptly confirm in writing the authority of the
Agents to release any Guarantor from its obligations under the applicable
Guaranty pursuant to this Section 9.08. In each case, as specified in this
Section 9.08, Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such Guarantor from its
obligations under the applicable Guaranty, in each case, in accordance with the
terms of the Credit Documents and this Section 9.08.
(b)    Right to Enforce Guaranty. Anything contained in any of the Credit
Documents to the contrary notwithstanding, the Credit Parties, Administrative
Agent and each Lender hereby agree that no Lender shall have any right
individually to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder and under any of the other Credit
Documents may be exercised solely by Administrative Agent, on behalf of
Beneficiaries, in accordance with the terms hereof and thereof.




--------------------------------------------------------------------------------





9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding related to any
Credit Party, Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Sections 2.10 and 10.02)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Sections 2.10 and 10.02.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
9.10    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more co-agents, sub-agents or
attorneys-in-fact appointed by Administrative Agent. Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents, except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent, (i) such sub-agent shall be a
third-party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third-party




--------------------------------------------------------------------------------





beneficiary, including any independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
9.11    Arranger Has No Liability. It is understood and agreed that the Lead
Arranger shall not have any duties, responsibilities or liabilities under or in
respect of this Agreement whatsoever.
Section 10.    Miscellaneous
10.01    Notices.
(a)    Notices Generally. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party or any Agent shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Documents, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, sent by facsimile or mailed by certified or registered
mail or overnight courier service. Notices and other communications sent by hand
or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified Administrative Agent that it is incapable of receiving
notices under Section 2 by electronic communication. Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless Administrative Agent otherwise consents in writing (i) no notices or
other communications hereunder may be delivered or furnished to Administrative
Agent by electronic communication, (ii) if permitted, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been




--------------------------------------------------------------------------------





sent at the opening of business on the next Business Day for the recipient, and
(iii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (ii) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    Change of Address, etc. Any party hereto may change its address or
telecopier number or electronic mail address for notices and other
communications hereunder by written notice to the other parties hereto.
(d)    Posting. Each Credit Party hereby agrees that it will provide to
Administrative Agent all information, documents and other materials that it is
obligated to furnish to Administrative Agent pursuant to this Agreement and any
other Credit Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication (unless otherwise approved in writing by
Administrative Agent) that (i) relates to a request for an extension of credit,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides a Notice of
Intent to Cure, (iv) provides notice of any Default or Event of Default under
this Agreement or (v) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non‑excluded communications,
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to Administrative Agent
at such e‑mail address(es) provided to the Borrower from time to time or in such
other form, including hard copy delivery thereof, as Administrative Agent shall
require. In addition, each Credit Party agrees to continue to provide the
Communications to Administrative Agent in the manner specified in this Agreement
or any other Credit Document or in such other form, including hard copy delivery
thereof, as Administrative Agent shall reasonably request. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Credit
Party to give any notice or other communication pursuant to this Agreement or
any other Credit Document in any other manner specified in this Agreement or any
other Credit Document or as any such Agent shall require.
(e)    Platform. Each Credit Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
The Agents and their respective Related Parties do not warrant the accuracy or
completeness of the Communications or the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non‑infringement
of third party rights or freedom from viruses or other code defects, is made by
any Agent or its Related Parties in connection with the Communications or the
Platform. In no event shall any Agent or any of its Related Parties have any
liability to the Credit Parties, any Lender or any other Person for damages of
any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Credit Party’s or such Agent’s transmission of




--------------------------------------------------------------------------------





communications through the Internet, except to the extent the liability of such
Person is found in a final non‑appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s bad faith, gross negligence or
willful misconduct.
(f)    Public/Private.
(i)    Each Credit Party hereby authorizes Administrative Agent to distribute
(A) to Public Siders (as defined below) all Communications that the Borrower
identifies in writing contains no MNPI (“Public Side Communications”), and the
Borrower represents and warrants that no such Public Side Communications contain
any MNPI (as defined below), and, at the reasonable written request of
Administrative Agent, the Borrower shall use commercially reasonable efforts to
identify Public Side Communications by clearly and conspicuously marking the
same as “PUBLIC”; and (B) to Private Siders (as defined below) all
Communications other than Public Side Communications (such Communications,
“Private Side Communications”). The Borrower agrees to designate as Private Side
Communications only those Communications or portions thereof that they
reasonably believe in good faith constitute MNPI, and agree to use commercially
reasonable efforts not to designate any Communications provided under
Section 5.01(b), (c) and (d) as Private Side Communications. “Private Siders”
means Lenders that have personnel who wish to receive MNPI. “Public Siders”
means Lenders that have personnel who do not wish to receive MNPI; it being
understood that Public Siders may be engaged in investment and other
market‑related activities with respect to Borrower’s or its Affiliates’
securities or loans. “MNPI” means material non‑public information (within the
meaning of U.S. federal and state securities laws) with respect to Borrower, its
Affiliates, its Subsidiaries and any of their respective securities.
(ii)    Each Lender acknowledges that U.S. federal securities laws prohibit any
Person from purchasing or selling securities on the basis of material,
non‑public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Each Lender confirms that it has developed procedures designed to ensure
compliance with these securities laws.
(iii)    Each Lender acknowledges that circumstances may arise that require it
to refer to Communications that may contain MNPI. Accordingly, each Lender
agrees that it will use commercially reasonable efforts to designate at least
one (1) individual to receive Private Side Communications on its behalf in
compliance with its procedures and applicable requirements of law and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify Administrative Agent
in writing from time to time of such Lender’s designee’s e‑mail address to which
notice of the availability of Private Side Communications may be sent by
electronic transmission.
(g)    Reliance by Administrative Agent and Lenders. Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of




--------------------------------------------------------------------------------





notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
Administrative Agent, each Lender and the respective Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence, willful misconduct or bad faith of
such Person, as determined by a final non-appealable judgment of a court of
competent jurisdiction. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.
10.02    Expenses. The Borrower shall pay, promptly following written demand
therefor: (i) (A) all reasonable and documented out-of-pocket expenses incurred
by the Agents and their respective Affiliates in connection with the syndication
of the credit facilities provided for herein (including the obtaining and
maintaining of CUSIP numbers for the Loans), the preparation, negotiation,
execution and delivery of this Agreement and other Credit Documents and (B) all
reasonable and documented out-of-pocket costs and expenses incurred by
Administrative Agent and its Affiliates in connection with the administration of
this Agreement and the other Credit Documents and any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post‑closing costs and expenses, including costs
related to searches to confirm that security filings and recordations have been
properly made (including, in the case of clauses (A) and (B), the reasonable and
documented out-of-pocket fees charges and disbursements of one counsel to the
Lead Arranger, Administrative Agent and their respective Affiliates, taken as a
whole, and, if reasonably necessary, one local counsel in any relevant
jurisdiction, in each case, incurred in connection with the Loans and any
related documentation (including this Agreement and any other Credit Document)),
and (ii) all reasonable and documented out-of-pocket expenses incurred by the
Lead Arranger, Administrative Agent, or any Lender and their respective
Affiliates (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one counsel to the Agents, the Lenders and their respective
Affiliates, taken as a whole, and, in the case of an actual or perceived
conflict of interest, one additional counsel to each group of similarly affected
parties, taken as a whole, plus, if reasonably necessary, the reasonable and
documented out-of-pocket fees, charges and disbursements of one local counsel
and regulatory counsel per relevant jurisdiction (plus one additional counsel in
each relevant jurisdiction due to an actual or perceived conflict of interest
for each group of similarly affected parties) and, upon consultation with
Borrower, consultants, for Administrative Agent or any Lender), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Credit Documents, including its rights under this
Section 10.02, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
10.03    Indemnity.
(a)    Each Credit Party shall indemnify the Lead Arranger, Administrative Agent
(and any sub‑agent thereof), each Lender and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties, costs, reasonable and documented out-of-




--------------------------------------------------------------------------------





pocket and invoiced expenses (including the reasonable and documented
out-of-pocket fees and reasonable out of pocket expenses of (1) one counsel for
all Indemnitees (plus one additional counsel in each relevant jurisdiction and,
in the case of an actual or perceived conflict of interest and after notice to
Borrower, one additional counsel to each group of similarly affected parties))
of any kind or nature incurred by any Indemnitee or asserted against any
Indemnitee by any party hereto or any third party arising out of, in connection
with, or as a result of (i) the financing contemplated hereby, including the
execution or delivery of this Agreement, any other Credit Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby or the enforcement of any Credit Document, (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or Release or threatened Release of Hazardous Materials on, at, under
or from any Real Estate Asset or facility now or hereafter owned, leased or
operated by Borrower or any Subsidiary at any time, or any Environmental Claim
related in any way to Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Person, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (w) are determined in a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
its Related Parties, (x) result from a claim brought by the Borrower or any
other Credit Party against an Indemnitee or its Related Parties for material
breach of such Indemnitee’s obligations hereunder or under any other Credit
Document (as determined by a court of competent jurisdiction in a final and
non-appealable decision), (y) arise from disputes arising solely among
Indemnitees, other than any claims against an Indemnitee in its capacity or in
fulfilling its role as Administrative Agent or the Lead Arranger under this
Agreement or the other Credit Documents, that do not involve any act or omission
by Borrower or any of its respective Subsidiaries or Affiliates or (z) are
Taxes, other than Taxes that are losses, claims, damages, liabilities or related
expenses that arise from a non-Tax claim.
(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, any
claim against any other party on any theory of liability, for special, indirect,
consequential (including, without limitation, any lost profits, business or
anticipated savings) or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof; provided that nothing contained in this sentence shall limit
the Credit Parties’ indemnification obligations pursuant to Section 10.03 to the
extent set forth therein to the extent such special, indirect, consequential or
punitive damages are included in any third party claim in connection with which
such Indemnitee is entitled to indemnification hereunder. No party hereto shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.




--------------------------------------------------------------------------------





(c)    Payments. All amounts due under this Section 10.03 shall be payable not
later than thirty (30) Business Days after written demand (including detailed
invoices) therefor.
(d)    Survival. The obligations of the Credit Parties under this Section 10.03
shall survive and remain in full force and effect regardless of the termination
of the Commitments, the repayment, satisfaction or discharge of all Obligations
under any Credit Document and the termination of this Agreement.
10.04    Set‑Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default, each Lender and
its Affiliates are hereby authorized by each Credit Party (to the fullest extent
permitted by applicable law) at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Credit Party (in whatever currency) against and on account
of the obligations and liabilities of any Credit Party (now or hereafter
existing under this Agreement or any other Credit Document) to such Lender under
any Credit Document, including all claims of any nature or description arising
out of or connected hereto or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand under this Agreement
or any other Credit Document, (b) the principal of or the interest on the Loans
or any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured or (c) such obligation or liability is owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligation or such Indebtedness. The rights of each Lender and their
respective Affiliates under this Section 10.04 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Any Person exercising rights of set‑off under
this Section 10.04 shall use its reasonable efforts to provide to the Borrower
and Administrative Agent prompt notice of the exercise of such rights; provided,
however, the failure of such Person to provide such notice shall not in any
manner affect the validity of such action.
10.05    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to Sections 10.05(b) and, 10.05(c)
and 10.05(g), no amendment, modification, termination, supplement, change or
waiver of any provision of this Agreement or any other Credit Document (other
than the Fee Letter, which shall be governed by its terms), or consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
in writing signed by the Requisite Lenders (or by Administrative Agent with the
consent of the Requisite Lenders) and the applicable Credit Party.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
that would be directly and adversely affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:




--------------------------------------------------------------------------------





(i)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 3.01 or of any Default, Event of Default,
mandatory prepayment or mandatory reduction of any Commitment shall not
constitute an extension or increase of any Commitment of any Lender);
(ii)    reduce or forgive the principal amount of, the rate of interest
specified herein on, or the premiums (if any) on payments of, any Loan, any fees
or other amounts payable hereunder or under any other Credit Document; provided,
however, that only the consent of the Requisite Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay any amount at the Default Rate and such waiver shall not
constitute a reduction of the rate of interest hereunder;
(iii)    postpone any date scheduled for any payment of interest, fees or
principal (including final maturity) under Sections 2.07, 2.10 and 2.11,
respectively; or
(iv)    change the application of proceeds among the Lenders pursuant to this
Agreement or any applicable Credit Document, including the order of application
of any prepayment of Loans from the application thereof as set forth in the
definition of “Pro Rata Share” and the applicable provisions of Sections 2.05,
2.14, 2.16 or 8.02, respectively;
(v)    amend, modify, terminate or waive any provision of this Section 10.05(b)
or Section 10.05(c); or
(vi)    release all or substantially all of the Guarantors from the Guaranty,
except, in each case, as expressly provided in the Credit Documents.
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i)    change the voting percentages in the definition of “Requisite Lenders” or
any other provision of any Credit Document (including this Section 10.05)
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder and thereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender,
other than to increase such percentage or number or to grant any additional
Lender (or group of Lenders) additional rights (for the avoidance of doubt,
without restricting, reducing or otherwise modifying any existing rights of
Lenders) to waive, amend or modify or make any such determination or grant any
such consent;
(ii)    amend or otherwise modify the definitions of “Anti-Corruption Laws”,
“Anti-Terrorism Laws”, “OFAC”, “Sanctions” and “FCPA” or any other provision in
any Credit Document (including Sections 4.26, 5.19(e) and 6.20) with respect to
Anti-Corruption Laws and/or Anti-Terrorism Laws in a manner that is adverse to
the Lenders, in each case, without the written consent of each Lender, other
than (i) to grant additional rights or protections for the benefit of Lenders
and (ii) if deemed necessary or advisable by the




--------------------------------------------------------------------------------





Administrative Agent, to reflect a change in law that occurs after the date
hereof, so long as such amendment or modification does not adversely affect the
Lenders; or
(iii)    unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, Administrative Agent under this Agreement or any other
Credit Document.
(d)    Technical Amendment. If Administrative Agent and the Borrower shall have
jointly identified an obvious error (including, but not limited to, an incorrect
cross-reference) or any ambiguity, error, omission, mistake or defect of a
technical or immaterial nature, in each case, in any provision of this Agreement
or any other Credit Document (including, for the avoidance of doubt, any
exhibit, schedule or other attachment to any Credit Document), then
Administrative Agent (acting in its sole discretion) and the Borrower or any
other relevant Credit Party shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Document. Notification of such amendment shall be made
by Administrative Agent to the Lenders promptly upon such amendment becoming
effective. Any such amendment shall become effective without any further action
or consent of any other party to any Credit Document if the same is not objected
to in writing by the Requisite Lenders within five (5) Business Days following
receipt of notice thereof.
(e)    No Waiver. Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at such time. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
(f)    Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any amendment,
modification, waiver, supplement, termination or change shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, supplement, termination, waiver or
consent effected in accordance with this Section 10.05 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
(g)    Notwithstanding anything to the contrary in this Agreement, Section 6.13
and this Section 10.05(g) may not be amended, modified or waived without the
consent of each Lender.
10.06    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Except as permitted by
Section 6.09, no Credit Party’s rights or obligations hereunder nor any interest
herein may be assigned or delegated by any Credit Party without the




--------------------------------------------------------------------------------





prior written consent of Administrative Agent and each Lender (and any attempted
assignment or transfer by any Credit Party shall be null and void) and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) in accordance with the provisions of paragraph (c) of this Section
10.06, (ii) by way of participation in accordance with the provisions of
paragraph (g) of this Section 10.06, (iii) by way of pledge or assignment of a
security interest in accordance with paragraph (h) of this Section 10.06 or (iv)
to an Affiliated Lender in accordance with the provisions of paragraph (i) of
this Section 10.06. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, Indemnitee
Agent Parties under Section 9.06, Indemnitees under Section 10.03, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. The Credit Parties, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until a fully‑executed Assignment
Agreement effecting the assignment or transfer thereof shall have been delivered
to and accepted by Administrative Agent and recorded in the Register as provided
in Section 10.06(d). Prior to such recordation, all amounts owed with respect to
the applicable Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans. This Section 10.06(b) shall be construed so that all Loans
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related
Treasury regulations (or any other relevant or successor provisions of the
Internal Revenue Code or of such Treasury regulations).
(c)    Right to Assign by Lenders. Each Lender shall have the right at any time
to sell, assign or transfer to any Person constituting an “Eligible Assignee”
all or a portion of its rights and obligations under this Agreement, including
all or a portion of its Commitment or Loans owing to it or other Obligations
(provided, however, that each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans assigned); provided that:
(i)    except in the case of any assignment to a Lender or an Affiliate of a
Lender or a Related Fund, each such assignment pursuant to this Section 10.06(c)
shall be in an aggregate amount of not less than $1,000,000 (or such lesser
amount as may be agreed to by Borrower and Administrative Agent or as shall
constitute the aggregate amount of the Commitments and Term Loans of the
assigning Lender) (provided that contemporaneous assignments to or by two (2) or
more affiliated Related Funds shall be aggregated for purposes of meeting such
minimum transfer amount);
(ii)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment Agreement, together with (x) such forms,
certificates




--------------------------------------------------------------------------------





or other evidence, if any, with respect to U.S. federal income tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver to Administrative Agent pursuant to Section 2.19(c) and (y) a processing
and recordation fee of $3,500 (which fee may be waived or reduced by
Administrative Agent in its discretion), and the Eligible Assignee, if it shall
not be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire and all documentation and other information with respect to the
assignee that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act;
(iii)    to the extent that the list of Disqualified Institutions (the “DQ
List”) is made available to all Lenders or potential assignees, no assignment
shall be made to a Disqualified Institution without the Borrower’s consent in
writing (which consent may be withheld in its sole discretion); and
(iv)    notwithstanding anything to the contrary contained in this Section
10.06(c) or any other provision of this Agreement, each Lender shall have the
right at any time to sell, assign or transfer all or a portion of its Term Loans
to Borrower and its Restricted Subsidiaries on a non‑pro rata basis, subject to
the following limitations:
(A)    no Default or Event of Default has occurred and is then continuing, or
would immediately result therefrom;
(B)    Borrower or any Restricted Subsidiary shall repurchase such Term Loans
through either (x) conducting one or more Dutch Auctions or (y) open market
purchases on a non-pro rata basis in an aggregate amount not to exceed
$5,000,000;
(C)    with respect to all repurchases made by Borrower or any Restricted
Subsidiary pursuant to this Section 10.06(c)(iv), (x) all assignees party to the
relevant Assignment Agreement shall render customary “big-boy” disclaimer
letters or any such disclaimers shall be incorporated into the terms of such
Assignment Agreement, and (y) the assigning Lender and Borrower or any
Restricted Subsidiary, as applicable, shall execute and deliver to
Administrative Agent an Assignment Agreement, together with such forms,
certificates or other evidence, if any, with respect to U.S. federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.19(c);
(D)    following repurchase by Borrower or any Restricted Subsidiary pursuant to
this Section 10.06(c)(iv), the Term Loans so repurchased shall, without further
action by any Person, be deemed irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect, for all purposes of this Agreement
and all other Credit Documents, including, but not limited to the following
purposes: (1) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Credit Document, (2) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document or (3) the determination of Requisite
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document and Borrower and/or the Restricted Subsidiaries




--------------------------------------------------------------------------------





shall neither obtain nor have any rights as a Lender hereunder or under the
other Credit Documents by virtue of such repurchase (without limiting the
foregoing, in all events, such Term Loans may not be resold or otherwise
assigned, or subject to any participation, or otherwise transferred by Borrower
and/or any Restricted Subsidiary). In connection with any Term Loans repurchased
and cancelled pursuant to this Section 10.06(c)(iv), Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation; provided that upon such prepayment, termination, extinguishment
and cancellation, the aggregate outstanding principal amount of the Term Loans
shall be deemed reduced, as of such date, by the full par value of the aggregate
principal amount of Term Loans so cancelled.
(d)    Notice of Assignment. Upon its receipt and acceptance of a duly executed
and completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Borrower and shall maintain a copy of such
Assignment Agreement.
(e)    [Intentionally Reserved].
(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that its rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than (i) as set forth in the immediately following proviso and
(ii) any rights that survive the termination hereof under Section 10.08) and be
released from its obligations hereunder (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of Sections 2.18, 2.19, 10.02, 10.03 and 10.04 with respect to matters
arising prior to the effective date of such assignment); (iii) the Commitments
shall be modified to reflect the Commitment of such assignee and any Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.
(g)    Participations. Each Lender shall have the right at any time, without the
consent of, or notice to, any Credit Party or Administrative Agent to sell one
or more participations to any Person (other than a natural person, Borrower or
its Subsidiaries or Affiliates or any Disqualified Institution (provided that
the DQ List is made available to all Lenders; provided, further,




--------------------------------------------------------------------------------





that any Lender may rely on a certificate from a Person that such Person is not
a Disqualified Institution, and such Lender shall have no liability for selling
a participation to such Person in reliance upon such certification) (each, a
“Participant”) in all or any portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (A) such participating Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other
Credit Documents and such Participant shall not be entitled to require such
Lender to take or omit to take any action hereunder; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver (x)
described in subclauses (i) through (iv) of Section 10.05(b) that directly
affects such Participant or any amendment, modification or waiver described in
Section 10.05 that requires the consent of each Lender. Each Credit Party agrees
that each Participant shall be entitled to the benefits of Sections 2.18 and
2.19 (it being understood that the documentation required under Section 2.19(c)
shall be delivered to the participating Lender) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to clause (c) of
this Section 10.06; provided (i) a participant shall not be entitled to receive
any greater payment under Sections 2.18 or 2.19 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent or to the extent such greater payment is
the result of a change in law that occurs after the date of such sale, and (ii)
a Participant that would be a Non‑U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.19 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Credit Parties, to comply with Section 2.19 as though it were a
Lender. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.04 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.16 as though it were a Lender. In
the event that any Lender sells participations in the Commitments and/or Loans
(a “Registered Loan”), such Lender, as a non‑fiduciary agent of the Borrower,
shall maintain a register on which it enters the name and address of all
participants in the Registered Loans held by it and the principal amount (and
stated interest thereon) of the portion of the Registered Loan which is the
subject of the participation (the “Participant Register”). A Registered Loan may
be participated in whole or in part only by registration of such participation
on the Participant Register. Any participation of such Registered Loan may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
a Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent such disclosure is necessary to establish that such
commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations and, solely with respect
to disclosure to the Borrower, to confirm a Participant is not a Disqualified
Institution. The entries in a Participant Register shall be presumptively
correct absent manifest error, and such Lender shall treat each Person whose
name is recorded in a Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any




--------------------------------------------------------------------------------





notice to the contrary. Administrative Agent shall have no responsibility (in
its capacity as Administrative Agent) for (i) maintaining a Participant Register
and (ii) any Lender’s compliance with this Section 10.06, including any sale of
participations to a Disqualified Institution in violation hereof by any Lender.
(h)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.06, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between the Credit Parties and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided, further, in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
(i)    Affiliated Lenders.
(i)    In addition to the other rights provided in this Section 10.06, each
Lender may assign all or a portion of any of its Term Loans on a non-pro rata
basis to any Person who, after giving effect to such assignment, would be an
Affiliated Lender through either (a) a Dutch Auction or (b) open market
purchases on a non‑pro rata basis; provided, that:
(A)    all parties to the relevant Affiliated Lender Assignment Agreement shall
render customary “big-boy” disclaimer letters or any such disclaimers shall be
incorporated into the terms of such Affiliated Lender Assignment Agreement;
(B)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to Administrative Agent an assignment agreement
substantially in the form of Exhibit J hereto (an “Affiliated Lender Assignment
Agreement”), it being understood that each Affiliated Lender Assignment
Agreement shall, among other things, provide for a power of attorney in favor of
Administrative Agent to vote the claims in respect of the Loans held by such
Affiliated Lender in an Insolvency Proceeding as provided in clause (iv) below;
and
(C)    at all times, including at the time of such assignment and after giving
effect to such assignment, the aggregate principal amount of all Term Loans held
by all Affiliated Lenders shall not exceed twenty-five percent (25%) of all Term
Loans outstanding under this Agreement and the number of Affiliated Lenders in
the aggregate shall at no time exceed forty-nine percent (49%) of the aggregate
number of all Lenders. In the event that such limits in the immediately
preceding sentence shall be exceeded, whether at the time of any assignment or
at any time thereafter, the Borrower shall, within ten (10) Business Days, cause
Affiliated Lenders to assign their Term Loans and Commitments in accordance with
Section 10.06(c) or to make capital contributions or assignments of Term Loans
and Commitments directly or indirectly to Borrower in accordance with clause
(ii)




--------------------------------------------------------------------------------





below, in each case, in an amount such that after giving effect thereto, the
aggregate principal amount of all Loans and Commitments held by the Affiliated
Lenders does not exceed 25% of all Term Loans then outstanding or to the extent
necessary to cause such limit not to be exceeded.
(ii)    Notwithstanding anything to the contrary herein, each Affiliated Lender,
in its capacity as a Lender, in its sole and absolute discretion, may make one
or more capital contributions or assignments of Term Loans that it acquires in
accordance with this Section 10.06(ii) or otherwise directly or indirectly to
Borrower solely in exchange for Permitted Stock Issuances of Borrower (or any
Parent) upon written notice to Administrative Agent. Immediately upon Borrower’s
acquisition of Term Loans from an Affiliated Lender, such Term Loans and all
rights and obligations as a Lender related thereto shall for all purposes
(including under this Agreement, the other Credit Documents and otherwise) be
deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of no
further force and effect and the Borrower shall neither obtain nor have any
rights as a Lender hereunder or under the other Credit Documents by virtue of
such capital contribution or assignment; provided that, upon such prepayment,
termination, extinguishment and cancellation, the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced, as of the date of
such contribution, by the full par value of the aggregate principal amount of
Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.11 shall be
reduced on a pro rata basis by the full par value of the aggregate principal
amount of the Term Loans so contributed and cancelled.
(iii)    Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among Administrative Agent
and/or any Lender to which representatives of the Credit Parties are not
invited, (B) receive any information or material prepared by Administrative
Agent or any Lender or any communication by or among Administrative Agent and/or
one or more Lenders, except to the extent such information or materials have
been made available to any Credit Party or any representative of any Credit
Party, or (C) make or bring (or participate in, other than as a passive
participant or recipient of its pro rata benefits of) any claim, in its capacity
as a Lender, against any Agent or Lender with respect to any duties or
obligations, or alleged duties or obligations, of such Agent or Lender under the
Credit Documents.
(iv)    Notwithstanding anything in Section 10.05 or the definition of
“Requisite Lenders” to the contrary, (A) for purposes of any consent to any
amendment, modification or waiver, of, consent to, or any action under, and for
the purpose of any direction to the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) under, this Agreement
or any other Credit Document, each Affiliated Lender will be deemed to have
consented in the same proportion as the Lenders that are not Affiliated Lenders,
unless such amendment, modification, waiver, consent or other action shall (1)
increase any Commitment of such Affiliated Lender, (2) extend the due date for
any scheduled installment of principal of any Term Loan held by such Affiliated
Lender,




--------------------------------------------------------------------------------





(3) extend the due date for interest under the Credit Documents owed to such
Affiliated Lender, (4) reduce any amount owing to such Affiliated Lender under
any Credit Document, or (5) deprive such Affiliated Lender of its Pro Rata Share
of any principal and interest payments with respect to the Term Loan unless, in
the case of clauses (2), (3) and (4), such extension or reduction does not
adversely affect such Affiliated Lender in any material respect as compared to
other Lenders, and (B) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Plan”), each
Affiliated Lender hereby agrees (x) subject to clause (z) below, not to vote on
such Plan, (y) if such Affiliated Lender does vote on such Plan notwithstanding
the restriction in the foregoing clause (x), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(z) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (y), in each case, under this clause (iv)(B)
unless such Plan adversely affects such Affiliated Lender more than other
Lenders in any material respect (it being understood that such Affiliated Lender
may vote in its discretion if a Plan proposes to treat Obligations held by such
Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Lenders that
are not Affiliated Lenders), and (C) each Affiliated Lender hereby irrevocably
appoints Administrative Agent (such appointment being coupled with an interest)
as such Affiliated Lender’s attorney-in-fact, with full authority in the place
and stead of such Affiliated Lender and in the name of such Affiliated Lender
(solely in respect of Term Loans therein and not in respect of any other claim
or status such Affiliated Lender may otherwise have), from time to time in
Administrative Agent’s discretion to take any action and to execute any
instrument that Administrative Agent may deem reasonably necessary or
appropriate to carry out the provisions of this clause (iv), including to ensure
that any vote of such Affiliated Lender on any Plan is withdrawn or otherwise
not counted (other than any vote of such Affiliated Lender contemplated by
clause (z)). For the avoidance of doubt, the Lenders and each Affiliated Lender
agree and acknowledge that the provisions set forth in this clause (iv)
constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where a Credit Party has filed for
protection under the Bankruptcy Code.
(j)    Disqualified Institutions. Notwithstanding anything to the contrary
contained herein, no assignment or participation shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an




--------------------------------------------------------------------------------





Assignment Agreement with respect to such assignee will not by itself result in
such assignee no longer being considered a Disqualified Institution. Any
assignment in violation of this paragraph (j) shall not be void, but the other
provisions of this paragraph (j) shall apply.
(i)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of
paragraph (j) above, or if any Person becomes a Disqualified Institution after
the applicable Trade Date, the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and Administrative Agent,
(1) purchase or prepay such Term Loan by paying the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in each case, plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(2) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section
10.06), all of its interest, rights and obligations under this Agreement to one
or more Eligible Assignees at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations of such Term Loans, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (i) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Borrower,
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and Administrative Agent, or (z) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of Administrative Agent or the Lenders and (ii) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Credit Document, each Disqualified Institution will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or similar plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan, (2) if such
Disqualified Institution does vote on such Plan notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the applicable bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(iii)    The Borrower hereby expressly authorizes Administrative Agent to (A)
post the DQ List on the Platform, including that portion of the Platform that is
designated for Public Siders and/or (B) provide the DQ List to each Lender or
potential assignees.




--------------------------------------------------------------------------------





10.07    [Intentionally Reserved]
10.08    Survival of Representations, Warranties and Agreements. All
representations and warranties made hereunder and in any other Credit Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied (other than contingent indemnification obligations not
then due and payable). Notwithstanding anything herein or implied by law to the
contrary and without affecting any other survival language as set forth herein
or in any other Credit Document, the provisions of Sections 2.18, 2.19, 10.02,
10.03, 10.04, 10.10, 10.14, 10.15, 10.16, 10.17, Section 9 and each other
provision in any Credit Document which expressly so states shall survive the
payment of the Obligations and the termination of this Agreement.
10.09    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereunder or
under any other Credit Documents are cumulative and not exclusive and shall be
in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.
10.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or the Lenders (or to Administrative Agent, on behalf of the Lenders), or
Administrative Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required (including pursuant
to any settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred and (b) each Lender severally agrees to pay to Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus




--------------------------------------------------------------------------------





interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.
10.11    Severability. In case any provision in or obligation hereunder or under
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, (a) the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided, that the Lenders shall charge no fee in
connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
10.12    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement, any Note or otherwise with
respect to the Obligations without first obtaining the prior written consent of
Administrative Agent or Requisite Lenders, as applicable, it being the intent of
the Lenders that any such action to protect or enforce rights under this
Agreement, any Note or otherwise with respect to the Obligations shall be taken
in concert and at the direction or with the consent of Administrative Agent or
Requisite Lenders, as applicable.
10.13    Headings. Section headings and the Table of Contents used herein or in
any other Credit Document are for convenience of reference only, shall not
constitute a part of this Agreement or any other Credit Document and shall not
affect the construction of or be given any substantive effect in interpreting
this Agreement or any other Credit Document.
10.14    APPLICABLE LAW. THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER OR THEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE VALIDITY, INTERPRETATION, CONSTRUCTION, BREACH, ENFORCEMENT
OR TERMINATION HEREOF AND THEREOF, AND WHETHER ARISING IN CONTRACT OR TORT OR
OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.
10.15    CONSENT TO JURISDICTION, SERVICE OF PROCESS, ETC. BORROWER AND EACH
OTHER CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO IN ANY WAY CONNECTED,
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ARISING OUT OF OR
RELATING




--------------------------------------------------------------------------------





HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, IN EACH CASE,
WHETHER OR NOT EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL
NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION;
(B) WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO; (C) CONSENTS TO SERVICE
OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.01; AND (D) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER CREDIT DOCUMENT WILL PREVENT
ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION TO ENFORCE ANY
AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE CREDIT DOCUMENTS IN ANY OTHER
FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS SECTION 10.15 AND IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, EACH CREDIT PARTY AGREES THAT PROCESS MAY BE SERVED ON IT
THROUGH THE PROCESS AGENT SELECTED IN ACCORDANCE WITH SECTION 3.1(y). IN THE
EVENT SUCH PROCESS AGENT NO LONGER ACCEPTS SERVICE OF PROCESS AS AFORESAID AND
IF ANY CREDIT PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK, SUCH CREDIT PARTY
SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR
SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED ABOVE AND ACCEPTABLE TO
ADMINISTRATIVE AGENT, AS EACH CREDIT PARTY’S AUTHORIZED DESIGNEE, APPOINTEE AND
AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT
OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.
10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR DIRECTLY OR
INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
DEALINGS BETWEEN EACH OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY
AND ALL DISPUTES




--------------------------------------------------------------------------------





THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND EACH
OTHER CREDIT DOCUMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
10.17    Confidentiality. Each Agent and each Lender shall hold all non‑public
information regarding each Credit Party and its Subsidiaries and their
businesses obtained by such Lender confidential, it being understood and agreed
by the Credit Parties that, in any event, each Agent and each Lender may make
(i) disclosures of such information to its Affiliates and to its and its
Affiliates’ respective Related Parties (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17) (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or Participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein (provided,
such contemplated assignees are not Disqualified Institutions (provided that the
DQ List is made available to any contemplated assignees and Participants, who
specifically requests a copy thereof) and are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency for
the purpose of obtaining a credit rating applicable to any Credit Party or the
credit facilities hereunder or to the CUSIP Service Bureau or any similar
organization; provided, that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, (iv) disclosure to any Lender’s financing sources, provided, that
prior to any disclosure, such financing source is advised of and agrees to be
bound by either the provisions of this Section 10.17 or other provisions at
least as restrictive as this Section 10.17, (v) disclosures required or
requested by any Governmental Authority or self-regulatory authority (including
the NAIC) having or asserting jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates or upon the good
faith determination by counsel that such information should be disclosed in
light of ongoing




--------------------------------------------------------------------------------





oversight or review of any Lender or its Affiliates by any Governmental
Authority or regulatory authority having jurisdiction over any Lender and its
Affiliates), (vi) disclosure of such information pursuant to the order of any
court or administrative agency or to the extent required by applicable
requirements of law, rule or regulations or by any subpoena or similar legal
process, provided that Administrative Agent or such Lender, as applicable,
agrees that it will notify the Borrower as soon as practicable in the event of
any such disclosure by such Person unless such notification is prohibited by
law, rule or regulation and will use commercially reasonable efforts to ensure
that any such information so disclosed is accorded confidential treatment, (vii)
disclosure of such information, to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section 10.17, (y)
becomes available to Administrative Agent, any Lender or any of their respective
Affiliates on a non-confidential basis from a source other than a Credit Party
or (z) is independently developed by Administrative Agent or any Lender without
the use of such information, (viii) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, but only to the extent in
furtherance of such exercise or enforcement, (ix) disclosures of such
information for purposes of establishing a “due diligence” defense and (x)
disclosure of such information with the consent of the Borrower; provided,
unless specifically prohibited by applicable law or court order, each applicable
Agent or Lender shall (A) make reasonable efforts to notify, to the extent
practicable and legally permissible, Borrower of any request by any Governmental
Authority, self-regulatory authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non‑public information prior to disclosure of such
information, and (B) reasonably cooperate with the Borrower in attempting to
obtain, at the expense of the Borrower, any protective relief which the Borrower
seeks with respect to the disclosure of such information (provided, however,
that no Agent or Lender shall be required to initiate any litigation or
proceeding or to take any other action that it believes in good faith would be
disadvantageous or adverse in any respect to it). Notwithstanding the foregoing,
on or after the Closing Date, Administrative Agent may, at its own expense,
issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media (which may include use of logos of one or more of the
Credit Parties) (collectively, “Trade Announcements”). No Credit Party shall
issue any Trade Announcement except (i) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (ii) with the prior approval of Administrative Agent.
10.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due




--------------------------------------------------------------------------------





hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower. In determining
whether the interest contracted for, charged, or received by Administrative
Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Obligations hereunder.
10.19    Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
10.20    Effectiveness; Integration. Except as provided in Section 3.01, this
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by Borrower and Administrative Agent of
the counterparts hereof that, when taken together, bear the signatures of each
of the other parties hereto. The provisions of this Agreement and the other
Credit Documents set forth the entire agreement and understanding between the
parties as to the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements, oral or written, and all other communications
between the parties relating to the subject matter hereof and thereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy or
.pdf (or similar file) by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
10.21    PATRIOT Act. Each Lender or assignee or participant of a Lender that is
not organized under the laws of the United States or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the
PATRIOT Act and the applicable regulations because it is both (a) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country and (b) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the PATRIOT Act and
the applicable regulations: (i) within ten (10) days after the Closing Date, and
(ii) at such other times as are required under the PATRIOT Act.
10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any




--------------------------------------------------------------------------------





liability of any EEA Financial Institution arising under any Credit Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.23    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Lead Arranger are arm’s-length
commercial transactions between the Credit Parties and their respective
Affiliates, on the one hand, and the Agents, the Lead Arranger and the Lenders,
on the other hand, (B) each Credit Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and is not relying on any Agent or Lender for advice with respect to such
issues, and (C) each Credit Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) Administrative Agent, the Lead
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for each Credit
Party or any of their respective Affiliates, or any other Person and (B) neither
the Agents, the Lead Arranger nor any Lender has any obligation to the Credit
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) Administrative Agent, the Lead Arranger,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Credit Parties
and their respective Affiliates, and neither Administrative Agent nor the Lead
Arranger nor any Lender has any obligation to disclose any of such interests to
the Credit Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Credit Party hereby waives and releases any claims that
it may have against Administrative Agent, the Lead Arranger and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.




--------------------------------------------------------------------------------





[Remainder of Page Intentionally Blank]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWER:
PRIORITY HOLDINGS, LLC


By: __/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
GUARANTORS:
PRIORITY INSTITUTIONAL PARTNER
SERVICES, LLC


By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
PRIORITY PAYMENT SYSTEMS
HOLDINGS LLC

By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
PIPELINE CYNERGY HOLDINGS LLC


By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
PRIORITY PAYMENT SYSTEMS LLC


By: /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO




--------------------------------------------------------------------------------





FINCOR SYSTEMS, LLC


By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
PIPELINE CYNERGY INC.


By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
CYNERGY HOLDINGS, LLC


By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
CYNERGY DATA, LLC


By: _/s/ Thomas C.. Priore
Name: Thomas C. Priore
Title: CEO
PRIORITY PAYMENT EXPRESS SYSTEMS LLC


By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title CEO
PRIORITY INTEGRATED PARTNER HOLDINGS, LLC

By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO




--------------------------------------------------------------------------------





PRIORITY PAYRIGHT HEALTH SOLUTIONS, LLC

By: /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
PRIORITY REAL ESTATE TECHNOLOGY, LLC

By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: Managing Member
ROSCO ALPHA DELTA, LLC

By: /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: Managing Member










--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:




GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.




By: _/s/ Justin Betzin
Name: Justin Betzin
Title: Managing Director




LENDERS:




GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC.




By: _/s/ Justin Betzin
Name: Justin Betzin
Title: Managing Director










--------------------------------------------------------------------------------






APPENDIX A
COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Commitments
Pro Rata Share
Goldman Sachs Specialty Lending Holdings, Inc.
$80,000,000
100%
Total
$80,000,000
100%











--------------------------------------------------------------------------------






APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
NOTICE ADDRESSES
IF TO ANY CREDIT PARTY:
Priority Holdings, LLC
c/o Priority Payments Systems Holdings LLC
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004
Attention: Chief Executive Officer
Telecopier: 866 804 3457


with copies to:
Priority Holdings, LLC
c/o Priority Payments Systems Holdings LLC
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004
Attention: General Counsel
Telecopier: 866 804 3457


and


Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Lawrence S. Goldberg
Telecopier: 212‑593‑5955




--------------------------------------------------------------------------------





IF TO ADMINISTRATIVE AGENT:
Prior to March 1, 2018:
Goldman Sachs Specialty Lending Group, L.P.
6011 Connection Drive
Irving, Texas 75039
Attention: Priority Account Manager
Email (in lieu of facsimile): gs-slg-notices@gs.com
with a copy to:
Goldman Sachs Specialty Lending Group, L.P.
6011 Connection Drive
Irving, Texas 75039
Attention: GSSLG In-House Counsel
Email (in lieu of facsimile): gs-slg-notices@gs.com
with a copy to:
Hunton & Williams LLP
600 Peachtree Street, N.E.
Suite 4100, Bank of America Plaza
Atlanta, Georgia 30308
Attention: Elizabeth A. Mullican, Esq.
Telecopier: 404-888-4190
On and after March 1, 2018:
Goldman Sachs Specialty Lending Group, L.P.
2001 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Priority Account Manager
Email (in lieu of facsimile): gs-slg-notices@gs.com


with a copy to:


Goldman Sachs Specialty Lending Group, L.P.
2001 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: GSSLG In-House Counsel
Email (in lieu of facsimile): gs-slg-notices@gs.com


with a copy to:


Hunton & WilliamsAndrews Kurth LLP
600 Peachtree Street, N.E.
Suite 4100, Bank of America Plaza
Atlanta, Georgia 30308
Attention: Elizabeth A. MullicanGreta T. Griffith, Esq.
Telecopier: 404-888-4190




--------------------------------------------------------------------------------








SCHEDULE 5.15
POST‑CLOSING MATTERS
1.    On or before the date that is thirty (30) days after the Closing Date, the
Credit Parties shall deliver to Administrative Agent evidence satisfactory to
Administrative Agent that each Credit Party has appointed an agent in New York
City for the purpose of service of process in New York City in accordance with
Section 3.01(y) of the Credit Agreement.
2.    On or before the date that is thirty (30) days after the Closing Date, the
Credit Parties shall deliver to Administrative Agent a good standing certificate
from the applicable Governmental Authority with respect to (a) Priority Payment
Systems LLC, Priority Payment Express Systems LLC, Fincor Systems LLC and
Cynergy Data, LLC in Tennessee and (b) Cynergy Data, LLC in New York.
3.    On or before the date that is five (5) Business Days after the Closing
Date, the Credit Parties shall deliver to Administrative Agent a supplement to
Schedule 4.02 reflecting the information required by clause (iv) of Section
4.02, in form and substance satisfactory to Administrative Agent.

















